Exhibit 10.03

XENETIC BIOSCIENCE, INCORPORATED

LEDGEMONT RESEARCH CENTER

LEXINGTON, MA



--------------------------------------------------------------------------------

ARTICLE 1: BASIC TERMS

The following terms used in this Lease shall have the meanings set forth below.

 

Date of Lease:    August 1, 2013 Landlord:    One Ledgemont LLC, a Delaware
limited liability company Tenant:    Xenetic Bioscience, Incorporated [a
Delaware corporation] Building and Property:    The building complex known as
Ledgemont Research Center and consisting of the “Richards House,” “Building B,”
“B Annex,” “Building C,” the “East Wing,” the parking garage and other
appurtenances thereto located at 128 Spring Street, Lexington, Massachusetts
(the “Building” and such parcel of land hereinafter being collectively referred
to as the “Property”). Premises:    Portions of the Building consisting of
approximately 3,959 rentable square feet located on portion(s) of the 200 Level
of Building C, as described in Exhibit A. Initial Term:    Sixty-One (61) months
(plus the partial month, if any, following the Term Commencement Date, defined
below). Extension Term:    One (1) additional term of five (5) Lease Years.
Lease Year:    Each successive 12-month period included in whole or in part in
the Term of this Lease; the first Lease Year beginning on the Term Commencement
Date and ending at midnight on the first (1st) anniversary of the last day of
the Free Rent Period (provided that if the Term Commencement Date is not the
first day of a calendar month, the first Lease Year shall end at midnight on the
last day of the calendar month which includes the first (1st) anniversary of the
last day of the Free Rent Period). If the first (1st) Lease Year of the Term
shall be greater than one full calendar year, the Base Rent for such Lease Year
shall be increased proportionately to the greater length of such Lease Year.
Term Commencement Date:    The day immediately following the date the Initial
Tenant Improvements are Substantially Complete (as defined in Section 11.01). If
the Premises are not ready for such occupancy but if, pursuant to permission
therefor duly given by Landlord, Tenant takes possession of the whole or any
part of the Premises for the conduct of its business, the “Term



--------------------------------------------------------------------------------

   Commencement Date” shall be the date on which Tenant takes such possession.
In no event shall the Term Commencement Date occur prior to September 1, 2013.
Target Term Commencement Date:    The date that is sixteen (16) weeks following
the Date of Lease. Rent Commencement Date:    One (1) month after the Term
Commencement Date. Permitted Uses:    General office and laboratory (including
research) use to the extent permitted by applicable zoning ordinances and for no
other purpose. Tenant’s Pro Rata Share:    2.27% subject to Section 4.06.
Broker[s]:    Cassidy Turley FHO and Newmark Knight Grubb Frank by separate
letter agreement between Landlord and Brokers. Landlord’s Managing Agent:   
Beal and Company, Inc. Letter of Credit Amount:    $XXXXXXX Parking:    As set
forth in Section 2.01(d) of the Lease.

 

2



--------------------------------------------------------------------------------

Base Rent:    Initial Term:

 

Lease Year    Base Rent     Base Rent
Monthly Installment  

1

   $ XXXXXX *    $ XXXXXX * 

2

   $ XXXXXX      $ XXXXXX   

3

   $ XXXXXX      $ XXXXXX   

4

   $ XXXXXX      $ XXXXXX   

5

   $ XXXXXX      $ XXXXXX   

 

* Notwithstanding the Base Rent for the first Lease Year set forth above, so
long as Tenant is not in default of this Lease beyond any applicable notice and
cure period(s), Tenant shall be entitled to an abatement of the monthly
installment of Base Rent (but not Operating Expenses, Taxes or other amounts due
hereunder, to the extent same are payable pursuant hereto), or so-called “free
rent” period, for the first full month of the Lease Term (“Free Rent Period”).

 

Extension Term:

   As provided in Section 3.03(b). Additional Rent:    All amounts payable by
Tenant under this Lease other than Base Rent, including, without limitation,
Tenant’s Pro Rata Share of Taxes (Article 5); Utilities (Article 6); Insurance
premiums (Article 7); and Operating Expenses (Article 8) (See Section 4.02).
Tenant’s Pro Rata Share is defined in Section 4.06 hereof.

Original Address of Landlord for Notices:

  

c/o The Beal Companies, LLP

177 Milk Street

Boston, Massachusetts 02109

Attention: Peter A. Spellios, Senior Vice President

   with copies to:   

c/o The Beal Companies, LLP

177 Milk Street

Boston, Massachusetts 02109

Attention: Stephen N. Faber, Senior Vice President

  

- and -

  

Sherin and Lodgen LLP

101 Federal Street

Boston, Massachusetts 02110

Attention: Robert M. Carney, Esquire

 

3



--------------------------------------------------------------------------------

Original Address of Tenant for Notices:

  

Before Term Commencement Date:

  

c/o Dr. Henry Hoppe

12303 Main Campus Drive

Lexington, Massachusetts, 02421

   with copies to:   

Xenetic Biosciences plc

Greener House

66-68 Haymarket

London. SW1Y 4RF

United Kingdom

  

- and -

  

Saul Ewing LLP

131 Dartmouth Street

Boston, Massachusetts 02116

Attention: Dana C. Lanzillo, Esquire

After Term Commencement Date:

  

Ledgemont Research Center

128 Spring Street

Lexington, Massachusetts 02421

   with a copy to:   

Saul Ewing LLP

131 Dartmouth Street

Boston, Massachusetts 02116

Attention: Dana C. Lanzillo, Esquire

Exhibits:

 

Exhibit A:

   Floor Plan of the Premises

Exhibit B:

   Rules and Regulations

Exhibit C:

   Rules and Regulations for Tenant Work

Exhibit D:

   Tenant Work Insurance Schedule

Exhibit E:

   ROFO Space

Exhibit F:

   Construction Documents

Exhibit G:

   Environmental Substances

Exhibit H:

   Plans and Specifications for Initial Tenant Improvements

Exhibit I:

   Intentionally Omitted

Exhibit J:

   Intentionally Omitted

Exhibit K:

Exhibit L:

  

Form of Term Commencement Date Agreement

Form of Letter of Credit

 

4



--------------------------------------------------------------------------------

ARTICLE 2: PREMISES AND APPURTENANT RIGHTS

2.1 Lease of Premises; Appurtenant Rights. Landlord hereby leases the Premises
to Tenant, and Tenant hereby leases the Premises from Landlord, for the Term,
subject to all matters of record and matters referred to below. Subject to
Landlord’s rules and regulations attached hereto as Exhibit B and such other
reasonable rules and regulations as Landlord may from time to time adopt, which
are applicable to all office and laboratory tenants of the Building, and of
which Tenant is given notice (collectively, “Landlord’s Rules”) and to Force
Majeure (as hereinafter defined), Tenant shall have access to the Premises
twenty-four (24) hours a day, seven (7) days a week.

(a) Exclusions. The Premises exclude common areas and facilities of the
Property, including, without limitation, exterior faces of exterior walls, the
common stairways and stairwells (subject to Tenant’s rights to use the stairways
for access between portions of the Premises pursuant to Section 2.01(b)),
entranceways and the main lobby, elevators and elevator wells, fan rooms,
electric and telephone closets, janitor closets, freight elevator vestibules,
and pipes, ducts, conduits, wires and appurtenant fixtures serving other parts
of the Property (exclusively or in common) and other common areas and facilities
from time to time designated as such by Landlord. If the Premises include less
than the entire rentable area of any floor, then the Premises also exclude the
common corridors, elevator lobby and toilets located on such floor.

(b) Appurtenant Rights. Tenant shall have, as appurtenant to the Premises, the
non- exclusive right to use in common with others (subject to Landlord’s Rules
and Force Majeure) the common areas and facilities of the Property necessary for
Tenant’s use and occupancy of the Premises, including, without limitation, the
loading dock servicing the Premises. Subject to Landlord’s Rules and to Force
Majeure, Tenant shall have access to the seating area of the common café in the
building twenty-four (24) hours a day, seven (7) days a week.

(c) Reservations. In addition to other rights reserved herein or by law,
Landlord reserves the right from time to time, provided that Landlord shall use
commercially reasonable efforts to avoid unreasonable (except in emergency)
interference of Tenant’s use of the Premises: (i) to make additions to or
reconstructions of the Building and to install, use, maintain, repair, replace
and relocate for service to the Premises and other parts of the Building, or
either, pipes, ducts, conduits, wires and appurtenant fixtures, wherever located
in the Premises, the Building, or elsewhere in the Property; (ii) to alter,
eliminate or relocate any other common area or facility, including the drives,
lobbies and entrances; and (iii) to grant easements and other rights with
respect to the Property. Installations, replacements and relocations within the
Premises referred to in clause (i) shall be located as far as practicable in the
core areas of the Building, above ceiling surfaces, below floor surfaces or
within perimeter walls of the Premises. The Building may be subdivided or
combined into separate or unified lots, submitted to or removed from a
condominium regime or divided or combined into separate leasehold lots by ground
leases to facilitate financing, ownership or operation of all or portions of the
Property and Building, provided that Tenant’s rights and obligations under this
Lease shall not be affected in any material respect. Tenant agrees to enter into
any instruments reasonably requested by Landlord in connection with the
foregoing so long as the same are not inconsistent with the rights of Tenant
under this Lease and are otherwise reasonably acceptable to Tenant.

 

5



--------------------------------------------------------------------------------

(d) Parking.

(i) Commencing on the Term Commencement Date, Tenant shall have the appurtenant
right to use up to 3.2 unreserved parking spaces for standard size automobiles
and small utility vehicles per 1,000 rentable square feet of the Premises, at no
additional cost to Tenant. The parking spaces shall be used by Tenant and
Tenant’s employees and business invitees and may be located on the Property
and/or within the Building, and the location of said parking spaces, and the
layout and location of the parking facilities, are subject to change from time
to time. Tenant’s right to use such parking spaces shall be non-exclusive.

(ii) None of Tenant’s parking rights hereunder shall be assigned or sublicensed
except in connection with a Transfer permitted under Article 13. Landlord shall
have the right to make such parking available pursuant to a pass system or on
any other reasonable basis determined by Landlord, and such parking rights shall
be subject to Landlord’s reasonable rules and regulations of which Tenant is
provided written notice, from time to time, and the right of Landlord to limit
the number of parking spaces available to Tenant, its employees and invitees,
where the use of the same exceeds the above-stated ratio. Tenant acknowledges
that Landlord has informed Tenant that Landlord intends to allocate in its
tenant leases more than the actual parking spaces servicing the Property. It is
further acknowledged and agreed that as a consequence of such over-allocation of
parking spaces, there may occasionally occur instances in which the number of
parking spaces actually available to Tenant shall be less than the Parking
Spaces to which Tenant is entitled under this Lease. Landlord shall incur no
liability to Tenant as a consequence of such over-allocation of parking spaces.
Landlord shall have the right to alter the parking areas or their operation from
time to time, and to temporarily close portions thereof for maintenance as
necessary. Tenant’s parking privileges constitute a license only, and no
bailment is intended or shall be created. Neither Landlord nor any parking
operator of the parking areas will have any responsibility for loss or damage
due to fire or theft or otherwise to any automobile parked in the parking areas
or to any personal property therein.

2.2 Right of First Offer.

Provided this Lease is in full force and effect and there is no Event of
Default, Tenant shall have the one-time right of first offer to lease the
entirety of the space on the 200 level (1st) floor of Building C that is
immediately adjacent to the Premises that is shown on Exhibit E as the “ROFO
Space” ,subject to and in accordance with the terms and conditions set forth in
this Section 2.02. If at any time from and after the Term Commencement Date the
ROFO Space shall become available, Landlord shall notify Tenant thereof in
writing (“Landlord’s ROFO Space Notice”), which notice shall include the
anticipated estimated date upon which such ROFO Space shall become available for
occupancy by Tenant , the proposed term for the ROFO Space and the economic
terms upon which Landlord would be willing to lease the ROFO Space to Tenant.
Tenant shall have the right to lease all such ROFO Space described in Landlord’s
ROFO Space Notice only by giving written notice to Landlord within ten (10) days
after Tenant receives Landlord’s ROFO Space Notice, time being of the essence.
If Tenant so elects to lease the ROFO Space, such ROFO Space shall be leased
upon the terms and conditions contained in the Landlord’s ROFO Space Notice. To
confirm Tenant’s election to lease the ROFO Space as set forth above, Landlord
shall prepare, and Tenant and Landlord shall promptly execute and deliver, an
amendment to this Lease reflecting the terms as set forth in Landlord’s ROFO
Space Notice. For the purposes hereof, space shall be deemed “available for
occupancy” when any lease or occupancy agreement (including extension periods)
has expired or is due to expire within not

 

6



--------------------------------------------------------------------------------

less than six (6) months, or Landlord has elected not to renew the lease of the
present tenant, and any prior options, rights or rights to lease with respect to
such ROFO Space have expired or been waived and Landlord is free to lease such
space to third parties without restriction.

(b) If Tenant fails to timely exercise any of its rights hereunder, or if
Landlord and Tenant are unable to agree upon an amendment to reflect the lease
of the ROFO Space, the right(s) granted hereunder as to the ROFO Space shall be
deemed waived for all purposes, and Landlord may lease the ROFO Space to any
party and upon any terms free of any rights of Tenant. Tenant, following such
waiver and within seven (7) days of Landlord’s request therefor, shall execute
and deliver to Landlord a certification, in recordable form, confirming the
waiver of such right, and Tenant’s failure to so execute and deliver such
certification shall (without limiting Landlord’s remedies on account thereof)
entitle Landlord to execute and deliver to any third party, and record, an
affidavit confirming the waiver, which affidavit shall be binding on Tenant and
may be conclusively relied on by third parties.

(c) The foregoing Right of First Offer under this Section 2.02 is personal to
and may only be exercised by Xenetic Bioscience, Incorporated, the original
named tenant under this Lease, or a transferee resulting from a Related Party
Transfer (as defined below) while Xenetic Bioscience, Incorporated or a
transferee resulting from a Related Party Transfer occupies the Premises. The
foregoing Right of First Offer under this Section 2.02 shall not be exercisable
by an assignee under this Lease or sublessee of all or a portion of the Premises
except in connection with a Related Transfer.

(d) Tenant understands that its rights under this Section are and shall be
subject and subordinate to any extension rights, expansion rights, options to
lease or any rights of first negotiation, first offer or first refusal to lease
granted to other tenants of the Building prior to the date of execution and
delivery of this Lease, or to the terms of any leases, including extension and
expansion rights, and the right of Landlord to extend the term of the lease with
the tenant of the ROFO Space even if its lease has no such extension right.

ARTICLE 3: LEASE TERM

3.1 Lease Term. Subject to the terms and conditions of this Lease, the Initial
Term of this Lease is set forth in Article 1, unless sooner terminated as
provided herein. Landlord and Tenant agree to execute a Term Commencement Date
Agreement substantially in the form attached hereto as Exhibit K, or as
otherwise reasonably requested by Landlord confirming the actual Term
Commencement Date and expiration date of the Term, once same are determined.

3.2 Hold Over. If Tenant (or anyone claiming through Tenant) shall remain in
occupancy of the Premises or any part thereof after the expiration or early
termination of the Term without a written agreement therefor executed and
delivered by Landlord, then without limiting Landlord’s other rights and
remedies the person remaining in possession shall be deemed a tenant at
sufferance, and Tenant shall thereafter pay monthly rent (pro rated for such
portion of any partial month as Tenant shall remain in possession) at a rate
equal to the greater of (a) one and one-quarter times the market rent then being
quoted by Landlord for the Premises or reasonably comparable space in the
Building, or (b) one and one-half (1 1/2) times the amount payable as Base Rent
for the twelve (12) month period immediately preceding such expiration or
termination, and in either case with all Additional Rent also payable as
provided in this Lease. After Landlord’s acceptance of the full amount of such

 

7



--------------------------------------------------------------------------------

rent for the first month of such holding over, the person remaining in
possession shall be deemed a tenant at will at such rent and otherwise subject
to all of the provisions of this Lease. Notwithstanding the foregoing, if
Landlord desires to regain possession of the Premises promptly after the
termination or expiration hereof and prior to acceptance of rent for any period
thereafter, Landlord may, at its option, forthwith re-enter and take possession
of the Premises or any part thereof without process or by any legal process in
force in the state where the Property is located. In any case, Tenant shall be
liable to Landlord for all damages resulting from any failure by Tenant to
vacate the Premises or any portion thereof when required hereunder.

3.3 Right to Extend.

(a) Extension Term. The Term of this Lease of all of the Premises may be
extended for the Extension Term by unconditional written notice from Tenant to
Landlord at least nine (9) (but not more than twelve (12)) months before the end
of the Initial Term, time being of the essence. If Tenant does not timely
exercise this option, or if on the date of such notice or at the beginning of
the Extension Term (i) a default by Tenant exists, or (ii) Tenant is not leasing
one hundred percent (100%) of the Premises, or (iii) Tenant has made any
Transfer under Article 13 (other than a Related Party Transfer), at Landlord’s
option upon written notice to Tenant, Tenant’s right to extend the Term of this
Lease shall irrevocably lapse and be void and of no further force and effect,
Tenant shall have no further right to extend, and this Lease shall expire at the
end of the Initial Term. If Tenant fails to timely exercise its rights
hereunder, then within seven (7) days of Landlord’s request therefor, Tenant
shall execute and deliver to Landlord a certification, in recordable form,
confirming the Tenant’s failure to exercise (or waiver of) such right, and
Tenant’s failure to so execute and deliver such certification shall (without
limiting Landlord’s remedies on account thereof) entitle Landlord to execute and
deliver to any third party, and record, an affidavit confirming the failure or
waiver, which affidavit shall be binding on Tenant and may be conclusively
relied on by third parties. All references to the Term shall mean the [Initial]
Term as it may be extended by the Extension Term. The Extension Term shall be on
all the same terms and conditions except that the Base Rent for the Extension
Term shall be as set forth below.

(b) Extension Term Base Rent. Base Rent for each year of the Extension Term
shall be established as the higher of (x) one hundred percent (100%) of the
Market Rent (as defined in Section 3.03(c)) or (y) the Base Rent last in effect
for the last Lease Year prior to the Extension Term. If Tenant gives Landlord
timely notice of its exercise of the Extension Term option, then Landlord shall
give Tenant written notice of Landlord’s determination of Market Rent for the
Premises for the Extension Term no later than ninety (90) days prior to the
expiration of the Initial Term. Within ten (10) business days after Tenant
receives such notice, Tenant shall notify Landlord of its agreement with or
objection to Landlord’s determination of the Market Rent, whereupon in the case
of Tenant’s objection, Market Rent shall be determined by arbitration conducted
in the manner set forth below. If Tenant does not notify Landlord within such
ten (10) business day period of Tenant’s agreement with or objection to
Landlord’s determination of the Market Rent, then the Market Rent for the
Extension Term shall be conclusively deemed to be Landlord’s determination of
the Market Rent as set forth in Landlord’s notice to Tenant.

(c) Arbitration of Market Rent. If Tenant timely notifies Landlord of Tenant’s
objection to Landlord’s determination of Market Rent under the preceding
subsection with respect to the Extension Term, such notice shall also set forth
a request for arbitration and Tenant’s appointment of a commercial real estate
appraiser (an “Arbitrator”). Within five (5) business days thereafter,

 

8



--------------------------------------------------------------------------------

Landlord shall by notice to Tenant appoint a second Arbitrator. Each Arbitrator
shall determine the Market Rent for the Extension Term within thirty (30) days
after Landlord’s appointment of the second Arbitrator. On or before the
expiration of such thirty (30) day period, the two Arbitrators shall confer to
compare their respective determinations of the Market Rent. If the difference
between the amounts so determined by the two (2) Arbitrators is less than or
equal to ten percent (10%) of the lower of said amounts then the final
determination of the Market Rent shall be equal to the arithmetical average of
said amounts. If such difference between said amounts is greater than ten
percent (10%), then the two arbitrators shall within ten (10) days thereafter to
appoint a similarly qualified third Arbitrator (“Third Arbitrator”), who shall
determine the Market Rent for the Extension Term within ten (10) days after his
or her appointment by selecting one or the other of the amounts determined by
the other two (2) Arbitrators. Each party shall bear the cost of the Arbitrator
selected by such party. The cost for the Third Arbitrator, if any, shall be
shared equally by Landlord and Tenant. All Arbitrators appointed hereunder shall
be MAI appraisers, so-called, knowledgeable in the field of commercial real
estate and experienced in the market in which the Building is located. The
foregoing determination shall be conclusive, final and binding on the parties
and enforceable in any court having jurisdiction over the parties.

(d) “Market Rent” shall be the fair market rent that willing parties would pay
and receive as the Base Rent to lease similar space in the Building and similar
space in similar buildings in the same geographic area, during the Extension
Term and under the applicable terms and conditions of this Lease (and other
relevant market factors).

(e) Rent Continuation. For any part of the Extension Term during which the Base
Rent is in dispute or has otherwise not finally been determined, Tenant shall
make payment on account of Base Rent at the Market Rent estimated by Landlord,
and the parties shall adjust for any overpayments or underpayments upon the
final determination of Base Rent. The failure by the parties to complete the
process contemplated under this Section prior to commencement of the Extension
Term shall not affect the continuation of the Term or the parties’ obligation to
make any adjustments for any overpayments or underpayments for the Base Rent due
for the Extension Term promptly after the determination thereof is made.

ARTICLE 4: RENT

4.1 Base Rent. On the Rent Commencement Date and thereafter on the first day of
each month during the Term, Tenant shall pay Landlord the monthly installment of
Base Rent and the monthly installments of Tenant’s Pro Rata Share of Total
Operating Costs and Tenant’s Pro Rata Share of Taxes required by Section 4.02,
in each case in advance. Rent shall be payable at Landlord’s address or
otherwise as Landlord may designate in writing from time to time.

4.2 Additional Rent.

(a) General. “Rent” means Base Rent and Additional Rent. Landlord shall estimate
in advance (i) all Taxes under Article 5, (ii) all utility costs (unless
separately metered to or separately contracted for by Tenant) under Article 6,
(iii) all insurance premiums to be paid by Landlord under Article 7 and (iv) all
Operating Expenses under Section 8.04 (individually, all such items in clauses
(i) through (iv) being “Operating Costs” and collectively, being “Total
Operating Costs”) and Tenant shall pay one-twelfth (1/12th) of Tenant’s Pro Rata
Share of such estimated Total Operating Costs monthly in advance together with
Base Rent. Landlord may adjust its estimates of Total Operating

 

9



--------------------------------------------------------------------------------

Costs at any time based upon its experience and reasonable anticipation of
costs. Such adjustments shall be effective as of the next Rent payment date
after notice to Tenant. Within one hundred twenty (120) days after the end of
each fiscal year of the Property during the Term, Landlord shall deliver to
Tenant a reasonably detailed statement of the Total Operating Costs paid or
incurred by Landlord during the preceding fiscal year and Tenant’s Pro Rata
Share of such expenses (the “Total Operating Costs Statement”). Within the next
thirty (30) days, Tenant shall pay Landlord any underpayment, or Landlord shall
credit Tenant with any overpayment, of Tenant’s Pro Rata Share of such Total
Operating Costs. If the Term expires or the Lease is terminated as of a date
other than the last day of a fiscal year, Tenant’s payment of Additional Rent
pursuant to this Section for such partial fiscal year shall be based on
Landlord’s reasonable estimate of the items otherwise includable in Total
Operating Costs and shall be made on or before the later of (x) ten (10) days
after Landlord delivers such estimate to Tenant or (y) the last day of the Term,
with an appropriate payment or refund to be made upon Tenant’s receipt of
Landlord’s statement of Total Operating Costs for such fiscal year. This Section
shall survive the expiration or earlier termination of the Term.

(b) Audit. Provided no Event of Default then exists and subject to the following
provisions, Tenant shall have the right to inspect, at reasonable times and in a
reasonable manner, provided Landlord receives Tenant’s written request therefor
within the thirty (30) day period following the delivery of the Total Operating
Costs Statement (the “Audit Notice”), such of Landlord’s books of account and
records as pertain to and contain information concerning such Operating Costs in
order to verify the amounts thereof. Tenant agrees that any information obtained
during an inspection by Tenant of Landlord’s books of account and records shall
be kept in confidence by Tenant and its agents and employees and shall not be
disclosed to any other parties, except to Tenant’s attorneys, accountants and
other consultants. If Tenant shall not deliver an Audit Notice within thirty
(30) days after the Total Operating Costs Statement for such year was delivered
to Tenant, Tenant shall be deemed to have approved such Statement. Tenant’s
inspection shall be conducted within thirty (30) days after Landlord’s receipt
of the Audit Notice where Landlord maintains its books and records, and it shall
take place only during Landlord’s normal business hours. Landlord agrees to
provide such access to its books and records reasonably promptly following
Landlord’s receipt of an Audit Notice. Tenant may conduct only one such
inspection for each fiscal year of the Property during the Term. No subtenant
shall have any right to conduct a review, and no assignee shall conduct a review
for any period during which such assignee was not in possession of the Premises.
Within thirty (30) days after such inspection Tenant shall provide written
notice to Landlord of the results of such inspection. If as a result of such
inspection it is mutually agreed, or if it is ultimately determined, that an
error was made in Tenant’s Pro Rata Share of Total Operating Costs paid by
Tenant, then Tenant shall pay Landlord any underpayment within thirty (30) days
of such determination, or Landlord shall credit Tenant with any overpayment, of
Tenant’s Pro Rata Share of such Total Operating Costs, within thirty (30) days
after notification thereof. For the purpose of conducting such inspection,
Tenant shall retain an independent firm of certified public accountants or a
qualified real estate professional having at least 10 years of relevant audit
experience, which is mutually acceptable to Tenant and Landlord, and which shall
not be compensated on a contingency fee basis or in any other manner which is
dependent upon the results of such inspection. The cost of such audit shall be
paid by Tenant unless the final result of such audit shall indicate an
overstatement of more than 10%, in which case the cost of such audit, up to a
maximum amount of $1,000, shall be paid for by Landlord within thirty (30) days
after its receipt of paid invoices therefor from Tenant.

 

10



--------------------------------------------------------------------------------

(c) Allocation of Certain Operating Costs; Gross Up. If at any time during the
Term Landlord provides services only with respect to particular portions of the
Building that include the Premises or incurs other Operating Costs allocable to
particular portions of the Building that include the Premises alone, then such
Operating Costs shall be charged entirely to those tenants, including Tenant, if
applicable, of such portions, notwithstanding the provisions hereof referring to
Tenant’s Pro Rata Share. If, during any period for which Landlord’s Operating
Costs are being computed, less than all of the Building is occupied by tenants,
or if Landlord is not supplying all tenants with the services being supplied
hereunder, Operating Costs that vary with occupancy shall be reasonably
estimated and extrapolated by Landlord to determine the Operating Costs that
would have been incurred if the Building were fully occupied for such year and
such services were being supplied to all tenants, and such estimated and
extrapolated amount shall be deemed to be the Operating Costs for such period.
Landlord shall make a reasonable allocation of any Operating Costs incurred
jointly for the Property and any other property.

(d) This Lease requires Tenant to pay directly to suppliers, vendors, carriers,
contractors, etc., certain insurance premiums, utility costs, personal property
taxes, maintenance and repair costs and other expenses. If Landlord pays any of
these amounts in accordance with this Lease, Tenant shall reimburse such costs
in full with the next monthly Rent payment. Unless this Lease provides
otherwise, Tenant shall pay all Additional Rent then due on or before the date
for the next monthly Rent payment.

4.3 Late Charge. Tenant acknowledges that if it pays Rent late, Landlord shall
incur unanticipated costs, which shall be extremely difficult to ascertain
exactly. Such costs include processing and accounting charges, and late charges
that may be imposed on Landlord by any mortgage on the Property. Accordingly, if
Landlord does not receive any Rent payment within five (5) days following its
due date more than once in any consecutive twelve (12) month period, then upon
the second (2nd) later payment received by Landlord more than five (5) days
following its due date within such twelve (12) month consecutive period, Tenant
shall pay Landlord a late charge equal to ten percent (10%) of the overdue
amount. The parties agree that this late charge represents a fair and reasonable
estimate of the costs Landlord shall incur by reason of Tenant’s payment
default. Payment of the late charge shall not cure Tenant’s payment default or
prevent Landlord from exercising other rights and remedies.

4.4 Interest. Any late Rent shall bear interest from the date due until paid at
the rate equal to the Prime Rate plus four percent (4%) per annum except to the
extent such interest would cause the total interest to be in excess of that
legally permitted. The “Prime Rate” shall mean the prime lending rate per annum
published in the Wall Street Journal from time to time. Payment of interest
shall not cure Tenant’s payment default or prevent Landlord from exercising
other rights and remedies.

4.5 Method of Payment. Tenant shall pay the Base Rent to Landlord in advance in
equal monthly installments by the first of each calendar month during the Term.
Tenant shall make a pro rata payment of Base Rent and Additional Rent for any
period of less than a month at the beginning or end of the Term. All payments of
Base Rent, Additional Rent and other sums due shall be paid in current U.S.
exchange by check drawn on a clearinghouse bank at the Original Address of
Landlord or such other place as Landlord may from time to time direct (or if
requested by Landlord in the case of Base Rent, by electronic fund transfer),
without demand, set-off or other deduction. Without limiting the foregoing,
Tenant’s obligation to pay Rent shall be absolute, unconditional, and
independent and shall not be discharged or otherwise affected by any law or
regulation now or

 

11



--------------------------------------------------------------------------------

hereafter applicable to the Premises, or any other restriction on Tenant’s use,
or, except as expressly provided in herein, any casualty or taking, or any
failure by Landlord to perform or other occurrence; and Tenant assumes the risk
of the foregoing and waives all rights now or hereafter existing to quit or
surrender this Lease or the Premises or any part thereof, or to assert any
defense in the nature of constructive eviction to any action seeking to recover
Rent unless such failure or occurrence (a) shall have been occasioned by the
negligence of the Landlord, its agents, servants or employees and (b) shall not,
after notice to Landlord of the condition claimed to constitute negligence, have
been cured or corrected within a reasonable time after such notice has been
received by Landlord; and in case of a claim of eviction unless such damage or
defective condition shall have rendered the Premises untenantable and they shall
not have been made tenantable by Landlord within a reasonable time. It is
intended that Base Rent payable hereunder shall be a net return to Landlord
throughout the Term, free of expense, charge, offset, diminution or other
deduction whatsoever on account of the Premises (excepting Landlord’s financing
expenses, federal and state income taxes of general application, and those
expenses that this Lease expressly makes the responsibility of Landlord), and
all provisions hereof shall be construed in terms of such intent.

4.6 Tenant’s Pro Rata Share.

(a) Tenant’s Pro Rata Share of Taxes is equal to the product of the rentable
square footage of the Premises multiplied by Landlord’s PSF Taxes (hereafter
defined) for each fiscal year, or ratable portion thereof, included in the Term.
“Landlord’s PSF Taxes” shall mean the Taxes (as defined in Section 5.02) divided
by the rentable square footage of the Building, as same may be adjusted by
Landlord from time to time for a remeasurement of or changes in the physical
size of the Premises, the Building and/or the Project (as defined below),
whether such changes in size are due to an addition to or a sale or conveyance
of a portion of the Building, the Project or otherwise. As of the date hereof,
the rentable floor area of the Building is conclusively deemed to be 174,614
rentable square feet.

(b) Tenant’s Pro Rata Share of Operating Expenses, utilities and insurance is
equal to the product of the rentable square footage of the Premises multiplied
by Landlord’s PSF Operating Expenses (hereafter defined) for each calendar year,
or ratable portion thereof, included in the Term. “Landlord’s PSF Operating
Expenses” shall mean Operating Expenses (as defined in Section 8.01), utilities
and insurance costs divided by the rentable square footage of the Building or
the portion thereof with respect to which such Operating Expenses, utilities and
insurance costs are determined.

(c) Tenant’s Pro Rata Share shall be the percentage set forth in Article 1,
which percentage has been determined by dividing the total number of rentable
square feet in the Premises by the total number of rentable square feet in the
Building, and multiplying the resulting quotient by one hundred (100). As of the
date hereof, the rentable floor area of the Premises is as set forth in Article
1 and the Building is conclusively deemed to be 174,614 rentable square feet.
The rentable square footage of the Building may be adjusted by Landlord from
time to time for a remeasurement of or changes in the physical size of the
Premises, the Building and/or the Project (as defined below), whether such
changes in size are due to an addition to or a sale or conveyance of a portion
of the Building, the Project or otherwise. Without limiting the generality of
the foregoing, Landlord may equitably adjust Tenant’s Pro Rata Share upon
Tenant’s use of the Utility Services as reasonably estimated and equitably
determined by Landlord based upon factors such as the intensity of use of such
Utility Services by Tenant such that Tenant shall pay the portion of such
charges reasonably consistent with Tenant’s use thereof. Landlord shall provide
to Tenant evidence reasonably substantiating Landlord’s equitable determination
of any adjustment to Tenant’s Pro Rata Share of Utility Services.

 

12



--------------------------------------------------------------------------------

ARTICLE 5: TAXES

5.1 Taxes. Tenant covenants and agrees to pay to Landlord as Additional Rent
Tenant’s Pro Rata Share of the Taxes for each fiscal tax period, or ratable
portion thereof, included in the Lease Term. If Landlord receives a refund of
any such Taxes, Landlord shall pay Tenant Tenant’s Pro Rata Share of the refund
after deducting Landlord’s costs and expenses incurred in obtaining the refund.
Tenant shall make estimated payments on account of Taxes in monthly installments
on the first day of each month, in amounts reasonably estimated from time to
time by Landlord pursuant to Section 4.02(a).

5.2 Definition of “Taxes.” “Taxes” means all taxes, assessments, betterments,
excises, user fees and all other governmental charges and fees of any kind or
nature, or impositions or agreed payments in lieu thereof or voluntary payments
made in connection with the provision of governmental services or improvements
of benefit to the Building or the Property (including any so-called linkage,
impact, or voluntary betterment payments), and all penalties and interest
thereon (if due to Tenant’s failure to make timely payments), assessed or
imposed against the Premises or the property of which the Premises are a part
(including, without limitation, any personal property taxes levied on such
property or on fixtures or equipment used in connection therewith), other than a
federal or state income tax of general application. If during the Term the
present system of ad valorem taxation of property shall be changed so that, in
lieu of or in addition to the whole or any part of such ad valorem tax there
shall be assessed, levied or imposed on such property or Premises or on Landlord
any kind or nature of federal, state, county, municipal or other governmental
capital levy, income, sales, franchise, excise or similar tax, assessment, levy,
charge or fee (as distinct from the federal and state income tax in effect on
the Date of Lease) measured by or based in whole or in part upon Building
valuation, mortgage valuation, rents, services or any other incidents, benefits
or measures of real property or real property operations, then any and all of
such taxes, assessments, levies, charges and fees shall be included within the
term of Taxes. Taxes shall also include expenses, including fees of attorneys,
appraisers and other consultants, incurred in connection with any efforts to
obtain abatements or reduction or to assure maintenance of Taxes for any year
wholly or partially included in the Term, whether or not successful and whether
or not such efforts involved filing of actual abatement applications or
initiation of formal proceedings.

5.3 Personal Property Taxes. Tenant shall pay directly all taxes charged against
Tenant Property (as defined in Section 10.06). Tenant shall use its best efforts
to have personal property taxed separately from the Property. Landlord shall
notify Tenant if any of Tenant’s personal property is taxed with the Property,
and Tenant shall pay such taxes to Landlord within fifteen (15) days of such
notice.

ARTICLE 6: UTILITIES AND LANDLORD SERVICES

6.1 Utility Services. Tenant shall provide and pay all charges and deposits for
gas, water, sewer, electricity, and other energy, utilities and services used or
consumed on the Premises (“Utility Services”) during the Term which now or
hereafter separately serve the Premises, or are not expressly to be provided by
Landlord elsewhere hereunder. If such Utility Services are not separately
metered, Tenant shall pay the cost of the same as part of the Operating Costs
payable

 

13



--------------------------------------------------------------------------------

hereunder. It is understood and agreed that except as may be expressly provided
hereunder, Landlord shall be under no obligation whatsoever to furnish any such
services to the Premises, and shall not be liable for (nor suffer any reduction
in any rent on account of) any interruption or failure in the supply of the same
except as expressly set forth in Section 6.04 below. If the Premises are not
separately metered, Landlord reserves the right, at any time during the Term, to
install a monitor or check meter to measure Tenant’s consumption of any Utility
Services, in which event Landlord shall calculate the applicable Utility
Services based on Tenant’s actual usage thereof, rather than as otherwise
provided herein. To the extent permitted by law, Landlord shall have the right
at any time and from time to time during the Term to contract for or purchase
one or more Utility Services from any company or third-party providing Utility
Services (“Utility Service Provider”). Tenant agrees reasonably to cooperate
with Landlord and the Utility Service Providers and at all times as reasonably
necessary, and on reasonable advance notice, shall allow Landlord and the
Utility Service Providers reasonable access to any utility lines, equipment,
feeders, risers, fixtures, wiring and any other such machinery or personal
property within the Premises and associated with the delivery of Utility
Services.

6.2 Landlord Services. Landlord agrees to furnish reasonable heat and air
conditioning (HVAC) to the Premises and to common hallways and lavatories, if
any, during normal business hours on regular business days during the heating or
air conditioning season, as applicable, to light common passageways twenty-four
(24) hours a day, to provide hot water to common lavatories, and to clean common
areas, common area glass, common lavatories and glass main entry doorways to the
Premises Mondays through Fridays, in substantially the same fashion as is
typical for comparable first class office and laboratory projects in the
Lexington area, subject to interruption due to accident, to the making of
repairs, alterations or improvements, to labor difficulties, to trouble in
obtaining fuel, electricity, service or supplies from the sources from which
they are usually obtained for such Building, governmental restraints, or to any
cause beyond the Landlord’s control. In no event shall Landlord be liable for
any interruption or delay in any of the above services for any of such causes.
For the purposes of this clause, reasonable heating of common areas shall be
provided between the hours of 8:00 a.m. to 6:00 p.m. Monday through Friday and
8:00 a.m. to 1:00 p.m. on Saturday during the months from November through April
(holidays excepted). Reasonable cooling of common areas shall be provided
between the hours of 8:00 a.m. and 6:00 p.m. Monday through Friday and 8:00 a.m.
to 12:00 p.m. on Saturday during the cooling season (holidays excepted). If
Tenant requests Landlord to provide additional heat or air conditioning outside
of such hours, Tenant shall pay therefor (within fifteen (15) days after
billing) at commercially reasonable rates established by Landlord from time to
time comparable to those charged in comparable office and laboratory projects in
the Lexington area.

6.3 Excess Usage by Tenant. Tenant shall not introduce to the Premises
personnel, fixtures or equipment which (individually or in the aggregate) exceed
those used by the average Building tenant or overload the capacity of the
electrical, heating, ventilating and air conditioning, mechanical, plumbing or
other utility systems serving the Premises or generate above average heat, noise
or vibration at the Premises. If Tenant uses the Premises or installs fixtures
or equipment in such a manner as would so overload said systems, as reasonably
determined by Landlord, then, in addition to any other remedies Landlord may
have, Tenant shall pay, as additional rent, within ten (10) days of billing
therefor, the cost of providing and installing any additional equipment,
facilities or services that may be required as a result thereof, and for any
repairs or damage resulting therefrom.

 

14



--------------------------------------------------------------------------------

6.4 Interruption of Services. Notwithstanding anything contained in this Lease
to the contrary, Tenant shall be entitled to a proportionate abatement of Base
Rent in the event of a Landlord Service Interruption (as defined below). For the
purposes hereof, a “Landlord Service Interruption” shall occur in the event
(i) the Premises shall lack any service which Landlord is required to provide
hereunder thereby rendering the Premises or a material portion thereof
untenantable for the entirety of the Landlord Service Interruption Cure Period
(as defined below), (ii) such lack of service was not caused by Tenant, its
employees, contractors, invitees or agents; (iii) Tenant in fact ceases to use
the entire or affected portion of the Premises for the entirety of the Landlord
Service Interruption Cure Period; and (iii) such interruption of service was the
result of causes, events or circumstances within the Landlord’s reasonable
control and the cure of such interruption is within Landlord’s reasonable
control. For the purposes hereof, the “Landlord Service Interruption Cure
Period” shall be defined as ten (10) consecutive calendar days after Landlord’s
receipt of written notice from Tenant of the Landlord Service Interruption.

ARTICLE 7: INSURANCE

7.1 Coverages. Tenant shall, at its own expense, maintain and keep in force, or
cause to be maintained and kept in force by any general contractors,
sub-contractors or third party entities where required by contract, throughout
the term of this Lease and/or alteration or construction period and for such
longer period, if any, Tenant remains in occupancy of the Premises, the
following insurance coverages:

(a) Property Insurance. “All-Risk” or “Special” Form property insurance, and/or
Builders Risk coverage for renovation projects, including, without limitation,
coverage for fire, earthquake and flood; boiler and machinery (if applicable);
sprinkler damage; vandalism; malicious mischief coverage on all equipment,
furniture, fixtures, fittings, Initial Tenant Improvements, Tenant Work, Tenant
Property or other improvements and betterments, business income, extra expense,
merchandise, inventory/stock, contents, and personal property located on or in
the Premises. Such insurance shall be in an amount equal to the full replacement
cost of the aggregate of the foregoing and shall provide coverage comparable to
the coverage in the standard ISO “All-Risk” or “Special” Form, when such
coverage is supplemented with the coverages required above. Property policy
shall also include coverage for plate glass, where required by written contract.

(b) Liability Insurance. Commercial General Liability insurance against any and
all claims for personal injury, death or property damage occurring in, or about
the Premises and arising out of Tenant’s operations on the Premises, or Tenant’s
agents’, invitees’, sublessees’ use or occupancy of the Premises. Such insurance
shall have a limit of not less than One Million Dollars ($1,000,000) per
occurrence with a Two Million Dollar ($2,000,000) aggregate limit. Such
insurance shall contain an extended (broad form) liability endorsement,
including contractual liability coverage (including this Lease, and Tenant’s
indemnity obligations hereunder). Such liability insurance shall be primary and
not contributing to any insurance available to Landlord, and Landlord’s
insurance (if any) shall be in excess thereto. Tenant’s commercial general
liability insurance policy shall include Landlord, Landlord’s Management Agent,
Landlord’s mortgagees and Landlord’s designees as additional insureds, provided
that Tenant has been given notice and sufficient information regarding such
mortgagees and designees as necessary to name them as additional insureds, and
shall provide that such parties may, although additional insureds, recover for
any loss suffered by Tenant’s negligence.

 

15



--------------------------------------------------------------------------------

(c) Umbrella/Excess Liability Insurance. The foregoing liability limits shall be
adequate as long as Tenant maintains an Umbrella policy limit of not less than
Three Million Dollars ($3,000,000) per occurrence. Should Tenant not maintain an
Umbrella policy with such limits, then the limits of the underlying Commercial
General Liability policy shall be increased to Two Million Dollars ($2,000,000)
per occurrence and Four Million Dollars ($4,000,000) aggregate.

(d) Other. Such other insurance as Landlord may reasonably require, from time to
time, and as may be required by law, including, without limitation (i) workers’
compensation insurance with a limit of liability as required by law to be
maintained; (ii) employer’s liability insurance with a minimum limit of coverage
of Two Million Dollars ($2,000,000); and (iii) business interruption and extra
expense insurance coverage(s) satisfactory to Landlord.

(e) Form of the Policies. Tenant shall have the right to provide insurance
coverage which it is obligated to carry pursuant to the terms hereof in a
blanket policy, provided such policy expressly affords coverage to the Premises
and to Landlord as required by this Lease.

(f) Failure by Tenant to Obtain Insurance. If Tenant does not procure the
insurance required pursuant to this Section, or keep the same in full force and
effect, Landlord may, but shall not be obligated to, take out the necessary
insurance and pay the premium therefor after notice thereof to Tenant, and
Tenant shall repay to Landlord, as additional rent, the amount so paid promptly
upon demand. In addition, Landlord may recover from Tenant, as additional rent,
any and all reasonable expenses (including attorneys’ fees) and damages which
Landlord may sustain by reason of the failure by Tenant to obtain and maintain
such insurance, it being expressly declared that the expenses and damages of
Landlord shall not be limited to the amount of the premiums thereon.

(g) Contractor Insurance. Tenant shall cause all contractors and subcontractors
to maintain during any period of Tenant Work (including the Initial Tenant
Improvements) the insurance described on Exhibit D attached hereto.

(h) Deductibles. Tenant’s insurance policies shall not include deductibles in
excess of Five Thousand Dollars ($5,000) without Landlord’s prior written
consent. If any of the above insurances have deductibles or self insured
retentions, the Tenant and/or contractor (policy Named Insured) shall be
responsible for the deductible amount.

(i) General Requirements. All of the insurance policies required in this Section
(“Insurance Requirements”) shall be written by insurance companies which are
licensed to do business in the state where the Property is located, or obtained
through a duly authorized surplus lines insurance agent or otherwise in
conformity with the laws of such state, with an A.M. Best rating of at least “A”
and a financial size category of not less than “VII”. The liability policy(ies)
shall name, as additional insureds, Landlord, Landlord’s Management Agent,
Landlord’s mortgagees and Landlord’s designees, provided that Tenant has been
given notice and sufficient information regarding such mortgagees and designees
as necessary to name them as additional insureds, and provide thirty (30) days
notice of cancellation, non-renewal, or material change in the terms and
conditions of coverage to the extent the requirement to provide such notice is
obtainable from the insurance companies. Tenant shall provide Landlord with
certificates of insurance upon request, prior to move-in date, prior to
commencement of the Tenant/contractor work, or within thirty (30) days of
coverage inception and subsequent renewals or rewrites/replacements of any
cancelled/non-renewed policies.

 

16



--------------------------------------------------------------------------------

7.2 Avoid Action Increasing Rates. Tenant shall comply with Sections 9.01, 9.02,
9.03 and 9.04 and in addition shall not, directly or indirectly, use the
Premises in any way that is prohibited by law or dangerous to people or property
or that may jeopardize or increase the cost of any insurance coverage or require
additional insurance. Tenant shall cure any breach of this Section within ten
(10) days after notice from Landlord (or Tenant’s independent knowledge of such
breach) by (i) stopping any use that jeopardizes any insurance coverage or
increases its cost and (ii) paying the increased cost of insurance. Tenant shall
have no further notice or cure right under Article 14 for any such breach.
Tenant shall reimburse Landlord for all of Landlord’s costs incurred in
providing any insurance that is attributable to any special endorsement or
increase in premium resulting from the business or operations of Tenant, and any
special or extraordinary risks or hazards resulting therefrom, including,
without limitation, any risks or hazards associated with the generation, storage
and disposal of Environmental Substances.

7.3 Waiver of Subrogation. Landlord and Tenant each waive any and every claim
for recovery from the other for any and all loss of or damage to the Property or
any part of it, or to any of its contents, which loss or damage is covered by
valid and collectible property insurance. Landlord waives any and every such
claim against Tenant that would have been covered had the insurance policies
required to be maintained by Landlord by this Lease been in force, to the extent
that such loss or damage would have been recoverable under such policies. Tenant
waives any and every such claim against Landlord that would have been covered
had the insurance policies required to be maintained by Tenant under this Lease
been in force, to the extent that such loss or damage would have been
recoverable under such policies. This mutual waiver precludes the assignment of
any such claim by subrogation (or otherwise) to an insurance company (or any
other person), and Landlord and Tenant each agree to give written notice of this
waiver to each insurance company that has issued or shall issue any property
insurance policy to it, and to have the policy properly endorsed, if necessary,
to prevent invalidation of the insurance coverage because of this waiver.

7.4 Landlord’s Insurance. Landlord shall purchase and maintain during the Term
with insurance companies qualified to do business in the state where the
Property is located insurance that shall include the following: (i) commercial
general liability insurance for incidents occurring in the common areas, with
coverage for premises/operations, personal and advertising injury,
products/completed operations and contractual liability for bodily injury and
property damage per occurrence, together with such other coverages and risks as
Landlord shall reasonably decide or a mortgagee may require; (ii) property
insurance covering property damage to the Building, excluding the Initial Tenant
Improvements and any other Tenant Work, and loss of rental income, for full
replacement cost value of the Building with co-insurance waived by inclusion of
an agreed amount endorsement; and (iii) such other coverage(s) as may be
required by Landlord’s mortgagee or otherwise be deemed commercially reasonable
by Landlord. As set forth in Section 4.02, the cost thereof shall be borne by
Tenant and other tenants.

 

17



--------------------------------------------------------------------------------

ARTICLE 8: OPERATING EXPENSES

8.1 Operating Expenses.

(a) “Operating Expenses” shall mean all costs and expenses associated with the
ownership, operation, management, maintenance and repair of the Building and
Property and of all heating, ventilating, air conditioning, plumbing,
electrical, utility and safety systems for the Building. “Common Elements” shall
mean all areas in the Building available for the common use of tenants of the
Building and not leased or held for the exclusive use of Tenant or other
tenants, including, but not limited to, the common café and common parking
areas, driveways, sidewalks, access roads, plazas, landscaping and planted areas
located in the Building or on the Property. Operating Expenses include, without
limitation, the costs and expenses incurred in connection with the following:
compliance with Landlord’s obligations under Section 10.03; planting and
landscaping; snow plowing and removal; utility, water and sewage services;
maintenance of signs; supplies, materials and equipment purchased or rented,
total wage and salary costs paid to all persons at or below the grade of
building manager who are employed on a fulltime basis, and an appropriate
portion of same with respect to employees on a part-time basis, and all contract
payments made on account of, all persons engaged in the operation, maintenance,
security, cleaning and repair of the Property and Common Elements, including
Social Security, old age and unemployment taxes and so-called “fringe benefits”;
services generally furnished to tenants of the Building; maintenance, repair and
replacement of Building and Common Elements equipment and components; utilities
consumed and expenses incurred in the operation, maintenance and repair of the
Property and Common Elements; costs incurred under any reciprocal easement
agreements benefiting the Property; costs incurred by Landlord to comply with
the terms and conditions of any governmental approvals affecting operations of
the Property; the amortized portion, properly attributable to the year in
question, of the cost, with interest thereon at a rate reasonably determined by
Landlord, of any capital repairs, improvements or replacements made to the
Property, by Landlord; workers’ compensation insurance and property, liability
and other insurance premiums; personal property taxes; rental or lease payments
paid by Landlord for rented or leased personal property used in the operation or
maintenance of the Property and Common Elements; fees for required licenses and
permits; losses or subsidies paid or incurred by Landlord in operating the
common café; routine maintenance and repair of parking areas and paving
(including sweeping, striping, repairing, resurfacing, and repaving); refuse
removal; security; reasonable reserves, including for roof replacement and
exterior painting; and property management fees at a commercially reasonably
market rate not to exceed five percent (5%) of gross revenue derived from the
Property. Operating Expenses shall also include the Building’s share (as
reasonably determined and allocated by Landlord) of: (i) the costs incurred by
Landlord in operating, maintaining, repairing, insuring and paying real estate
taxes upon any common facilities of the office park or development (including,
without limitation, the common facilities from time to time serving the Building
in common with other buildings or parcels of land) of which the Property may be
a part, from time to time, such as any so-called “loop” access roads, retention
ponds, sewer and other utility lines, amenities and the like; (ii) shuttle bus
service (if and so long as Landlord shall provide the same); (iii) the actual or
imputed cost of the space occupied by on-the-grounds building attendant(s) and
related personnel and the cost of administrative and or service personnel whose
duties are not limited solely to the Building, as allocated to the Building by
Landlord; and (iv) payments made by Landlord under any easement, license,
operating agreement, declaration, restrictive covenant, or instrument pertaining
to the payment or sharing of costs among park or development property owners.
Landlord may use third parties or affiliates to perform any of the foregoing
services, provided that any such services performed by affiliates shall be at
competitive rates (it being agreed that the management fee described above is
deemed competitive), and the cost thereof shall be included in Operating
Expenses. Costs referred to in this Section shall be ascertained in accordance
with generally accepted accounting principles, including allowances for
appropriate reserves, and allocated to appropriate fiscal periods on the accrual
method of accounting.

 

18



--------------------------------------------------------------------------------

(b) Operating Expenses shall not include: (i) the cost of casualty repairs to
the extent covered by insurance (except for reasonable deductibles paid by
Landlord under insurance policies maintained by Landlord); (ii) costs associated
with the operation of the business of Landlord and/or the sale and/or financing
of the Building, as distinguished from the cost of Building operations,
maintenance and repair; (iii) costs of disputes between Landlord and its
employees, tenants or contractors; (iv) principal or interest payments on any
mortgages or other financing arrangements, (v) leasing commissions, advertising
expenses and other costs incurred in leasing or procuring new tenants;
(vi) depreciation for the Property; (vii) the cost of any capital repairs,
improvements or replacements made to the Property (other than the amortized
portion to be included in Operating Expenses as described above); (viii) ground
rent under ground leases; (ix) utility charges payable by Tenant directly to the
applicable provider, (x) any costs, fines or penalties incurred due to
violations by Landlord of any legal requirements provided that such violation is
not caused, directly or indirectly, by any act or omission of Tenant or any
employee, agent, contractor, subcontractor, customer or business invitee of
Tenant; (xi) costs covered by a guarantee or warranty; (xii) marketing costs;
(xiii) the cost of any capital addition to the Property (or reserves therefor);
(xiv) expenses for which the Landlord is reimbursed by another source (excluding
tenant reimbursements for Operating Expenses; (xv) costs incurred to benefit (or
as a result of) a specific tenant or items and services selectively supplied to
any specific tenant; (xvi) expenses for the defense of the Landlord’s title to
the Property; (xvii) charitable or political contributions; (xviii) costs of
improving or renovating space for a tenant or space vacated by a tenant;
(xix) any costs incurred to comply with Legal Requirements or any court order,
decree or judgment which are applicable to the Building or the Property and in
effect or exist on the date of this Lease including, without limitation, the
Americans with Disabilities Act and Environmental Laws (except if such
non-compliance is due to acts or negligence of Tenant); (xx) costs to correct
original or latent defects in the design, construction or equipment of the
Building or the Property; (xxi) expenses paid directly by any tenant for any
reason (such as excessive utility use); (xxii) attorneys’ fees, accounting fees
and expenditures incurred in connection with tax contests or negotiations,
disputes and claims of other tenants or occupants of the Property or with other
third parties; and (xxiii) amounts which are duplicative or do not represent
costs incurred for actual services.

(c) Tenant shall pay Tenant’s Pro Rata Share of Operating Expenses in accordance
with Section 4.02.

ARTICLE 9: USE OF PREMISES

9.1 Permitted Uses. Tenant may use the Premises only for the Permitted Uses
described in Article 1, and for no other purpose(s). Tenant shall keep the
Premises equipped with appropriate safety appliances to the extent required by
applicable laws or insurance requirements.

9.2 Indemnification. Tenant shall assume exclusive control of all areas of the
Premises, including all improvements, utilities, equipment, and facilities
therein. Tenant is responsible for the Premises and any Tenant’s improvements,
equipment, facilities and installations, wherever located on the Property and
all liabilities, including, without limitation, tort liabilities, incident
thereto. To the maximum extent this agreement may be made effective according to
law, Tenant shall indemnify, save harmless and defend Landlord and Landlord’s
members, managers, officers,

 

19



--------------------------------------------------------------------------------

mortgagees, agents, employees, independent contractors, invitees, Landlord’s
Managing Agent and other persons acting under them (collectively, “Indemnitees”)
from and against all liability, claim, damage or cost (including reasonable
attorneys’ fees) to the extent arising in whole or in part out of (i) any
injury, loss, theft or damage to any person or property while on or about the
Premises, and, to the extent arising out of the use or occupancy of the Building
or Property by Tenant, or on account of the act or omission or negligence by
Tenant or by any person claiming, by, through, or under Tenant, while on or
about the Property or the Building; (ii) any condition within the Premises or,
to the extent arising from the acts or omissions of Tenant, the Property or the
Building; (iii) failure to comply with any Lease covenant by Tenant; or (iv) the
use of the Premises (or, to the extent arising from the acts or omissions of
Tenant, the Property or the Building) by, or any act or omission of, Tenant or
persons claiming by, through or under Tenant, or any of its agents, employees,
independent contractors, suppliers or invitees, except to the extent that any of
the foregoing arise from any act or omission of Landlord or persons claiming by,
through or under Landlord, or any of its agents, employees, independent
contractors, suppliers or invitees, in each case paying any cost to Landlord on
demand as Additional Rent. The provisions of this Section shall survive the
expiration or earlier termination of this Lease.

9.3 Compliance With Legal Requirements. Tenant shall not cause or permit the
Premises, the Property or the Building to be used in any way that violates any
law, code, ordinance, restrictive covenant, encumbrance, governmental
regulation, order, permit, approval, variance, covenants or restrictions of
record or any provision of the Lease (each a “Legal Requirement”), annoys or
interferes with the rights of tenants of the Building, or constitutes a nuisance
or waste. Tenant shall obtain, maintain and pay for all permits and approvals
and shall promptly take all actions necessary to comply with all Legal
Requirements, including, without limitation, the Occupational Safety and Health
Act, applicable to Tenant’s use of the Premises, the Property or the Building.
Tenant shall maintain in full force and effect all certifications or permissions
to provide its services required by any authority having jurisdiction to
authorize, franchise or regulate such services. Tenant shall be solely
responsible for procuring and complying at all times with any and all necessary
permits and approvals directly or indirectly relating or incident to: the
conduct of its activities on the Premises; its scientific experimentation,
transportation, storage, handling, use and disposal of any chemical or
radioactive or bacteriological or pathological substances or organisms or other
hazardous wastes or environmentally dangerous substances or materials or medical
waste or animals or laboratory specimens. Within ten (10) days of a request by
Landlord, which request shall be made not more than once during each period of
twelve (12) consecutive months during the Term hereof, unless otherwise
requested by any mortgagee of Landlord, Tenant shall furnish Landlord with
copies of all such permits and approvals that Tenant possesses or has obtained
together with a certificate certifying that such permits are all of the permits
that Tenant possesses or has obtained with respect to the Premises. Tenant shall
promptly give written notice to Landlord of any warnings or violations relative
to the above received from any federal, state or municipal agency or by any
court of law and shall promptly cure the conditions causing any such violations.
Tenant shall not be deemed to be in default of its obligations under the
preceding sentence to promptly cure any condition causing any such violation in
the event that, in lieu of such cure, Tenant shall contest the validity of such
violation by appellate or other proceedings permitted under applicable law,
provided that: (i) any such contest is made reasonably and in good faith,
(ii) Tenant makes provisions, including, without limitation, posting bond(s) or
giving other security, acceptable to Landlord to protect Landlord, the Building
and the Property from any liability, costs, damages or expenses arising in
connection with such violation and failure to cure, (iii) Tenant shall agree to
indemnify, defend (with counsel

 

20



--------------------------------------------------------------------------------

reasonably acceptable to Landlord) and hold Landlord harmless from and against
any and all liability, costs, damages, or expenses arising in connection with
such condition and/or violation, (iv) Tenant shall promptly cure any violation
in the event that its appeal of such violation is overruled or rejected, and
(v) Tenant’s decision to delay such cure shall not, in Landlord’s good faith
determination, be likely to result in any actual or threatened bodily injury,
property damage, or any civil or criminal liability to Landlord, any tenant or
occupant of the Building or the Property, or any other person or entity.
Landlord hereby represents and warrants that, as of the date of this Lease, to
the best of Landlord’s knowledge, the Premises comply with applicable Legal
Requirements.

9.4 Environmental Substances. “Environmental Law(s)” means all statutes, laws,
rules, regulations, codes, ordinances, standards, guidelines, authorizations and
orders of federal, state and local public authorities pertaining to any of the
Environmental Substances or to environmental compliance, contamination, cleanup
or disclosures of any release or threat of release to the environment, of any
hazardous, biological, chemical, radioactive or toxic substances, wastes or
materials, any pollutants or contaminants that are included under or regulated
by any municipal, county, state or federal statutes, laws, rules, regulations,
codes, ordinances, standards, guidelines, authorizations or orders, including,
without limitation, the Toxic Substances Control Act, 15 U.S.C. § 2601, etseq.;
the Clean Water Act, 33 U.S.C. § 1251, etseq.; the Clean Air Act, 42 U.S.C. §
7401, etseq.; the Safe Drinking Water Act, 42 U.S.C. § 300f-300j, etseq.; the
Federal Water Pollution Control Act, 33 U.S.C. § 1321, etseq.; the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C.
Section 9601 etseq.; the Federal Resource Conservation and Recovery Act, 42
U.S.C. Section 6901 et seq.; the Massachusetts Hazardous Waste Management Act,
as amended, M.G.L. Chapter 21C, and the Massachusetts Oil and Hazardous Material
Release Prevention Act, as amended, M.G.L., Chapter 21E, as any of the same are
from time to time amended, and the rules and regulations promulgated thereunder,
and any judicial or administrative interpretation thereof, including any
judicial or administrative orders or judgments, and all other federal, state and
local statutes, laws, rules, regulations, codes, ordinances, standards,
guidelines, authorizations and orders regulating the generation, storage,
containment or disposal of any Environmental Substances, including, but not
limited to, those relating to lead paint, radon gas, asbestos, storage and
disposal of oil, biological, chemical, radioactive and hazardous wastes,
substances and materials, and underground and above ground oil storage tanks;
and any amendments, modifications or supplements of any of the foregoing.

“Environmental Substances” means, but shall not be limited to, any hazardous
substances, hazardous waste, environmental, biological, chemical, radioactive
substances, oil, petroleum products and any waste or substance, which because of
its quantitative concentration, chemical, biological, radioactive, flammable,
explosive, infectious or other characteristics, constitutes or may reasonably be
expected to constitute or contribute to a danger or hazard to public health,
safety or welfare or to the environment, or that would trigger any employee or
community “right-to-know” requirements adopted by any federal, state or local
governing or regulatory body, or for which any such body has adopted any
requirements for the preparation or distribution of a materials safety data
sheet (“MSDS”), including, without limitation, any asbestos (whether or not
friable) and any asbestos-containing materials, lead paint, waste oils, solvents
and chlorinated oils, polychlorinated biphenyls (PCBs), toxic metals, etchants,
pickling and plating wastes, explosives, reactive metals and compounds,
pesticides, herbicides, radon gas, urea formaldehyde foam insulation and
chemical, biological and radioactive wastes, or any other similar materials that
are mentioned under or regulated by any Environmental Law; and the regulations
adopted under these acts, and including any other products or materials
subsequently found by an authority of competent jurisdiction to have adverse
effects on the environment or the health and safety of persons.

 

21



--------------------------------------------------------------------------------

Tenant shall neither cause or permit any Environmental Substances to be
generated, produced, brought upon, used, stored, treated or disposed of in or
about or on the Building by Tenant, nor permit or suffer persons acting under
Tenant, to do the same, whether with or without negligence, without
(i) Landlord’s prior written consent and (ii) complying with all applicable
Environmental Laws and Legal Requirements pertaining to the transportation,
storage, use or disposal of such Environmental Substances, including obtaining
proper permits and approvals and providing Landlord the applicable MSDS for each
Environmental Substance. Landlord may take into account any factors or facts
that Landlord reasonably believes relevant in determining whether to grant its
consent. Landlord consents to Tenant’s use of the Environmental Substances
listed in Exhibit G. From time to time at Landlord’s request, Tenant shall
execute affidavits, representations and the like concerning Tenant’s best
knowledge and belief, after due inquiry, regarding the presence or absence of
Environmental Substances on the Premises, the Property or the Building. Tenant
agrees to pay the cost of any environmental inspection or assessment requested
by any lender that holds a security interest in the Property or this Lease, or
by any insurance carrier, to the extent that such inspection or assessment
pertains to any release, threat of release, contamination, claim of
contamination, loss or damage or determination of condition in the Premises. In
addition, at Landlord’s request, Tenant shall promptly provide to Landlord all
MSDSs for products used within the Premises.

If any transportation, storage, use or disposal of Environmental Substances on
or about the Property or Building by Tenant, its agents, employees, independent
contractors, or invitees results in any escape to, release to, threat of release
to or contamination of the soil, surface or ground water, sewage system or
ambient air or any loss or damage to person or property, Tenant agrees to:
(a) notify Landlord immediately of the occurrence; (b) after consultation with
Landlord, clean up the occurrence in full compliance with all applicable
statutes, regulations and standards; and (c) indemnify, defend and hold
Landlord, and the Indemnitees harmless from and against any claims, suits,
causes of action, costs and fees, including attorneys’ fees and costs, arising
from or connected with any such occurrence. In the event of such occurrence,
Tenant agrees to cooperate fully with Landlord and provide such documents,
affidavits, information and actions as may be requested by Landlord (1) to
comply with any Environmental Law or Legal Requirement, (2) to comply with any
request of any mortgagee or tenant and/or (3) for any other reason deemed
necessary by Landlord in its sole discretion. In the event of any such
occurrence that is required to be reported to a governmental authority under any
Environmental Law or Legal Requirement, Tenant shall simultaneously deliver to
Landlord copies of any notices given or received by Tenant and shall promptly
pay when due any fine or assessment against Landlord, Tenant or the Premises or
Property relating to such occurrence.

9.5 Signs and Auctions. No sign, antenna or other structure or thing, shall be
erected or placed on the Premises or any part of the exterior of the Building or
erected so as to be visible from the exterior of the Building without first
securing the written consent of the Landlord. Tenant shall not conduct or permit
any auctions or sheriff’s sales at the Property. Landlord, at Landlord’s cost,
shall provide Tenant identification on existing multi-tenant signs or
directories at the entrance to Building C, in the parking garage and any other
existing multi-tenant signage that identifies tenants in the Building, as
appropriate. Such signs will be consistent with standard Building signage and
will conform to local regulations.

 

22



--------------------------------------------------------------------------------

9.6 Landlord’s Access. Landlord or its agents may enter the Premises at all
reasonable times to show the Premises to potential buyers, investors or tenants
or other parties; to inspect and conduct tests in order to monitor Tenant’s
compliance with Legal Requirements governing Environmental Substances; for
purposes described in Sections 2.01, 9.04, 10.03 and/or 10.04(b) or for any
other purpose Landlord reasonably deems necessary. Landlord shall give Tenant
reasonable prior notice (which may be oral) of such entry and, at Tenant’s
election, during such entry Landlord shall be accompanied by a representative of
Tenant. However, in case of emergency, Landlord may enter any part of the
Premises without prior notice to Tenant’s representative and shall make
reasonable efforts to notify Tenant.

ARTICLE 10: CONDITION AND MAINTENANCE OF PREMISES AND PROPERTY

10.1 Existing Conditions. Subject to the completion by Landlord of the Initial
Tenant Improvements in accordance with the requirements of Article 11 of this
Lease, Tenant shall accept the Premises and Property in their condition as of
the Term Commencement Date “as is” and subject to all Legal Requirements. Tenant
acknowledges that except for any express representations in this Lease, neither
Landlord nor any person acting under Landlord has made any representation as to
the condition of the Property or the suitability of the Property for Tenant’s
intended use. Tenant represents and warrants that Tenant has made its own
inspection and inquiry regarding the Property and is not relying on any
representations of Landlord or any Broker or persons acting under either of
them.

10.2 Exemption and Limitation of Landlord’s Liability.

(a) Exemption of Landlord from Liability. Tenant shall insure its personal
property under an all risk full replacement cost property insurance policy.
Landlord shall not be liable for any damage or injury to the person, property or
business (including loss of revenue, profits or data) of Tenant, Tenant’s
employees, agents, contractors, or invitees, or any other person on or about the
Property or the Building; provided, however, that this Section 10.02(a) shall
not exempt Landlord from liability for Landlord’s negligence or willful
misconduct solely to the extent that such liability cannot be waived by Landlord
pursuant to applicable law. This exemption shall apply whether such damage or
injury is caused by (among other things): (i) fire, steam, electricity, water,
gas, sewage, sewer gas or odors, snow, ice, frost or rain; (ii) the breakage,
leakage, obstruction or other defects of pipes, faucets, sprinklers, wires,
appliances, plumbing, windows, air conditioning or lighting fixtures or any
other cause; (iii) any other casualty or any Taking; (iv) theft; (v) conditions
in or about Property or the Building or from other sources or places; or
(vi) any act or omission of any other tenant.

(b) Limitation On Landlord’s Liability. Tenant agrees that Landlord shall be
liable only for breaches of its covenants occurring while it is owner of the
Property (provided, however, that if Landlord from time to time is lessee of the
ground or improvements constituting the Building, then Landlord’s period of
ownership of the Property shall be deemed to mean only that period while
Landlord holds such leasehold interest). Upon any sale or transfer of the
Building, the transferor Landlord (including any mortgagee) shall be freed of
any liability or obligation thereafter arising and, subject to Section 9.1,
Tenant shall look solely to the transferee Landlord as aforesaid for

 

23



--------------------------------------------------------------------------------

satisfaction of such liability or obligation. Tenant and each person acting
under Tenant agrees to look solely to Landlord’s interest from time to time in
the Property for satisfaction of any claim against Landlord. No owner, trustee,
beneficiary, partner, member, manager, agent, or employee of Landlord (or of any
mortgagee or any lender or ground or improvements lessor) nor any person acting
under any of them shall ever be personally or individually liable to Tenant or
any person claiming under or through Tenant for or on account of any default by
Landlord or failure by Landlord to perform any of its obligations hereunder, or
for or on account of any amount or obligations that may be or become due under
or in connection with this Lease or the Premises; nor shall it or they ever be
answerable or liable in any judicial proceeding or order beyond the extent of
their interest in the Property. No deficit capital account of any member or
partner of Landlord shall be deemed to be a liability of such member or partner
or an asset of Landlord. Any lien obtained to enforce any judgment against
Landlord shall be subject and subordinate to any mortgage encumbering the
Property. In no event shall Landlord (or any such persons) ever be liable to
Tenant for indirect or consequential damages.

10.3 Landlord’s Obligations.

(a) Repair and Maintenance. Subject to the provisions of Article 12, and except
for damage caused by any act or omission of Tenant or persons acting under
Tenant, Landlord shall keep the common areas of the Building (including, without
limitation, common elevators and common parking areas) and the foundation, roof,
Building systems (to the extent not serving the Premises or another tenant’s
premises exclusively), structural supports, exterior windows and exterior walls
of the Building in good order, condition and repair reasonable wear and tear
excepted. Landlord shall not be obligated to maintain or repair any interior
windows, doors, plate glass, the surfaces of walls or other fixtures, components
or equipment within the Premises, but the same shall be Tenant’s obligation.
Tenant shall promptly report in writing to Landlord any defective condition
known to it that Landlord is required to repair. Tenant waives the benefit of
any present or future law that provides Tenant the right to repair the Premises
or Property at Landlord’s expense or to terminate this Lease because of the
condition of the Property or Premises, but subject to the provisions of
Section 4.05 herein. Notwithstanding the fact that Landlord may provide security
services at the Property or Building at any time during the Term of this Lease,
(i) Tenant hereby releases Landlord from any claim for injury to person or
damage to property asserted by Tenant or any personnel, employee, guest, invitee
or agent of Tenant that is suffered or occurs in or about the Premises or in or
about the Building or Property or the common areas appurtenant thereto by reason
of the act of any intruder or any other person in or about the Premises,
Building or Property, and (ii) Landlord shall not be deemed to owe Tenant, or
any person claiming by, through or under Tenant, any duty or standard of care as
a result of Landlord’s provision of such security services.

10.4 Tenant’s Obligations.

(a) Repair and Maintenance. Except for work that Section 10.03 or Article 12
requires Landlord to do, Tenant at its sole cost and expense shall keep the
Premises including, without limitation, all Initial Tenant Improvements, other
Tenant Work, Tenant Property, fixtures, systems and equipment now or hereafter
on the Premises, or elsewhere exclusively serving the Premises, in good order,
condition and repair, reasonable wear and tear excepted; shall keep in a safe,
secure and sanitary condition all trash and rubbish temporarily stored at the
Premises; and shall make all repairs and replacements and to do all other work
necessary for the foregoing purposes whether the same may be ordinary or
extraordinary, foreseen or unforeseen. The foregoing shall include, without

 

24



--------------------------------------------------------------------------------

limitation, Tenant’s obligation to maintain floors and floor coverings, to
repair walls and doors, to replace and repair all interior glass and windows,
ceiling tiles, lights and light fixtures, pipes, drains and the like in and
exclusively serving the Premises. Tenant shall hire its own cleaning contractor
for the Premises and shall provide first-class janitorial service in the
Premises on each business day during the Term (including daily disposal of trash
from trash bins in the Premises). Tenant shall arrange for its own appropriately
sized dumpster, and shall locate the same in the vicinity of Tenant’s loading
bay in a manner reasonably approved by Landlord. If applicable, Tenant shall
arrange for disposal of its own lab-related refuse by a licensed vendor in
accordance with all applicable Legal Requirements. No storage shall be permitted
outside of the Premises. Storage inside the Premises shall be provided in a
manner not visible from outside the Premises. (For purposes of this Section, the
term “reasonable wear and tear” constitutes that normal, gradual deterioration
that occurs due to aging and ordinary use despite reasonable and timely
maintenance and repairs or repairs and restoration, as the case may be; in no
event shall “reasonable wear and tear” excuse Tenant from its obligations duty
to maintain and/or repair as may be required hereunder.)

(b) Landlord’s Right to Cure. If Tenant does not perform any of its obligations
under Section 10.04(a), and such failure to perform continues after the written
notice from Landlord and the expiration of the thirty (30) day cure period set
forth in Section 14.01(b) hereof (except in the case of emergency), Landlord
upon ten (10) days’ prior notice to Tenant (or without prior notice in the case
of an emergency) may perform such maintenance, repair or replacement on Tenant’s
behalf, and Tenant shall reimburse Landlord for all costs reasonably incurred
together with an Administrative Charge (as defined in Section 14.02(f)),
immediately upon demand.

10.5 Tenant Work.

(a) General. “Tenant Work” shall mean all work including demolition,
improvements, additions and alterations in or to the Premises. Without
limitation, Tenant Work includes any penetrations in the walls, partitions,
ceilings or floors and all attached carpeting, all signs visible from the
exterior of the Premises, and any change in the exterior appearance of the
windows in the Premises (including shades, curtains and the like). All Tenant
Work shall be subject to Landlord’s prior written approval, which approval shall
not be unreasonably withheld, conditioned or delayed, and shall be arranged and
paid for by Tenant all as provided herein; provided that any interior,
non-structural Tenant Work (including any series of related Tenant Work
projects) that (a) costs less than the “Tenant Work Threshold Amount” (which
shall be $10,000.00), (b) does not affect any fire-safety, telecommunications,
electrical, mechanical, ventilation or plumbing systems of the Building (“Core
Building Systems”), and (c) does not affect any penetrations in or otherwise
affect any walls, floors, roofs, or other structural elements of the Building or
any signs visible from the exterior of the Premises or any change in the
exterior appearance of the windows in the Premises (including shades, curtains
and the like) shall not require Landlord’s prior approval if Tenant delivers the
Construction Documents (as defined in Section 10.05(b)) for such work to
Landlord at least five (5) business days’ prior to commencing such work. Whether
or not Landlord’s approval is required, Tenant shall neither propose nor effect
any Tenant Work that in Landlord’s reasonable judgment (i) adversely affects any
structural component of the Building, (ii) would be incompatible with the Core
Building Systems, (iii) affects the exterior or the exterior appearance of the
Building or common areas within or around the Building or other property than
the Premises, (iv) diminishes the value of the Premises, or (v) requires any
unusual expense to readapt the Premises. Prior to commencing any Tenant Work
affecting air disbursement from ventilation systems serving Tenant or the
Building, including, without limitation, the installation of Tenant’s exhaust
systems, Tenant shall provide Landlord with a

 

25



--------------------------------------------------------------------------------

third party report from a consultant, and in a form, reasonably acceptable to
Landlord, showing that such work will not adversely affect the ventilation
systems of the Building (or of any other tenant in the Building) and shall, upon
completion of such work, provide Landlord with a certification reasonably
satisfactory to Landlord from such consultant confirming that no such adverse
effects have resulted from such work. If, as a result of any Tenant Work,
Landlord is obligated to comply with any Legal Requirement, including, but not
limited to, the Americans With Disabilities Act, and such compliance requires
Landlord to make any improvement or alteration to any portion of the Property,
as a condition to Landlord’s consent, Landlord shall have the right to require
Tenant to pay to Landlord prior to the construction of any improvement or
alteration by Tenant, the entire cost of any improvement or alteration Landlord
is obligated to complete by such law or regulation.

(b) Construction Documents. No Tenant Work shall be effected except in
accordance with complete, coordinated construction drawings and specifications
(“Construction Documents”) prepared in accordance with Exhibit F. Before
commencing any Tenant Work requiring Landlord’s approval hereunder, Tenant shall
obtain Landlord’s prior written approval of the Construction Documents for such
work, which approval shall not be unreasonably withheld or delayed. The
Construction Documents shall be prepared by an architect (“Tenant’s Architect”)
registered in the Commonwealth of Massachusetts experienced in the construction
of tenant space improvements in comparable buildings in the area where the
Premises are located and, if the value of such Tenant Work will equal or exceed
the Tenant Work Threshold Amount or will affect any Core Building Systems or
structural components of the Building, the identity of such Architect shall be
approved by Landlord in advance, such approval not to be unreasonably withheld
in the case of interior, non- structural Tenant Work. Tenant shall be solely
responsible for the liabilities associated with and expenses of all
architectural and engineering services relating to Tenant Work and for the
adequacy, accuracy, and completeness of the Construction Documents even if
approved by Landlord (and even if Tenant’s Architect has been otherwise engaged
by Landlord in connection with the Building). The Construction Documents shall
set forth in detail the requirements for construction of the Tenant Work and
shall show all work necessary to complete the Tenant Work including all cutting,
fitting, and patching and all connections to the mechanical, electrical, and
plumbing systems and components of the Building. Submission of the Construction
Documents to Landlord for approval shall be deemed a warranty by Tenant that all
Tenant Work described in the Construction Documents (i) complies with all
applicable laws, regulations, building codes, and highest design standards,
(ii) does not adversely affect any structural component of the Building,
(iii) is compatible with and does not adversely affect the Core Building
Systems, (iv) does not affect any property other than the Premises, (v) conforms
to floor loading limits specified by Landlord, and (vi) with respect to all
materials, equipment and special designs, processes or products, does not
infringe on any patent or other proprietary rights of others. The Construction
Documents shall comply with Landlord’s requirements for the uniform exterior
appearance of the Building, including, without limitation, the use of Building
standard window blinds and Building standard light fixtures within fifteen
(15) feet of each exterior window. Landlord’s approval of Construction Documents
shall signify only Landlord’s consent to the Tenant Work shown and shall not
result in any responsibility or warranty of Landlord concerning compliance of
the Tenant Work with laws, regulations, or codes, or coordination or
compatibility with any component or system of the Building, or the feasibility
of constructing the Tenant Work without damage or harm to the Building, all of
which shall be the sole responsibility of Tenant.

(c) Performance. The identity of any person or entity (including any employee or
agent of Tenant) performing or designing any Tenant Work (“Tenant Contractor”)
shall, if the cost of such

 

26



--------------------------------------------------------------------------------

work in any instance is in excess of the Tenant Work Threshold Amount or will
affect any Core Building Systems or structural components of the Building or
involves any work other than interior, nonstructural alterations, be approved in
advance by Landlord, such approval not to be unreasonably withheld. Once any
Tenant Contractor has been approved, then the same Tenant Contractor may
thereafter be used by Tenant for the same type of work until Landlord notifies
Tenant that such Tenant Contractor is no longer approved. Tenant shall procure
at Tenant’s expense all necessary permits and licenses before undertaking any
Tenant Work but shall not take any plans for Tenant Work to the municipal
inspection services or fire departments, without on each occasion obtaining
Landlord’s prior written consent. Tenant shall perform all Tenant Work at
Tenant’s risk in compliance with all applicable laws and the rules and
regulations attached hereto as Exhibit C as the same may be amended by Landlord
from time to time and in a good and workmanlike manner employing new materials
of good quality and producing a result at least equal in quality to the other
parts of the Premises. When any Tenant Work is in progress, Tenant shall cause
to be maintained insurance as described in the Tenant Work Insurance Schedule
attached as Exhibit D and such other insurance as may be required under this
Lease or reasonably required by Landlord covering any additional hazards due to
such Tenant Work, and, if the cost of such Tenant Work exceeds the Tenant Work
Threshold Amount also such bonds or other assurances of satisfactory completion
and payment as Landlord may reasonably require, in each case for the benefit of
Landlord. If the Tenant Work in any instance requires Landlord’s approval
hereunder, Tenant shall reimburse Landlord for its reasonable costs of reviewing
the proposed Tenant Work and inspecting installation of the same. At all times
while performing Tenant Work, Tenant shall require any Tenant Contractor to
comply with all applicable laws, regulations, permits and Landlord’s rules and
regulations relating to such work, including, without limitation, use of loading
areas, elevators and lobbies. Landlord shall have the right to stop any work not
being performed in conformance with this Lease, and, at its option, may repair
or remove non-conforming work at the expense of Tenant. Each Tenant Contractor
working on the roof of the Building shall coordinate with Landlord’s roofing
contractor, shall comply with its requirements and shall not violate existing
roof warranties. Each Tenant Contractor shall work on the Premises without
causing labor disharmony, coordination difficulties, or delay to or impairing of
any guaranties, warranties or the work of any other contractor. Tenant shall
obtain from each Tenant Contractor, prior to entry into the Building, an
agreement to indemnify and hold the Indemnitees harmless from any claim, loss or
expense arising in whole or in part out of any act or neglect committed by or
under such person while on or about the Premises or Building to the same extent
as Tenant has so agreed in this Lease, the indemnities of Tenant and Tenant
Contractor being joint and several.

(d) Payment. Tenant shall pay the entire cost of all Tenant Work so that the
Premises, including Tenant’s leasehold, shall always be free of liens for labor
or materials. If any such lien is filed that is claimed to be attributable to
Tenant or persons acting under Tenant, then Tenant shall promptly (and always
within thirty (30) days of Tenant’s notice of filing thereof) discharge the
same.

(e) Other. (i) Tenant must schedule and coordinate all aspects of work with the
Building manager and Building engineer and shall make prior arrangements for
elevator use with the Building manager. If an operating engineer is required by
any union regulations, Tenant shall pay for such engineer. If shutdown of risers
and mains for electrical, mechanical and plumbing work is required, such work
shall be supervised by Landlord’s representative at Tenant’s cost. If special
security arrangements must be made (e.g., in connection with work outside normal
business hours), Tenant Contractor shall pay the actual cost of such security.
No work shall be performed in Building mechanical or electrical equipment rooms
without Landlord’s approval, which approval shall not be

 

27



--------------------------------------------------------------------------------

unreasonably withheld or delayed, and all such work shall be performed under
Landlord’s supervision. Except in case of emergency, at least forty-eight
(48) hours’ prior notice must be given to the Building management office prior
to the shutdown of fire, sprinkler and other alarm systems, and in case of
emergency, prompt notice shall be given. In the event that such work
unintentionally alerts the Fire or Police Department or any private alarm
monitoring company through an alarm signal, Tenant shall be liable for any fees
or charges levied in connection with such alarm. Tenant shall pay to Landlord
such charges as may from time to time be in effect with respect to any such
shutdown. All demolition, installations, removals or other work that is
reasonably likely to inconvenience other tenants or disturb Building operations
must be scheduled with the Building manager at least twenty-four (24) hours in
advance.

(ii) Tenant shall take all necessary and appropriate steps to ensure that any
work carried out by or on behalf of Tenant is done in a manner so as to not
interfere with any other tenants or occupants of the Building. Installations
within the Premises (and elsewhere where Tenant is permitted to make
installations) shall not interfere with existing services and shall be installed
so as not to unreasonably interfere with subsequent installation of ceilings or
services for other tenants. Redundant electrical, control and alarm systems and
mechanical equipment and sheet metal used or placed on the Property during
construction and not maintained as part of Tenant’s use of the Premises must be
removed as part of the work.

(iii) Each Tenant Contractor shall take all reasonable steps to assure that any
work is carried out without disruption from labor disputes arising from whatever
cause, including disputes concerning union jurisdiction and the affiliation of
workers employed by said Tenant Contractor or its subcontractors. Tenant shall
be responsible for, and shall reimburse Landlord for, all actual costs and
expenses, including reasonable attorneys’ fees incurred by Landlord in
connection with the breach by any Tenant Contractor of such obligations. If
Tenant does not promptly resolve any labor dispute caused by or relating to any
Tenant Contractor, Landlord may in its sole discretion request that Tenant
remove such Tenant Contractor from the Property, and if such Tenant Contractor
is not promptly removed, Landlord may prohibit such Tenant Contractor from
entering the Property.

(iv) Tenant shall diligently pursue and complete all Tenant Work and upon
completion thereof, Tenant shall give to Landlord (x) a permanent certificate of
occupancy (if one is legally required) and any other final governmental
approvals required for such work, (y) copies of “as built” plans and all
construction contracts and (z) proof of payment for all labor and materials.

10.6 Condition upon Termination. At the expiration or earlier termination of the
Term, Tenant (and all persons claiming through Tenant) shall without the
necessity of notice, deliver the Premises (including all Initial Tenant
Improvements and Tenant Work, and all replacements thereof, except such
additions, alterations, Initial Tenant Improvements and other Tenant Work as the
Landlord may direct to be removed at the time the Landlord approves the plans
thereof, or, in the case of Tenant Work not subject to Landlord approval, at the
time of expiration or earlier termination of the Term) broom-clean, in
compliance with the requirements of Section 10.07 and in good and tenantable
condition, reasonable wear and tear, and damage by casualty or taking (to the
extent provided in Article 12 only) excepted. (For purposes of the foregoing
sentence, the term “reasonable wear and tear” constitutes that normal, gradual
deterioration that occurs due to aging and ordinary use despite reasonable and
timely maintenance and repairs; in no event shall “reasonable wear and tear”
excuse Tenant from its duty to maintain same in good condition and repair and
otherwise serviceable.) The

 

28



--------------------------------------------------------------------------------

Premises shall be surrendered to Landlord free and clear of any mechanic’s liens
(or any similar lien related to labor or materials) filed against any part of
the Premises and free and clear of any financing or other encumbrance on any
equipment and/or Initial Tenant Improvements or Tenant Work to be surrendered
with the Premises. As part of such delivery, Tenant shall also provide all keys
(or lock combinations, codes or electronic passes) to the Premises to Landlord;
remove all signs wherever located; and, except as provided in this
Section 10.06, remove all Tenant Property whether or not bolted or otherwise
attached. As used herein, “Tenant Property” shall mean all trade fixtures,
furnishings, equipment inventory, cabling and other personal property owned by
Tenant or any person acting under Tenant at the Premises. Tenant shall repair
all damage that results from such removal and restore the Premises substantially
to a fully functional and tenantable condition (including the filling of all
floor and wall holes, the removal of all disconnected wiring back to junction
boxes and the replacement of all damaged ceiling tiles). Any property not so
removed shall be deemed abandoned, shall at once become the property of
Landlord, and may be disposed of in such manner as Landlord shall see fit; and
Tenant shall pay the cost of removal and disposal to Landlord upon demand. If
this Lease shall be terminated by reason of Tenant’s breach or Event of Default,
then, notwithstanding anything to the contrary in this Section 10.06 or
otherwise in this Lease contained, Landlord shall have, and Tenant hereby
grants, a security interest and lien against all Tenant Property in the premises
or elsewhere in the Building to secure Landlord’s rights under Article 14
hereof. Tenant acknowledges and agrees that Landlord may prepared and file, and
Tenant shall, within ten (10) days of Landlord’s written request, from time to
time, execute and deliver to Landlord, such documentation (e.g., UCC statements)
as may be necessary to enable Landlord to perfect and enforce such security
interest and lien. The covenants of this Section shall survive the expiration or
earlier termination of the Term. Landlord agrees that so long as Tenant is not
in default of any of its obligations under this Lease (beyond any Grace Period),
the security interest granted pursuant to Section 10.06 hereof shall be
subordinated to any security interests in the foregoing collateral or any
portion thereof granted by Tenant to any bank, savings and loan association or
finance company which security interests are duly perfected prior to the date
Landlord’s are perfected. Landlord shall execute such agreement confirming this
subordination which is mutually acceptable to Landlord and the secured party.

10.7 Decommissioning of the Premises. Prior to the expiration of this Lease (or
within thirty (30) days after any earlier termination), Tenant shall clean and
otherwise decommission all interior surfaces (including floors, walls, ceilings,
and counters), piping, supply lines, waste lines and plumbing in and/or
exclusively serving the Premises, and all exhaust or other ductwork in and/or
exclusively serving the Premises, in each case which has carried or released or
been exposed to any Environmental Substances, and shall otherwise clean the
Premises so as to permit the report hereinafter called for by this Section 10.07
to be issued. Prior to the expiration of this Lease (or within thirty (30) days
after any earlier termination), Tenant, at Tenant’s expense, shall obtain for
Landlord a report addressed to Landlord and Landlord’s designees (and, at
Tenant’s election, Tenant) by a reputable licensed environmental engineer that
is designated by Tenant and acceptable to Landlord in Landlord’s reasonable
discretion, which report shall be based on the environmental engineer’s
inspection of the Premises and shall show: that the Environmental Substances, to
the extent, if any, existing prior to such decommissioning, have been removed as
necessary so that the interior surfaces of the Premises (including floors,
walls, ceilings, and counters), piping, supply lines, waste lines and plumbing,
and all such exhaust or other ductwork in and/or exclusively serving the
Premises, may be reused by a subsequent tenant or disposed of in compliance with
applicable Environmental Laws (as defined in Section 9.04 hereof) without taking
any special precautions for

 

29



--------------------------------------------------------------------------------

Environmental Substances, without incurring special costs or undertaking special
procedures for demolition, disposal, investigation, assessment, cleaning or
removal of Environmental Substances and without incurring regulatory compliance
requirements or giving notice in connection with Environmental Substances; and
that the Premises may be reoccupied for office or laboratory use, demolished or
renovated without taking any special precautions for Environmental Substances,
without incurring special costs or undertaking special procedures for disposal,
investigation, assessment, cleaning or removal of Environmental Substances and
without incurring regulatory requirements or giving notice in connection with
Environmental Substances. Further, for purposes of this Section: “special costs”
or “special procedures” shall mean costs or procedures, as the case may be, that
would not be incurred but for the nature of the Environmental Substances as
Environmental Substances instead of non-hazardous materials. The report shall
include reasonable detail concerning the clean-up location, the tests run and
the analytic results. If Tenant fails to perform its obligations under this
Section, without limiting any other right or remedy, Landlord may, on five
(5) business days’ prior written notice to Tenant perform such obligations at
Tenant’s expense, and Tenant shall promptly reimburse Landlord upon demand for
all actual out-of-pocket costs and expenses reasonably incurred together with an
Administrative Charge, as defined in Section 14.02(f). Tenant’s obligations
under this Section shall survive the expiration or earlier termination of this
Lease.

ARTICLE 11: INITIAL TENANT IMPROVEMENTS

11.1 Tenant has provided Landlord with all necessary information regarding
Tenant’s space planning needs in connection with its use of the Premises. Based
upon such information supplied by Tenant, space plans and specifications have
been prepared (the “Plans and Specifications”) for the layout of Tenant’s
leasehold improvements to the Premises (“Initial Tenant Improvements”). The
Initial Tenant Improvements shall not include Tenant’s furniture, trade
fixtures, equipment and personal property and are limited to the fit-up
construction, as generally laid out and specified on the Plans and
Specifications. Tenant acknowledges that the Initial Tenant Improvements, except
as expressly provided in the Plans and Specifications, will be designed and
constructed to the general quality of the design and construction of the
Building and in accordance with Landlord’s building standards for the Building.
Tenant has approved and agreed to the Plans and Specifications. The Plans and
Specifications are attached hereto as Exhibit H.

11.2 Tenant agrees that Landlord shall have no obligation to make any changes to
the Plans and Specifications requested by Tenant, provided, however, to the
extent Landlord agrees to any such changes, Tenant agrees that any additional
cost resulting from such approved changes shall be the responsibility of Tenant
and shall be paid in full by Tenant to Landlord within ten (10) business days of
billing therefor by Landlord; and Tenant agrees that if any such changes do
result in delay in Substantial Completion, same shall be deemed a Tenant Delay
(as defined below).

11.3 Landlord shall proceed, using reasonable efforts, to obtain all necessary
permits and approvals for the construction of the Initial Tenant Improvements,
to engage a contractor or construction manager to perform or supervise the
construction and to proceed to construct the Initial Tenant Improvements in
substantial conformance with the Plans and Specifications. Landlord reserves the
right to make changes and substitutions to the Plans and Specifications in
connection with the construction of the Initial Tenant Improvements, provided
same do not materially adversely modify the Plans and Specifications. Subject to
matters of Force Majeure, Landlord agrees to use commercially reasonable efforts
to deliver the Premises to Tenant by the Target Term Commencement Date.

 

30



--------------------------------------------------------------------------------

11.4 The Initial Tenant Improvements shall be deemed “Substantially Complete” on
the date (the “Substantial Completion Date”) Tenant receives notice from
Landlord that Landlord has received a certificate of occupancy (temporary or
permanent) or a fully-signed off building permit for the Premises issued by the
Town of Lexington (the “Certificate of Occupancy”). Any of the Initial Tenant
Improvements not fully completed (of which Tenant shall give Landlord notice as
provided below) on the Term Commencement Date shall thereafter be so completed
with reasonable diligence by Landlord, but in any event within thirty (30) days
after the Term Commencement Date until such items cannot reasonably be completed
within such time frame. Notwithstanding the foregoing, if any delay in the
Substantial Completion of the Initial Tenant Improvements by Landlord is due to
Tenant Delays, then the Substantial Completion Date shall be deemed to be the
date (as set forth in a written notice from Landlord to Tenant) the Initial
Tenant Improvements would have been Substantially Complete, if not for such
Tenant Delays, as reasonably determined by Landlord. “Tenant Delays” shall mean
delays caused by: (i) changes to the Plans and Specifications requested by
Tenant that do not conform to Landlord’s building standards for office
build-out, or which contain long lead-time or non-standard items requested by
Tenant; (ii) any material change in the Plans and Specifications requested by
Tenant and agreed to by Landlord; (iii) any request by Tenant for a delay in the
commencement or completion of the Initial Tenant Improvements for any reason; or
(iv) any other act or omission of Tenant or its employees, agents or contractors
which reasonably inhibits the Landlord from timely completing the Initial Tenant
Improvements. The Premises shall not be deemed to be unavailable if only minor
or insubstantial details of construction, decoration or mechanical adjustments
remain to be done. If as a result of Tenant Delays the Premises are deemed ready
for Tenant’s occupancy, pursuant to the foregoing (and the term shall have
commenced by reason thereof), but the Premises are not in fact actually ready
for Tenant’s occupancy, Tenant shall not (except with Landlord’s consent not to
be unreasonably withheld, conditioned or delayed) be entitled to take possession
of the Premises for the Permitted Use until the Premises are in fact actually
ready for such occupancy.

11.5 Within seven (7) business days after the Term Commencement Date, Landlord
and Tenant shall confer and create a specific list of any defects or incomplete
remaining items of work with respect to the Initial Tenant Improvements
including any manner in which the Premises is not in the condition required to
be delivered pursuant to Article 11 (a “Punch list”). Tenant shall notify
Landlord within thirty (30) days after the Term Commencement Date of any portion
of the Initial Tenant Improvements, including Punch list items, that remains
incomplete or any manner in which the Premises is not in the condition required
to be delivered pursuant to this Article 11. Except as identified in any such
notice from Tenant to Landlord, Tenant shall be deemed satisfied with the
Initial Tenant Improvements, Landlord shall be deemed to have completed all of
its obligations under this Article 11 and Tenant shall have no claim that
Landlord has failed to perform in full its obligations hereunder. Landlord
warrants and represents that: (i) the certificate of occupancy for the Premises
will permit the use and occupancy of the Premises for the Permitted Uses; and
(ii) it will not permit any change in the certificate of occupancy which would
adversely affect Tenant’s use of the Premises for the Permitted Uses.

11.6 This Lease is subject to the Landlord obtaining all permits, licenses and
approvals necessary to allow Landlord to construct the Initial Tenant
Improvements and obtain a Certificate of Occupancy with respect thereto; and if
despite Landlord’s good faith efforts Landlord shall be unable

 

31



--------------------------------------------------------------------------------

to obtain such permits, license, approvals, or Certificate of Occupancy, and is
therefore unable to commence or complete the Initial Tenant Improvements, then
this Lease may be terminated by Landlord by written notice to Tenant.

11.7 If Tenant occupies the Premises prior to the Term Commencement Date (which
shall only be allowed upon the prior written consent of the Landlord), such
occupancy shall be subject to all provisions of this Lease, such occupancy shall
not change the Termination Date, and Tenant shall pay rent and all other charges
provided for in this Lease during the period of such occupancy. Tenant shall be
liable for any damages or delays caused by Tenant’s activities at the Premises.
Prior to entering the Premises, Tenant shall obtain all insurance it is required
to obtain by the Lease and shall provide certificates of said insurance to
Landlord. Tenant shall coordinate such entry with Landlord’s building manager,
and such entry shall be made in compliance with all terms and conditions of this
Lease and the rules and regulations in effect from time to time.

11.8 Landlord shall pay the costs and expenses incurred by Landlord in
connection with the performance and completion of the Initial Tenant
Improvements in an amount not to exceed $XXXX ($XXXXX per Rentable Square Foot
of the Premises) (the “Improvement Allowance”) and, subject to the Additional
Improvement Allowance (defined below), this shall be Landlord’s maximum
contribution to the cost of constructing and installing the Initial Tenant
Improvements. If the cost of the Initial Tenant Improvements exceeds the
Improvement Allowance, then Landlord shall pay up to an additional $XXXXX ($XXXX
per square foot of Rentable Square Foot of the Premises) (the “Additional
Improvement Allowance”) towards the cost of the Initial Tenant Improvements. If
Landlord pays the Additional Improvement Allowance, then Base Rent shall be
increased in an amount equal to the actual amount expended from the Additional
Improvement Allowance, amortized, on a straight line basis, over the Initial
Term of the Lease with an implied interest rate of 6% per annum. Tenant shall be
responsible for and promptly (but in no event longer than ten (10) days after
request therefor) pay directly or pay to Landlord for, as appropriate, and
indemnify and reimburse Landlord from and against, any actual costs of the
Initial Tenant Improvements that are in excess of the Improvement Allowance and
Additional Improvement Allowance including, without limitation, such costs over
and above the Improvement Allowance and Additional Improvement Allowance
necessary to complete the Initial Tenant Improvements as set forth in the Plans
and Specifications, costs resulting from the Tenant’s upgrades from building
standard construction materials or Tenant’s upgrades or changes to the Initial
Tenant Improvements or the Plans and Specifications. Landlord shall have the
same rights and remedies which Landlord has upon the nonpayment of Base Rent and
other charges due under this Lease for nonpayment of any amounts which Tenant is
required to pay to Landlord or Landlord’s contractor in connection with the
Initial Tenant Improvements or in connection with any construction in the
Premises performed for Tenant by Landlord, Landlord’s contractor or any other
person, firm or entity after the Term Commencement Date. Except for the Initial
Tenant Improvements and any repairs expressly required to be made by Landlord
under this Lease, Landlord shall have no obligation to perform any work or
construction to make the Premises fit for use and occupation or for Tenant’s
particular purpose or to make them acceptable to Tenant. All components of the
Initial Tenant Improvements shall be part of the Building, except only for such
items as Landlord shall designate in writing to be removed by Tenant on the
termination of this Lease.

11.9 If Landlord fails to Substantially Complete the Initial Tenant Improvements
by the date that is forty-five (45) days after the Target Term Commencement Date
(the “Outside Date”) and to the extent such failure to deliver is not due to
Tenant Delays or matters beyond the control of Landlord, the Rent Commencement
Date shall be extended by one (1) day for each day after the Outside Date until
the Term Commencement Date occurs.

 

32



--------------------------------------------------------------------------------

ARTICLE 12: DAMAGE OR DESTRUCTION; CONDEMNATION

12.1 Damage or Destruction of Premises.

(a) If the Premises or any part thereof shall be damaged by fire or other
insured casualty, then, subject to the last paragraph of this Section, Landlord
shall proceed with diligence, subject to then applicable statutes, building
codes, zoning ordinances and regulations of any governmental authority, and at
the expense of Landlord (but only to the extent of insurance proceeds made
available to Landlord by any mortgagee of the Building and any ground lessor) to
repair or cause to be repaired such damage (other than any Initial Tenant
Improvements not deemed to be fixtures covered by Landlord’s property insurance
and Tenant Work, which Tenant shall promptly commence, and proceed with
diligence, to restore). All such repairs made necessary by any act or omission
of Tenant shall be made at the Tenant’s expense to the extent that the cost of
such repairs are less than the deductible amount in Landlord’s insurance policy.
All repairs to and replacements of Tenant Property not deemed to be fixtures
covered by Landlord’s property insurance and any Initial Tenant Improvements and
Tenant Work shall be made by and at the expense of Tenant. The cost of any
repairs performed under this Section by Landlord at Tenant’s request and at
Tenant’s expense (including costs of design fees, financing, and charges for
administration, overhead and construction management services by Landlord and
Landlord’s contractor) shall constitute Additional Rent hereunder. If the
Premises or any part thereof shall have been rendered unfit for use and
occupation hereunder by reason of such damage, the Base Rent or a just and
proportionate part thereof, according to the nature and extent to which the
Premises shall have been so rendered unfit, shall be abated until the Premises
(except as to Tenant Property, Initial Tenant Improvements not deemed to be
fixtures covered by Landlord’s property insurance and any Tenant Work) shall
have been restored as nearly as practicable to the condition in which they were
immediately prior to such fire or other casualty; and that if and to the extent
Landlord shall be unable to collect the insurance proceeds (including rent
insurance proceeds) applicable to such damage because of some action or inaction
on the part of Tenant, or the employees, licensees or invitees of Tenant, the
cost of repairing such damage shall be paid by Tenant and there shall be no
abatement of rent. Landlord shall not be liable for delays in the making of any
such repairs that are due to government regulation, casualties, and strikes,
unavailability of labor and materials, delays in obtaining insurance proceeds,
and other causes beyond the reasonable control of Landlord, nor shall Landlord
be liable for any inconvenience or annoyance to Tenant or injury to the business
of Tenant resulting from delays in repairing such damage. If the Premises or the
Building are substantially damaged so as to prevent Tenant from using the
Premises for the Permitted Use and the Premises have not been restored to the
condition required pursuant to the terms of this Lease within two hundred and
seventy (270) days following said casualty (or if such casualty occurs during
the last 18 months of the term, within ninety (90) days after the date of such
casualty), then Tenant may terminate this Lease upon thirty (30) days written
notice to Landlord unless Landlord shall substantially complete such repair and
restoration within such thirty (30) day period in which event Tenant’s
termination shall be void and of no further force or effect.

(b) If (i) the Premises are so damaged by fire or other casualty (whether or not
insured) at any time during the last thirty (30) months of the Term that the
cost to repair such damage is reasonably estimated to exceed one-third (1/3) of
the total Base Rent payable hereunder for the

 

33



--------------------------------------------------------------------------------

period from the estimated completion date of repair until the end of the Term,
(ii) at any time the Building (or any portion thereof, whether or not including
any portion of the Premises) is so damaged by fire or other casualty (whether or
not insured) that substantial alteration or reconstruction or demolition of the
Building (or a portion thereof) shall in Landlord’s judgment be required, or
(iii) at any time damage to the Building occurs by fire or other insured
casualty and any mortgagee or ground lessor shall refuse to permit insurance
proceeds to be utilized for the repair or replacement of such property and
Landlord determines not to repair such damage, then and in any of such events,
this Lease and the term hereof may be terminated at the election of Landlord by
a notice from Landlord to Tenant within four (4) months, or such longer period
as is required to complete arrangements with any mortgagee or ground lessor
regarding such situation, as reasonably substantiated by Landlord, following
such fire or other casualty; the effective termination date pursuant to such
notice shall be not less than thirty (30) days after the day on which such
termination notice is received by Tenant. If any mortgagee refuses without fault
by Tenant to permit insurance proceeds to be applied to replacement of the
Premises, and neither Landlord nor such mortgagee has commenced such replacement
within four (4) months following adjustment of such casualty loss with the
insurer, then Tenant may, until any such replacement commences, terminate this
Lease by giving at least thirty (30) days prior written notice thereof to
Landlord and such termination shall be effective on the date specified if such
replacement has not then commenced. In the event of any termination, the Term
shall expire as though such effective termination date were the date originally
stipulated in Article 1 for the end of the Term and the Base Rent and Additional
Rent for Total Operating Costs (to the extent not abated as set forth above)
shall be apportioned as of such date. Notwithstanding anything to the contrary
contained in this Lease, Landlord shall not have the right to terminate this
Lease in the event of a fire or other casualty unless Landlord shall
simultaneously terminate all other leases and tenancies similarly affected by
the fire or casualty.

12.2 Eminent Domain. In the event that all or any substantial part of the
Premises or the Building or its common areas is taken (other than for temporary
use, hereafter described) by public authority under power of eminent domain (or
by conveyance in lieu thereof), then by notice given within three (3) months
following the recording of such taking (or conveyance) in the appropriate
registry of deeds, this Lease may be terminated at Landlord’s election thirty
(30) days after such notice, and Base Rent and Tenant’s share of Total Operating
Costs and Taxes shall be apportioned as of the date of termination. In the event
there is a taking that results in the loss of reasonable access to the Premises;
results in the loss of more than twenty-five percent (25%) of the rentable floor
area of the Premises; or results in loss of parking facilities for the Building
and Landlord reasonably determines it is not practical to relocate such parking
or relocate and reconnect such facilities within the remaining Building or
Property then Tenant shall have the right, upon written notice to Landlord given
within thirty (30) days after notice of the taking, to terminate the Lease. If
this Lease is not terminated as aforesaid, subject to the rights of mortgagees
Landlord shall within a reasonable time thereafter, diligently restore what may
remain of the Premises (excluding any Tenant Property or other items installed
or paid for by Tenant that Tenant is permitted or may be required to remove upon
expiration and any Initial Tenant Improvements and Tenant Work) to a tenantable
condition. In the event some portion of rentable floor area of the Premises is
taken (other than for temporary use) and this Lease is not terminated, Base Rent
shall be proportionally abated for the remainder of the Term. In the event of
any taking of the Premises or any part thereof for temporary use, (i) this Lease
shall be and remain unaffected thereby and rent shall not abate, and (ii) Tenant
shall be entitled to receive for itself such portion or portions of any award
made for such use with respect to the period of the taking that is within the
Term, provided that if such taking shall remain in force at

 

34



--------------------------------------------------------------------------------

the expiration or earlier termination of this Lease, then Tenant shall pay to
Landlord a sum equal to the reasonable cost of performing Tenant’s obligations
hereunder with respect to surrender of the Premises and upon such payment shall
be excused from such obligations.

So long as Tenant is not then in breach of any covenant or condition of this
Lease, any specific damages that are expressly awarded to Tenant on account of
its relocation expenses, and specifically so designated, shall belong to Tenant.
Except as provided in the preceding sentence of this paragraph, Landlord
reserves to itself, and Tenant releases and assigns to Landlord, all rights to
damages accruing on account of any taking or by reason of any act of any public
authority for which damages are payable. Tenant agrees to execute such further
instruments of assignment as may be reasonably requested by Landlord, and to
turn over to Landlord any damages that may be recovered in any proceeding or
otherwise; and Tenant irrevocably appoints Landlord as its attorney-in-fact with
full power of substitution so to execute and deliver in Tenant’s name, place and
stead all such further instruments if Tenant shall fail to do so after ten
(10) days’ notice.

ARTICLE 13: ASSIGNMENT AND SUBLETTING

13.1 Landlord’s Consent Required. Except as set forth in this Article, Tenant
shall not directly or indirectly assign this Lease, or sublet or license the
Premises or any portion thereof, or advertise the Premises for assignment or
subletting or permit the occupancy of all or any portion of the Premises by any
person other than Tenant (each of the foregoing actions are collectively
referred to as a “Transfer”) without obtaining, on each occasion, the prior
written consent of Landlord, which consent shall not be unreasonably withheld
provided that Tenant complies with the provisions of this Article. Subject to
Section 13.04 herein, a Transfer shall include, without limitation, any transfer
of Tenant’s interest in this Lease by operation of law, merger or consolidation
of Tenant into any other firm or corporation, and the transfer or sale of a
controlling interest in Tenant, whether by sale of its capital stock or
otherwise or any sale of all or a substantial part of Tenant’s assets. Any
Transfer shall be subject to this Lease, all of the provisions of which shall be
conditions to such Transfer and be binding on any transferee. No transferee
shall have any right further to transfer its interest in the Premises, and
nothing herein shall impose any obligation on Landlord with respect to a further
Transfer. The foregoing restrictions shall be binding on any assignee or
sublessee to which Landlord has consented, provided, notwithstanding anything
else contained in this Lease, Landlord’s consent to any further assignment,
subleasing or any sub-subleasing by any approved assignee or sublessee may be
withheld by Landlord at Landlord’s sole discretion. If Tenant does Transfer with
(or without) Landlord’s consent, any option or other right that Tenant may have
relating to the Premises, including any right to extend the Term or lease other
premises, shall automatically be terminated except in the case of a Related
Party Transfer. Landlord’s Managing Agent, Beal and Company, Inc. (or such other
manager of the Building appointed from time to time by Landlord) shall be
Tenant’s exclusive broker for a period of six (6) months with respect to any
proposed transfer so long as such Managing Agent uses its good faith best
efforts to market in accordance with Tenant’s directions; and after such period
Tenant may appoint a co-exclusive broker to serve along with Landlord’s Managing
Agent. Such Managing Agent shall be paid a brokerage fee for any transfer in
accordance with such Managing Agent’s commission schedule then in effect so long
as such schedule is competitive with similar schedules of major Greater Boston
brokerage firms.

13.2 Terms. Without limitation, it shall not be unreasonable for Landlord to
withhold such consent for any Transfer where, in Landlord’s opinion: (i) the
proposed transferee does not have a financial standing and credit rating
reasonably acceptable to Landlord; (ii) the proposed transferee

 

35



--------------------------------------------------------------------------------

does not have a good reputation in the community; (iii) the business in which
the proposed transferee is engaged could detract from, or be inappropriate for,
the Building, its value or the costs of ownership thereof; (iv) the rent to be
paid by any proposed transferee is less than the then current fair market rent;
(v) the proposed transferee is a current tenant or a prospective tenant (or any
affiliate of such tenant or prospective tenant), meaning such tenant has been
shown space or has been presented with or has made an offer to lease space, of
the Building or the Project; (vi) the use of the Premises by any transferee
(even though a Permitted Use) violates any use restriction granted by Landlord
in any other lease or would otherwise cause Landlord to be in violation of its
obligations under another lease or agreement to which Landlord is a party;
(vii) if such Transfer is not approved of by the holder of any mortgage on the
Property (if such approval is required); (viii) a proposed transferee’s business
will impose a burden on the Property’s parking facilities, elevators, common
areas, facilities, or utilities that is greater than the burden imposed by
Tenant, in Landlord’s reasonable judgment; (ix) any guarantor of this Lease
refuses to consent to the proposed transfer or to execute a written agreement
reaffirming the guaranty; (x) Tenant is in default of any of its obligations
under the Lease at the time of the request or at the time of the proposed
Transfer; (xi) if requested by Landlord, the transferee refuses to sign a
non-disturbance and attornment agreement in favor of Landlord’s lender;
(xii) Landlord has sued or been sued by the proposed transferee or has otherwise
been involved in a legal dispute with the proposed transferee; (xiii) the
transferee is involved in a business which is not in keeping with the then
current standards of the Property; (xiv) the Transfer will result in there being
more than one subtenant of the Premises; or (xv) the transferee is a
governmental or quasi-governmental entity or an agency, department or
instrumentality of a governmental or quasi-governmental agency. Landlord may
condition its consent upon such transferee depositing with Landlord such
additional security as Landlord may reasonably require to assure the performance
and observance of the obligations of such party to Landlord. In no event,
however, shall Tenant assign this Lease or sublet the whole or any part of the
Premises to a proposed transferee which has been judicially declared bankrupt or
insolvent according to law, or with respect to which an assignment has been made
of property for the benefit of creditors, or with respect to which a receiver,
guardian, conservator, trustee in involuntary bankruptcy or similar officer has
been appointed to take charge of all or any substantial part of the proposed
transferee’s property by a court of competent jurisdiction, or with respect to
which a petition has been filed for reorganization under any provisions of the
Bankruptcy Code now or hereafter enacted, or if a proposed transferee has filed
a petition for such reorganization, or for arrangements under any provisions of
the Bankruptcy Code now or hereafter enacted and providing a plan for a debtor
to settle, satisfy or extend the time for the payment of debts.

13.3 Right of Termination or Recapture. If Tenant requests Landlord’s consent to
a Transfer (excepting a Related Party Transfer) of all or a portion of the
Premises, Landlord shall have the option, exercisable by written notice to
Tenant given within thirty (30) days after Landlord’s receipt of Tenant’s
completed request, to terminate this Lease as of the date specified in such
notice, which shall not be less than thirty (30) nor more than one hundred
twenty (120) days after the date of such notice, as to the entire Premises in
the case of a proposed Transfer of the whole Premises, and as to the portion of
the Premises to be transferred in the case of a partial Transfer. In the event
of termination in respect of a portion of the Premises, the portion so
eliminated shall be delivered to Landlord on the date specified in good order
and condition in the manner required under this Lease at the end of the Term and
thereafter, to the extent necessary in Landlord’s judgment, Landlord, at
Tenant’s cost and expense, may have access to and may make modification to the
Premises (or portion thereof) so as to make such portion a self-contained rental
unit with access to common areas, elevators and the like. Base Rent and the
Tenant’s share shall be adjusted according to the extent of the rentable square
footage of the Premises for which the Lease is terminated.

 

36



--------------------------------------------------------------------------------

13.4 Procedures. At least thirty (30) days prior to the effective date of any
Transfer, Tenant shall give Landlord in writing the details of the proposed
Transfer, including, but not limited to: (i) the name, business, and financial
condition of the prospective transferee, (ii) a true and complete copy of the
proposed instrument containing all of the terms and conditions of such Transfer,
(iii) a written agreement of the assignee, subtenant or licensee agreeing with
Landlord to perform and observe all of the terms, covenants, and conditions of
this Lease undertaken by such transferee and such other matters as are contained
in Landlord’s standard form of consent to a Transfer, and (iv) any other
information Landlord reasonably deems relevant. Tenant shall pay to Landlord, as
Additional Rent, Landlord’s actual reasonable attorneys’ fees in reviewing any
Transfer up to a maximum of $3,000 per Transfer request. Tenant may make a
Related Party Transfer (as defined below) without the consent of Landlord
provided that Tenant gives Landlord at least ten (10) days’ prior notice thereof
together with evidence reasonably satisfactory to Landlord that the proposed
Transfer is a Related Party Transfer and such Related Party Transfer is subject
to all of the other terms and conditions for this Article. A “Related Party
Transfer” transactions with an entity (i) into or with which Tenant is merged or
consolidated, (ii) to which substantially all of Tenant’s assets are transferred
as a going concern, or (iii) which controls or is controlled by Tenant or is
under common control with Tenant, shall not be deemed to be a Transfer within
the meaning of this Section, provided that in any of such events (1) Landlord
receives prior written notice of any such transactions, (2) the assignee or
subtenant agrees directly with Landlord, by written instrument in form
satisfactory to Landlord, to be bound by all the obligations of Tenant hereunder
including, without limitation, the covenant against further assignment and
subletting, (3) in no event shall Tenant be released from its obligations under
this Lease, (4) any such transfer or transaction is for a legitimate, regular
business purpose of Tenant other than a transfer of Tenant’s interest in this
Lease, and (5) the involvement by Tenant or its assets in any transaction, or
series of transactions (by way of merger, sale, acquisition, financing,
refinancing, transfer, leveraged buy-out or otherwise) whether or not a formal
assignment or hypothecation of this Lease or Tenant’s assets occurs, will not
result in a reduction of the Net Worth of Tenant (as defined below), from the
Net Worth of Tenant as it is represented to Landlord at the time of the
execution by Landlord of this Lease, or as it exists immediately prior to said
transaction or transactions constituting such reduction, at whichever time said
Net Worth of Tenant was or is greater. “NetWorth” of Tenant for purposes of this
Section shall be the tangible net worth of Tenant (excluding any guarantors)
established under generally accepted accounting principles consistently applied.

13.5 Excess Rents. If the consideration, rent, or other amounts payable to
Tenant under any other Transfer exceed the Rent and Tenant’s Transfer Expenses
((a) pro rated based on floor area in the case of a subletting, license or other
occupancy of less than the entire area of the Premises and (b) amortized on a
straight line basis over the remaining Term), then Tenant shall pay to Landlord,
as Additional Rent, fifty percent (50%) of the amount of such excess when and as
received. Tenant’s “Transfer Expenses” shall mean Tenant’s actual reasonable and
necessary payments to third parties in connection with such a Transfer on
account of brokerage, legal and market-based fit-up costs. Without limiting the
generality of the first sentence of this Section, any lump-sum payment or series
of payments (including, without limitation, for the purchase or use of so-called
leasehold improvements or Tenant Property and any separate charges for services)
on account of any Transfer shall be deemed to be in excess of Rent and other
charges in its or their entirety.

 

37



--------------------------------------------------------------------------------

13.6 No Release. Notwithstanding any Transfer and whether or not the same is a
Related Party Transfer or is consented to, the liability of Tenant to Landlord
shall remain direct and primary. Any transferee of all or substantially all of
Tenant’s interest in the Premises (including any such transferee under a Related
Party Transfer) shall be jointly and severally liable with Tenant to Landlord
for the performance of all of Tenant’s covenants under this Lease; and such
assignee shall upon request execute and deliver such instruments as Landlord
reasonably requests in confirmation thereof (and agrees that its failure to do
so shall be a default). Tenant hereby irrevocably authorizes Landlord to collect
Rent from any transferee (and upon notice any transferee shall pay directly to
Landlord) and apply the net amount collected to the rent and other charges
reserved under this Lease. No Transfer shall be deemed a waiver of the
provisions of this Section, or the acceptance of the transferee as a tenant, or
a release of Tenant from direct and primary liability for the performance of all
of the covenants of this Lease. Notwithstanding anything to the contrary in the
documents effecting the Transfer, no Transfer shall alter in any manner
whatsoever the terms of this Lease, to which any Transfer at all times shall be
subject and subordinate. The breach by Tenant or any transferee of any covenant
in this Article shall be a default for which there is no cure period.

Anything contained in the foregoing provisions of this section to the contrary
notwithstanding, neither Tenant nor any transferee nor any other person having
an interest in the possession, use, occupancy or utilization of the Premises
shall enter into any lease, sublease, assignment, license, concession or other
agreement for use, occupancy or utilization of space in the Premises that
provides for rental or other payment for such use, occupancy or utilization
based, in whole or in part, on the net income or profits derived by any person
from the Premises leased, used, occupied or utilized (other than an amount based
on a fixed percentage or percentages of receipts or sales), and any such
purported lease, sublease, assignment, license, concession or other agreement
shall be absolutely void and ineffective as a conveyance of any right or
interest in the possession, use, occupancy or utilization of any part of the
Premises.

13.7 Certain Additional Rights. If the Premises or any part thereof are
Transferred by Tenant, following the occurrence of a default which has continued
beyond any applicable cure period, Landlord, in addition to any other remedies
provided hereunder or at law, may at its option collect directly from any such
transferee(s) all rents becoming due to the Tenant under any such Transfer and
apply such rent against any amounts due Landlord by Tenant under this Lease, and
Tenant hereby irrevocably authorizes and directs such transferee(s) to so make
all such rent payments, if so directed by Landlord; and it is understood that no
such election or collection or payment shall be construed to constitute a
novation of this Lease or a release of Tenant hereunder, or to create any lease
or occupancy agreement between the Landlord and such subtenant or impose any
obligations on Landlord, or otherwise constitute the recognition of such
sublease by Landlord for any purpose whatsoever. Tenant hereby absolutely and
unconditionally assigns and transfers to Landlord all of Tenant’s interest in
all rentals and income arising from any Transfer entered into by Tenant, and
Landlord may collect such rent and income and apply same toward Tenant’s
obligations under this Lease; provided, however, that until a default occurs in
the performance of Tenant’s obligations under this Lease, Tenant may receive,
collect and enjoy the rents accruing under such Transfer. Landlord shall not, by
reason of this or any other assignment of such rents to Landlord nor by reason
of the collection of the rents from a transferee, be deemed to have assumed or
recognized any Transfer or to be liable to the transferee for any failure of
Tenant to perform and comply with any of Tenant’s obligations to such transferee
under such Transfer, including, but not limited to, Tenant’s obligation to
return any security deposit. Tenant hereby irrevocably authorizes and directs
any such

 

38



--------------------------------------------------------------------------------

transferee, upon receipt of a written notice from Landlord stating that a
default exists in the performance of Tenant’s obligations under this Lease, to
pay to Landlord the rents due as they become due under the Transfer. Tenant
agrees that such transferee shall have the right to rely upon any such statement
and request from Landlord, and that such transferee shall pay such rents to
Landlord without any obligation or right to inquire as to whether such default
exists and notwithstanding any notice from or claim from Tenant to the contrary.
In the event Tenant shall default in the performance of its obligations under
this Lease or Landlord terminates this Lease by reason of a default of Tenant,
Landlord at its option and without any obligation to do so, may require any
transferee to attorn to Landlord.

ARTICLE 14: EVENTS OF DEFAULT AND REMEDIES

14.1 Events of Default. Landlord and Tenant hereby agree that the occurrence of
any one or more of the following events is a material default (sometimes
referred to as an “Event of Default”) by Tenant under this Lease:

(a) Tenant’s failure to make any payment of Base Rent, Additional Rent, Rent,
Tenant’s share of Operating Expenses, Tenant’s share of Taxes, late charges, or
any other payment required to be made by Tenant hereunder, as and when due,
where such failure shall continue for a period of five (5) days after written
notice thereof from Landlord to Tenant; provided if Landlord has given two
(2) prior notices of any such failure (under subsection (a) or (b) hereunder) in
any twelve (12) month period, then Tenant shall be in default if any such
payment is not made on or before the due date without notice;

(b) Tenant’s failure to observe or perform any of the covenants, conditions or
provisions of this Lease to be observed or performed by Tenant (other than those
referenced in Section 14.01(a), above) where such failure shall continue for a
period of thirty (30) days after written notice thereof from Landlord to Tenant,
or such longer period if such default cannot be reasonably cured within such
thirty (30) day period, provided that Tenant diligently commences the cure
within the thirty (30) day period and diligently prosecutes such cure to
completion and further provided that in no event shall such cure period exceed
ninety (90) days;

(c) Tenant’s abandonment of the Premises;

(d) Tenant’s (or any transferee of Tenant’s) attempt to make any Transfer of the
Premises in violation of this Lease;

(e) (i) The making by Tenant or any guarantor of Tenant’s obligations hereunder
of any general arrangement or general assignment for the benefit of creditors;
(ii) Tenant or any guarantor becoming a “debtor” as defined in 11 U.S.C. 101 or
any successor statute thereto (unless, in the case of a petition filed against
Tenant or guarantor, the same is dismissed within sixty (60) days); (iii) the
appointment of a trustee or receiver to take possession of substantially all of
Tenant’s assets located at the Premises or of Tenant’s interest in this Lease,
where possession is not restored to Tenant within forty-five (45) days; (iv) the
attachment, execution or other judicial seizure of substantially all of Tenant’s
assets located at the Premises or of Tenant’s interest in this Lease, where such
seizure is not discharged within forty-five (45) days; or (v) the insolvency of
Tenant. In the event that any provision of this Section 14.04(e) is
unenforceable under applicable law, such provision shall be of no force or
effect;

 

39



--------------------------------------------------------------------------------

(f) The discovery by Landlord that any financial statement, representation or
warranty given to Landlord by Tenant, or by any guarantor of Tenant’s
obligations hereunder, was materially false at the time given, Tenant
acknowledging that Landlord has entered into this Lease in material reliance on
such information;

(g) The failure of Tenant to comply with any of its obligations within the
applicable specified timeframes under (i) Article 7 with respect to maintaining
and evidencing the required insurance coverages; (ii) Article 15;
(iii) Section 16.03; and (iv) Section 16.04.

then, and in any such case, Landlord and its agents lawfully may, in addition to
any remedies for any preceding breach, immediately or at any time thereafter
without demand or notice and with or without process of law, enter upon any part
of the Premises in the name of the whole or mail or deliver a notice of
termination of the Term of this Lease addressed to Tenant at the Premises or any
other address herein, and thereby terminate the Term and repossess the Premises
as of Landlord’s former estate. At Landlord’s election such notice of
termination may be included in any notice of default. Upon such entry or mailing
the Term shall terminate, all executory rights of Tenant and all obligations of
Landlord will immediately cease, and Landlord may expel Tenant and all persons
claiming under Tenant and remove their effects without any trespass and without
prejudice to any remedies for arrears of Rent or prior breach; and Tenant waives
all statutory and equitable rights to its leasehold (including rights in the
nature of further cure or redemption, if any). If Landlord engages attorneys in
connection with any failure to perform by Tenant hereunder, Tenant shall
promptly reimburse Landlord for the fees of such attorneys on demand as
Additional Rent. Without implying that other provisions do not survive, the
provisions of this Article shall survive the Term or earlier termination of this
Lease.

Rent forgiveness, allowances for (and/or Landlord expenses in designing and
constructing) leasehold improvements to ready the Premises for Tenant’s
occupancy and the like, if any, have been agreed to by Landlord as inducements
for Tenant faithfully to perform all of its obligations. For all purposes, upon
the occurrence of any Event of Default and the lapse of the applicable cure
period, if any, any such inducements shall be deemed void as of the date hereof
as though such had never been included, and the aggregate amounts (or value)
thereof will be deemed to be Additional Rent then immediately due. The foregoing
will occur automatically without any further notice by Landlord, whether or not
the Term is then or thereafter terminated and whether or not Tenant thereafter
corrects such Event of Default.

14.2 Remedies for Default.

(a) Reletting Expenses Damages. If the Term of this Lease is terminated for an
Event of Default, Tenant covenants, as an additional cumulative obligation after
such termination, to pay all of Landlord’s reasonable costs, including
reasonable attorneys fees, related to Tenant’s Event of Default and in
collecting amounts due and all reasonable expenses in connection with reletting,
including tenant inducements to new tenants, brokerage commissions, fees for
legal services, expenses of preparing the Premises for reletting and the like
together with an administrative charge of fifteen percent (15%) of all the
foregoing costs (“Reletting Expenses”). It is agreed that Landlord may (i) relet
the Premises or part or parts thereof for a term or terms that may be equal to,
less than or exceed the period that would otherwise have constituted the balance
of the Term, and may grant such tenant inducements, including free rent, as
Landlord in its sole discretion considers advisable, and (ii) make such
alterations to the Premises as Landlord in its sole discretion considers
advisable,

 

40



--------------------------------------------------------------------------------

and no failure to relet or to collect rent under any reletting shall operate to
reduce Tenant’s liability. Any obligation to relet imposed by law will be
subject to Landlord’s reasonable objectives of developing its property in a
harmonious manner with appropriate mixes of tenants, uses, floor areas, terms
and the like. Landlord’s Reletting Expenses together with all other sums
provided for whether incurred prior to or after such termination will be due
upon demand.

(b) Termination Damages. If the Term of this Lease is terminated for default,
unless and until Landlord elects lump sum liquidated damages described in the
next paragraph, Tenant covenants, as an additional, cumulative obligation after
any such termination, to pay punctually to Landlord all the sums and perform all
of its obligations in the same manner as if the Term had not been terminated. In
calculating such amounts Tenant will be credited with the net proceeds of any
rent then actually received by Landlord from a reletting of the Premises after
deducting all Rent that has not then been paid by Tenant, provided that Tenant
shall never be entitled to receive any portion of the re-letting proceeds, even
if the same exceed the Rent originally due hereunder.

(c) Lump Sum Liquidated Damages. If this Lease is terminated for default, Tenant
covenants, as an additional, cumulative obligation after any such termination,
to pay forthwith to Landlord at Landlord’s election made by written notice at
any time after termination, as liquidated damages a single lump sum payment
equal to the sum of (i) all sums to be paid by Tenant and not then paid at the
time of such election, plus either, as Landlord elects, (ii) the excess of the
present value of all of the Rent reserved for the residue of the Term (with
Additional Rent deemed to increase ten percent (10%) in each year on a
compounding basis) over the present value of the aggregate fair market rent and
Additional Rent payable (if less than the Rent payable hereunder) on account of
the Premises during such period, which fair market rent shall be reduced by
reasonable projections of vacancies and by Landlord’s Reletting Expenses
described above to the extent not theretofore paid to Landlord), or (iii) an
amount equal to the sum of all of the Rent and other sums due under the Lease
with respect to the twelve (12) month period next following the date of
termination. (The Federal Reserve discount rate (or equivalent) shall be used in
calculating such present values under clause (ii), and in the event the parties
are unable to agree on such fair market rent, the matter shall be submitted,
upon the demand of either party, to the office of the American Arbitration
Association (or successor) closest to the Property, with a request for
arbitration in accordance with the rules of the Association by a single
arbitrator who shall be a licensed real estate broker with at least ten
(10) years experience in the leasing of 1,000,000 or more square feet of floor
area of buildings similar in character and location to the Premises, whose
decision shall be conclusive and binding on the parties.)

(a) Remedies Cumulative; Late Performance. The remedies to which Landlord may
resort under this Lease, and all other rights and remedies of Landlord are
cumulative, and any two or more may be exercised at the same time. Nothing in
this Lease shall limit the right of Landlord to prove and obtain in proceedings
for bankruptcy or insolvency an amount equal to the maximum allowed by any
statute or rule of law in effect at the time; and Tenant agrees that the fair
value for occupancy of all or any part of the Premises at all times shall never
be less than the Base Rent and all Additional Rent payable from time to time.
Tenant shall also indemnify and hold Landlord harmless in the manner provided
elsewhere herein if Landlord shall become or be made a party to any claim or
action (a) instituted by Tenant against any third party, or by any third party
against Tenant, or by or against any person claiming Tenant; (b) for foreclosure
of any lien for labor or material furnished to or for Tenant or such other
person; (c) otherwise arising out of or resulting from any act or transaction of
Tenant or such other person; or (d) necessary to protect Landlord’s interest
under this

 

41



--------------------------------------------------------------------------------

Lease in a bankruptcy proceeding, or other proceeding under Title 11 of the
United States Code, as amended. Except for damages incurred by Landlord as a
result of Tenant’s holdover after the expiration of the Term or in connection
with a breach of Tenant’s obligations under Sections 9.04 and 10.07, Landlord
hereby waives its right to recover punitive, special or consequential damages
arising out of any act, omission or default by Tenant (or any party for whom
Tenant is responsible).

(b) Waivers; Accord and Satisfaction. No consent by Landlord or Tenant to any
act or omission that otherwise would be a default shall be construed to permit
other similar acts or omissions. Neither party’s failure to seek redress for
violation or to insist upon the strict performance of any covenant, nor the
receipt by Landlord of Rent with knowledge of any breach of covenant, shall be
deemed a consent to or waiver of such breach. No breach of covenant shall be
implied to have been waived unless such is in writing, signed by the party
benefiting from such covenant and delivered to the other party; and no
acceptance by Landlord of a lesser sum than the Rent due shall be deemed to be
other than on account of the earliest installment of such Rent. Nor shall any
endorsement or statement on any check or in any letter accompanying any check or
payment be deemed an accord and satisfaction; and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
installment or pursue any other right or remedy. The acceptance by Landlord of
any Rent following the giving of any default and/or termination notice shall not
be deemed a waiver of such notice. If Landlord commences any summary proceeding
for possession of the Premises or in any action based on non-payment of Rent by
Tenant hereunder, Tenant hereby waives the right to interpose any non-compulsory
claim or counterclaim of whatever nature or description in any such proceeding.

(c) Landlord’s Curing. If Tenant fails to perform any covenant within any
applicable cure period, then Landlord at its option may (without waiving any
right or remedy for Tenant’s non-performance) at any time thereafter perform the
covenant for the account of Tenant. Tenant shall upon demand reimburse
Landlord’s cost (including reasonable attorneys’ fees) of so performing,
together with an administrative charge equal to fifteen percent (15%) of such
cost (“Administrative Charge”) on demand as Additional Rent. Notwithstanding any
other provision concerning cure periods, Landlord may cure any non-performance
for the account of Tenant after such notice to Tenant, if any, as is reasonable
under the circumstances if curing prior to the expiration of the applicable cure
period is reasonably necessary to prevent likely damage to the Premises or
possible injury to persons, or to protect Landlord’s interest in the Premises.

ARTICLE 15: LETTER OF CREDIT

15.01 Simultaneously with the execution and delivery of this Lease, Tenant shall
deliver to Landlord a clean, irrevocable letter of credit in the Letter of
Credit Amount (as defined in Article 1) in the form attached hereto as Exhibit L
or otherwise satisfactory in form and content to Landlord and issued by an FDIC
insured bank located in Boston reasonably satisfactory to Landlord in favor of
Landlord. During the Term hereof, including any extensions thereof, or for any
period that Tenant remains in possession of the premises following the
expiration of the term, or for any period Tenant has obligations hereunder to
Landlord that remain unsatisfied following the expiration of the term (as may be
extended), and for ninety (90) days after the latest to occur of the foregoing
(i.e., the expiration of the term (as may be extended), the date on which Tenant
vacates and yields up the premises, etc.), the letter of credit shall be held to
ensure the full and timely performance of Tenant’s obligations under this Lease;
which letter of credit may be drawn upon by Landlord and applied from time to
time against outstanding obligations of Tenant hereunder without notice or
demand. Tenant

 

42



--------------------------------------------------------------------------------

shall have no right to require Landlord to so draw and apply the letter of
credit, nor shall Tenant be entitled to credit the same against rents or other
sums payable hereunder. During the entire Term hereof, including any extension
thereof, Tenant shall cause said letter of credit to be renewed, in identical
form to that delivered herewith, no later than thirty (30) days prior to the
date of expiration of same. Without limiting any other remedies of Landlord, in
the event that Tenant fails to renew any letter of credit given hereunder at
least thirty (30) days prior to the date of expiration thereof, then Landlord
shall have the right to draw down the entire amount of said letter of credit and
hold such sums as a cash deposit. If and to the extent that Landlord makes such
use of the letter of credit, or any part thereof, the sum so applied by Landlord
(from cash or from a drawing on the letter of credit) shall be restored to the
letter of credit (or by a new letter of credit equal to the difference) by
Tenant forthwith upon notice from Landlord, and failure to so restore (within
the grace period applicable to Base Rent hereunder) shall be a default hereunder
giving rise to all of Landlord’s rights and remedies applicable to a default in
the payment of rent. In the event of a change of circumstance relating to the
bank issuing the letter of credit, or Landlord otherwise believes the financial
conditions of the issuing bank has been degraded, Landlord reserves the right to
require Tenant to replace the letter of credit from time to time with a
substitute similar letter of credit issued by another bank satisfactory to
Landlord. In addition, in the event of a termination based upon the default of
Tenant under the Lease, or a rejection of the Lease pursuant to the provisions
of the Federal Bankruptcy Code, Landlord shall have the right to draw upon the
Letter of Credit (from time to time, if necessary) to cover the full amount of
damages and other amounts due from Tenant to Landlord under the Lease. Any
amounts so drawn shall, at Landlord’s election, be applied first to any unpaid
rent and other charges which were due prior to the filing of the petition for
protection under the Federal Bankruptcy Code. Tenant hereby covenants and agrees
not to oppose, contest or otherwise interfere with any attempt by Landlord to
draw down from said Letter of Credit including, without limitation, by
commencing an action seeking to enjoin or restrain Landlord from drawing upon
said Letter of Credit. Tenant also hereby expressly waives any right or claim it
may have to seek such equitable relief. In addition to whatever other rights and
remedies it may have against Tenant if Tenant breaches its obligations under
this paragraph, Tenant hereby acknowledges that it shall be liable for any and
all damages which Landlord may suffer as a result of any such breach. Upon
request of Landlord or any (prospective) purchaser or mortgagee of the Building,
Tenant shall, at its expense, cooperate with Landlord in obtaining an amendment
to or replacement of any Letter of Credit which Landlord is then holding so that
the amended or new Letter of Credit reflects the name of the new owner of the
Building or mortgagee, as the case may be.

ARTICLE 16: PROTECTION OF LENDERS

16.1 Subordination and Superiority of Lease. Tenant agrees that this Lease and
the rights of Tenant hereunder will be subject and subordinate to any lien of
the holder of any existing or future mortgage, and to the rights of any lessor
under any ground or improvements lease of the Building (all mortgages and ground
or improvements leases of any priority are collectively referred to in this
Lease as “mortgage,” and the holder or lessor thereof from time to time as a
“mortgagee”), and to all advances and interest thereunder and all modifications,
renewals, extensions and consolidations thereof. With respect to future liens of
any mortgage hereafter granted, Landlord will request that the mortgagee execute
and deliver to Tenant an agreement (in such form as such mortgagee may request)
in which the mortgagee agrees that such mortgagee shall not disturb Tenant in
its possession of the Premises upon Tenant’s execution thereof and attornment to
such mortgagee as Landlord and performance of its Lease covenants (which
conditions Tenant agrees with all mortgagees to

 

43



--------------------------------------------------------------------------------

perform). Upon such attornment, this Lease shall continue in full force and
effect as a direct lease between the mortgagee and Tenant upon all of the terms,
conditions and covenants as are set forth in this Lease, except that the
mortgagee shall not be (i) liable in any way to Tenant for any act or omission,
neglect or default on the part of Landlord under this Lease, (ii) responsible
for any monies owing by or on deposit with Landlord to the credit of Tenant,
(iii) subject to any counterclaim or setoff which theretofore accrued to Tenant
against Landlord, (iv) bound by any amendment or modification of this Lease
subsequent to such mortgage, or by any previous prepayment of Rent for more than
one (1) month, which was not approved in writing by the mortgagee, (v) liable
beyond mortgagee’s interest in the Property, (vi) responsible for the
performance of any work to be done by the Landlord under this Lease to render
the Premises ready for occupancy by the Tenant, or (vii) required to remove any
person occupying the Premises or any part thereof, except if such person claims
under the mortgagee. Tenant agrees that any present or future mortgagee may at
its option unilaterally elect to subordinate, in whole or in part and by
instrument in form and substance satisfactory to such mortgagee alone, the lien
of its mortgagee (or the priority of its ground lease) to some or all provisions
of this Lease.

Tenant agrees that this Lease shall survive the merger of estates of ground (or
improvements) lessor and lessee. Until a mortgagee (either superior or
subordinate to this Lease) forecloses Landlord’s equity of redemption (or
terminates or succeeds to a new lease in the case of a ground or improvements
lease) no mortgagee shall be liable for failure to perform any of Landlord’s
obligations (and such mortgagee shall thereafter be liable only after it
succeeds to and holds Landlord’s interest and then only as limited herein).
Tenant shall, if requested by Landlord or any mortgagee, give notice of any
alleged non-performance on the part of Landlord to any such mortgagee provided
that an address for such mortgagee has been designated to Tenant in writing, and
Tenant agrees that such mortgagee shall have a separate, consecutive reasonable
cure period of no less than thirty (30) days (to be reasonably extended in the
same manner Landlord’s cure period is to be extended and for such additional
periods as is necessary to allow such Mortgagee to take possession of the
Property) following Landlord’s cure period during which such mortgagee may, but
need not, cure any non-performance by Landlord. The agreements in this Lease
with respect to the rights and powers of a mortgagee constitute a continuing
offer to any person that may be accepted by taking a mortgage (or entering into
a ground or improvements lease) of the Premises. This Section shall be
self-operative, but in confirmation thereof, Tenant shall execute and deliver
the subordination agreement in such form as any mortgagee may request.

16.2 Rent Assignment. If from time to time Landlord assigns this Lease or the
rents payable hereunder to any person, whether such assignment is conditional in
nature or otherwise, such assignment shall not be deemed an assumption by the
assignee of any obligations of Landlord; but, subject to the limitations herein
including Sections 16.01 and 10.02(b), the assignee shall be responsible only
for non-performance of Landlord’s obligations that occur after it succeeds to,
and only during the period it holds possession of, Landlord’s interest in the
Premises after foreclosure or voluntary deed in lieu of foreclosure.

16.3 Other Instruments. The provisions of this Article shall be self-operative;
nevertheless, Tenant agrees to execute, acknowledge and deliver any
subordination, attornment or priority agreements or other instruments conforming
to the provisions of this Lease (and being otherwise commercially reasonable)
from time to time requested by Landlord or any mortgagee, and further agrees
that its failure to do so within twenty (20) days after written request shall be
a default for

 

44



--------------------------------------------------------------------------------

which this Lease may be terminated without further notice. Without limitation,
where Tenant in this Lease indemnifies or otherwise covenants for the benefit of
mortgagees, such agreements are for the benefit of mortgagees as third-party
beneficiaries; and at the request of Landlord, Tenant from time to time will
confirm such matters directly with such mortgagee.

16.4 Estoppel Certificates. Within fifteen (15) days after Landlord’s request,
Tenant shall execute, acknowledge and deliver to Landlord a written statement
certifying: (i) that none of the terms or provisions of this Lease have been
changed (or if they have been changed, stating how); (ii) that this Lease has
not been canceled or terminated; (iii) the last date of payment of Base Rent and
other charges and the time period covered; (iv) that Landlord is not in default
under this Lease (or if Tenant states that Landlord is in default, describing it
in reasonable detail); and (v) such other information with respect to Tenant or
this Lease as Landlord may reasonably request or which any prospective purchaser
or encumbrancer of the Property may require. Landlord may deliver any such
statement by Tenant to any such prospective purchaser or encumbrancer, which may
rely conclusively upon such statement as true and correct. If Tenant does not
deliver such statement to Landlord within such fifteen (15) day period,
Landlord, and any such prospective purchaser or encumbrancer, may conclusively
presume and rely upon the following facts: (i) that the terms and provisions of
this Lease have not been changed except as represented by Landlord; (ii) that
this Lease has not been canceled or terminated except as otherwise represented
by Landlord; (iii) that not more than one (1) month’s Base Rent or other charges
have been paid in advance; and (iv) that Landlord is not in default under this
Lease. In such event, Tenant shall be estopped from denying the truth of such
facts.

16.5 Tenant’s Financial Condition. So long as Tenant is a company whose stock is
traded on a public exchange, Tenant shall not be required to furnish Landlord
with financial statements. Tenant’s statement of net worth, as reported in its
annual report to its shareholders or in any forms required to be submitted to
the Securities and Exchange Commission, shall be acceptable in lieu of any
financial statements otherwise required hereunder and shall be conclusive with
respect to the items reported therein. In the event that Tenant’s stock is not
traded on a public exchange, Tenant, within twenty (20) days after request from
Landlord from time to time, shall deliver to Landlord Tenant’s annual financial
statements for the latest available two (2) fiscal years, certified in writing
by Tenant’s chief financial officer; provided, however, that Tenant shall not be
obligated to provide such financial statements more than once in any consecutive
twelve month period except if there is an Event of Default. Landlord may deliver
such financial statements to its investors, mortgagees, lenders and prospective
mortgagees, lenders, investors and purchasers. Tenant represents and warrants to
Landlord that each such financial statement shall be true and accurate as of its
date. Except for publicly available information, Landlord shall use commercially
reasonable efforts to maintain such financial statements on a confidential basis
for the purposes set forth in this Section 16.05.

ARTICLE 17: MISCELLANEOUS PROVISIONS

17.1 Landlord’s Consent Fees. In addition to fees and expenses in connection
with Tenant Work, as described in Section 10.05, Tenant shall pay Landlord’s
reasonable, actual, out-of-pocket fees and expenses, including legal,
engineering and other consultants’ fees and expenses, incurred in connection
with Tenant’s request for Landlord’s consent under Article 13 (Assignment and
Subletting but up to a maximum of $3,000 pursuant to Article 13) or in
connection with any other act by Tenant that requires Landlord’s consent or
approval under this Lease.

 

45



--------------------------------------------------------------------------------

17.2 Notice of Landlord’s Default. Landlord shall in no event be in default in
the performance of any of Landlord’s obligations under this Lease unless and
until Landlord shall have failed to perform such obligations within thirty
(30) days, or such additional time as is reasonably required to correct any such
default, after notice by Tenant to Landlord properly specifying wherein Landlord
has failed to perform any such obligation. It is the express understanding and
agreement of the parties and a condition of Landlord’s agreement to execute this
Lease that in no event shall Tenant have the right to terminate this Lease or
seek an abatement to or offset from Base Rent, Additional Rent or Rent as a
result of Landlord’s default, but Tenant shall be entitled to seek all other
remedies, at law or equity, as a result of such default, subject to the terms
and conditions of this Lease. Tenant hereby waives its right to recover
punitive, special or consequential damages arising out any act, omission or
default by Landlord (or any party for whom Landlord is responsible). This Lease
and the obligations of Tenant hereunder shall not be affected or impaired
because Landlord is unable to fulfill any of its obligations hereunder or is
delayed in doing so, if such inability or delay is caused by reason of Force
Majeure, and the time for Landlord’s performance shall be extended for the
period of any such delay. Any claim, demand, right or defense by Tenant that
arises out of this Lease or the negotiations which preceded this Lease shall be
barred unless Tenant commences an action thereon, or interposes a defense by
reason thereof, within six (6) months after the date of the inaction, omission,
event or action that gave rise to such claim, demand, right or defense.

17.3 Quiet Enjoyment. Landlord agrees that, so long as (i) Tenant is not in
default under the terms of this Lease and (ii) this Lease is in full force and
effect, Tenant shall lawfully and quietly hold, occupy and enjoy the Premises
during the Term of this Lease without disturbance by Landlord or by any person
claiming through or under Landlord, subject to the terms of this Lease and any
encumbrances of record. The foregoing covenant of quiet enjoyment is in lieu of
any other covenant, expressed or implied.

17.4 Interpretation. In any provision relating to the conduct, acts or omissions
of Tenant, the term “Tenant” includes Tenant’s agents, employees, contractors,
invitees, successors, assigns or others using the Premises with Tenant’s
expressed or implied permission.

17.5 Notices. All notices, requests and other communications required under this
Lease shall be in writing, addressed as specified in Article 1, and shall be
(i) personally delivered, (ii) sent by certified mail, return receipt requested,
postage prepaid, (iii) delivered by a national overnight delivery service that
maintains delivery records or (iv) sent by telecopier or facsimile machine
(“fax”) that automatically generates a transmission report, with a copy also
sent as described in clause (i), (ii) or (iii). All notices shall be effective
upon delivery (or refusal to accept delivery); provided, however, that notice by
fax or telecopy shall be effective when transmitted. Either party may change its
notice address upon written notice to the other party.

17.6 No Recordation. Tenant shall not record this Lease but, if required by
applicable law in order to protect Tenant’s interest in the Premises, each party
hereto agrees, on the request of the other, to execute a so-called memorandum of
lease or short form lease in recordable form and complying with applicable law
and reasonably satisfactory to Landlord’s attorneys. The party requesting or
requiring such recording shall pay all expenses, transfer taxes and recording
fees. In no event shall such document set forth the rent or other charges
payable by Tenant under this Lease; and any such document shall expressly state
that it is executed pursuant to the provisions contained in this Lease and is
not intended to vary the terms and conditions of this Lease.

 

46



--------------------------------------------------------------------------------

17.7 Security Measures. Tenant acknowledges that except as otherwise provided
herein, Landlord shall have no obligation to provide guard service or other
security measures for the benefit of the Premises or the Property, and Landlord
shall have no liability to Tenant due to its failure to provide such services.
Tenant assumes all responsibility for the protection of Tenant, its agents,
employees, contractors and invitees and the property of Tenant and of Tenant’s
agents, employees, contractors and invitees from acts of third parties. Landlord
currently provides periodic patrolled security of the Building common areas and
grounds from time to time throughout the day and night, the cost of which shall
be included in Operating Expenses. Landlord reserves the right at any time or
from time to time, in its sole discretion, to implement additional, modify or
alter security measures for the Building, Property or any part thereof, in which
event Tenant shall participate in such security measures and the cost thereof
shall, as and to the extent provided in Section 8.01, be included within the
definition of Operating Expenses, and to the maximum extent permissible by law,
Landlord shall have no liability to Tenant and its agents, employees,
contractors and invitees arising out of Landlord’s provision of security
measures. Landlord shall have the right, but not the obligation, to require all
persons entering or leaving the Building to identify themselves to a security
guard and to reasonably establish that such person should be permitted access to
the Building.

17.8 Corporate Authority. If Tenant is a business entity, then the person or
persons executing this Lease on behalf of Tenant jointly and severally warrant
and represent in their individual capacities that (a) Tenant is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which such entity was organized; (b) Tenant has the authority to own its
property and to carry on its business as contemplated under this Lease;
(c) Tenant is in compliance with all laws and orders of public authorities
applicable to Tenant; (d) Tenant has duly executed and delivered this Lease;
(e) the execution, delivery and performance by Tenant of this Lease (i) are
within the powers of Tenant, (ii) have been duly authorized by all requisite
action, (iii) will not violate any provision of law or any order of any court or
agency of government, or any agreement or other instrument to which Tenant is a
party or by which it or any of its property is bound, and (iv) will not result
in the imposition of any lien or charge on any of Tenant’s property, except by
the provisions of this Lease; and (f) the Lease is a valid and binding
obligation of Tenant in accordance with its terms. Tenant, if a business entity,
agrees that breach of the foregoing warranty and representation shall at
Landlord’s election be a default under this Lease for which there shall be no
cure. Tenant shall from time to time, within ten (10) days after request by
Landlord, deliver to Landlord any certification or other evidence requested from
time to time by Landlord in its reasonable discretion, confirming Tenant’s
compliance with these provisions. This warranty and representation shall survive
the termination of the Term. Upon execution of this Lease, Tenant shall provide
a board resolution or other entity vote authorizing the execution of this Lease
on behalf of Tenant and identifying the person authorized to execute this Lease
on behalf of Tenant together with a clerk’s or secretary’s certificate
indicating that such authorized person has in fact executed this Lease. If
Tenant shall fail to provide such resolution or vote, then the person executing
this Lease on behalf of Tenant shall be deemed to have represented and warranted
to Landlord that such person is duly authorized to execute and deliver this
Lease on behalf of Tenant.

17.9 Relocation. Landlord shall have the right at any time to relocate Tenant to
any other leasable space in the Property (or Project) provided that said space
shall be approximately the same size as the Premises and that Landlord shall pay
the cost of moving Tenant’s furniture and equipment to the new space. The new
space shall include tenant improvements that are substantially equivalent to the
tenant improvements contained in the Premises, and the cost of any required
tenant

 

47



--------------------------------------------------------------------------------

improvements shall be paid by Landlord. Landlord shall deliver substitute space
to Tenant not more than one hundred eighty (180) days after Tenant approves
plans for the construction of required tenant improvements at the new space, if
any. Tenant shall not unreasonably withhold or delay its approval of any plans
for the construction of tenant improvements. Landlord shall give Tenant not less
than thirty (30) days advance notice of the estimated move in date. Prior to the
date that Tenant is moved to the new space, Tenant shall remain in the Premises
and shall continue to perform all of its obligations under this Lease. After
Tenant moves into the new space, this Lease shall remain in full force and
effect and be deemed applicable to such new space, except as to Base Rent,
Tenant’s share of Operating Expenses and Taxes, all of which shall be adjusted
based on the relationship between the number of rentable square feet in the
original Premises and the number of rentable square feet in the new space. Upon
Tenant’s election to be relocated, Landlord and Tenant shall amend this Lease to
provide for the relocation of the Premises.

17.10 Joint and Several Liability; Right to Lease. If more than one (1) party
signs this Lease as Tenant, they shall be jointly and severally liable for all
obligations of Tenant. Landlord reserves the absolute right to effect such other
tenancies in the Property as Landlord in its sole discretion shall determine,
and Tenant is not relying on any representation that any specific tenant or
number of tenants will occupy the Property.

17.11 Force Majeure. If Landlord cannot perform any of its obligations under
this Lease due to an event(s) of Force Majeure, the time provided for performing
such obligations shall be extended by a period of time equal to the duration of
the events. In case Tenant is prevented or delayed from performing any covenant
or duty to be performed on Tenant’s part by reason of an event(s) of Force
Majeure, Tenant shall not be deemed in default hereunder while such cause
continues. The preceding sentence shall not apply to Tenant’s covenants and
obligations to pay rent, additional charges and/or other charges or sums due
Landlord hereunder or required to be paid to third parties hereunder. The
preceding sentence shall not be interpreted to diminish Landlord’s rights
hereunder to cure a breach of this Lease by Tenant or to recover the expense of
such cure. As used in this Lease, an event or events of “Force Majeure” shall
include strike or labor troubles, lockout, breakdown, accident, order,
preemption or regulation of or by any governmental authority or failure to
supply or inability by the exercise of reasonable diligence to obtain supplies,
parts or employees necessary to furnish such services or because of war, civil
commotion, or other emergency, or other extraordinary conditions of supply and
demand, extraordinary weather conditions, so-called acts of God, or for any
other cause beyond the party’s reasonable control.

17.12 Limitation of Warranties. Landlord and Tenant expressly agree that there
are and shall be no implied warranties of merchantability, habitability,
suitability, fitness for a particular purpose or of any other kind arising out
of this Lease, and there are no warranties that extend beyond those expressly
set forth in this Lease.

17.13 No Other Brokers. Landlord and Tenant represent and warrant to each other
that the Broker(s) named in Article 1 and Landlord’s Managing Agent are the only
agents, Broker(s), finders or other parties with whom such party has dealt who
may be entitled to any commission or fee with respect to this Lease or the
Premises or the Property. Landlord and Tenant agree to indemnify and hold the
other harmless from any claim, demand, cost or liability, including attorneys’
fees and expenses, asserted by any party other than the Broker(s) named in
Article 1 and Landlord’s Managing Agent based upon dealings of that party with
the indemnifying party. Landlord shall be responsible for the payment of any
brokerage fees to the Broker(s) named in Article 1 and Landlord’s Managing
Agent. The provisions of this Section shall survive the Term or early
termination of this Lease.

 

48



--------------------------------------------------------------------------------

17.14 Applicable Law and Construction. This Lease may be executed in
counterparts, shall be construed as a sealed instrument, and shall be governed
exclusively by the provisions hereof and by the laws of the state where the
Property is located without regard to principles of choice of law or conflicts
of law. A facsimile signature to this Lease shall be sufficient to prove the
execution by a party. The covenants of Landlord and Tenant are independent, and
such covenants shall be construed as such in accordance with the laws of the
state where the Property is located. If any provisions shall to any extent be
invalid, the remainder shall not be affected. Other than contemporaneous
instruments executed and delivered of even date, if any, this Lease contains all
of the agreements between Landlord and Tenant relating in any way to the
Premises and supersedes all prior agreements and dealings between them. There
are no oral agreements between Landlord and Tenant relating to this Lease or the
Premises. This Lease may be amended only by instrument in writing executed and
delivered by both Landlord and Tenant. The provisions of this Lease shall bind
Landlord and Tenant and their respective successors and assigns, and shall inure
to the benefit of Landlord and its successors and assigns and of Tenant and its
permitted successors and assigns, subject to Article 13. The titles are for
convenience only and shall not be considered a part of the Lease. This Lease
shall not be construed more strictly against one party than against the other
merely by virtue of the fact that it may have been prepared primarily by counsel
for one of the parties, it being recognized that both Landlord and Tenant have
contributed substantially and materially to the preparation of this Lease. If
Tenant is granted any extension or other option, to be effective the exercise
(and notice thereof) shall be unconditional; and if Tenant purports to condition
the exercise of any option or to vary its terms in any manner, then the option
granted shall be void and the purported exercise shall be ineffective. The
enumeration of specific examples of a general provisions shall not be construed
as a limitation of the general provision. Unless a party’s approval or consent
is required by the express terms of this Lease not to be unreasonably withheld,
such approval or consent may be withheld in the party’s sole discretion. The
submission of a form of this Lease or any summary of its terms shall not
constitute an offer by Landlord to Tenant; but a leasehold shall only be created
and the parties bound when this Lease is executed and delivered by both Landlord
and Tenant and approved by the holder of any mortgagee of the Premises having
the right to approve this Lease. Nothing herein shall be construed as creating
the relationship between Landlord and Tenant of principal and agent, or of
partners or joint venturers or any relationship other than landlord and tenant.
This Lease and all consents, notices, approvals and all other related documents
may be reproduced by any party by any electronic means or by facsimile,
photographic, microfilm, microfiche or other reproduction process and the
originals may be destroyed; and each party agrees that any reproductions shall
be as admissible in evidence in any judicial or administrative proceeding as the
original itself (whether or not the original is in existence and whether or not
reproduction was made in the regular course of business), and that any further
reproduction of such reproduction shall likewise be admissible. If any payment
in the nature of interest provided for in this Lease shall exceed the maximum
interest permitted under controlling law, as established by final judgment of a
court, then such interest shall instead be at the maximum permitted interest
rate as established by such judgment. The term “Term” includes the Initial Term
as it may be extended pursuant to Section 3.03.

17.15 Construction on the Property or Adjacent Property. Tenant acknowledges
that Landlord is undertaking, or may undertake in the future, certain
renovations in the Building or on or about the

 

49



--------------------------------------------------------------------------------

Property (the “Project”) including the right to make changes to the size, shape,
location, number and extent of the improvements comprising the Property. In
connection therewith, Landlord may, among other things, erect scaffolding or
other necessary structures at the Property, limit or eliminate access to
portions of the Property, including portions of the common areas, or perform
work in or about the Building, which work may create noise, dust or leave debris
in the Building. Landlord and its agents, employees, licensees and contractors
shall also have the right to enter on the Property or Building to undertake work
pursuant to any easement granted pursuant to the above paragraph; to shore up
the foundations and/or walls of the Building; to erect scaffolding and
protective barricades around, within or adjacent to the Building; and to do any
other act necessary for the safety of the Building or the expeditious completion
of such work. Tenant hereby agrees that such work and Landlord’s actions in
connection therewith shall in no way constitute a constructive eviction of
Tenant or entitle Tenant to any abatement of rent. Although Landlord shall use
commercially reasonable efforts to minimize any material interference of
Tenant’s use or occupancy of or access to the Premises, Landlord shall have no
responsibility or for any reason be liable to Tenant for any direct or indirect
injury to or interference with Tenant’s business arising from the foregoing
work, nor shall Tenant be entitled to any compensation or damages from Landlord
for any inconvenience or annoyance occasioned by such work or Landlord’s actions
in connection therewith. Landlord shall have the right, in connection with the
development, redevelopment, alteration, improvement, operation, maintenance, or
repair of the Building, the Property or the Project, to subject the Property to
easements for the construction, reconstruction, alteration, improvement,
operation, repair or maintenance of elements thereof, for access and egress for
parking, for the installation, maintenance, repair, replacement or relocation of
utilities serving the Building, the Property or the Project and to subject the
Property to such other rights, agreements, and covenants for such purposes as
Landlord may determine. Tenant hereby agrees that this Lease shall be subject
and subordinate to any such matters that do not unreasonably interfere with or
interrupt Tenant’s use of the Premises. The foregoing sentence shall be
self-operative, but Tenant hereby irrevocably appoints Landlord as Tenant’s
attorney-in-fact to execute, acknowledge and deliver any documents appropriate
to accomplish or confirm the same if Tenant fails to do so within ten (10) days
after request therefor. Neither Tenant nor any persons acting under Tenant shall
take any action to oppose the Project, nor shall the Tenant knowingly permit any
persons acting under Tenant to take any action in opposition to the Project.

17.16 Vacancy at End of Term. If Tenant vacates substantially all of the
Premises (or substantially all of a major portion of the Premises, including a
floor of the Building) at any time within the last six (6) months of the Term,
Landlord may enter the vacated Premises (or such portions) and commence
demolition work or construction of leasehold improvements for future tenants,
provided that such entry does not materially interfere with any continuing
operations of Tenant in any other portions of the Premises. The exercise of such
right by Landlord will not affect Tenant’s obligations to pay Base Rent or
Additional Rent with respect to the Premises vacated (or such portions), which
obligations shall continue without abatement until the end of the Term.

17.17 Confidentiality. Tenant acknowledges and agrees that the terms of this
Lease are confidential. Disclosure of the terms hereof could adversely affect
the ability of Landlord to negotiate other leases with respect to the Building
and may impair Landlord’s relationship with other tenants of the Building.
Tenant agrees that it and its partners, officers, directors, employees, brokers,
and attorneys, if any, shall not disclose the terms and conditions of this Lease
to any other person or entity without the prior written consent of Landlord
which may be given or withheld by Landlord, in

 

50



--------------------------------------------------------------------------------

Landlord’s sole discretion, except as required for financial disclosures or
securities filings. It is understood and agreed that damages alone would be an
inadequate remedy for the breach of this provision by Tenant, and Landlord shall
also have the right to seek specific performance of this provision and to seek
injunctive relief to prevent its breach or continued breach.

17.18 OFAC CERTIFICATION AND INDEMNITY. Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001 (Public Law 10756, the “Patriot Act”)
prohibit certain property transfers. Tenant hereby represents and warrants to
Landlord (which representations and warranties shall be deemed to be continuing
and re-made at all times during the Term) that neither Tenant nor any Ultimate
Parent Entity (as that term is defined in The Hart-Scott-Rodino Act), manager,
beneficiary, partner, or principal of Tenant is subject to the Executive Order,
that none of them is listed on the United States Department of the Treasury
Office of Foreign Assets Control (“OFAC”) list of “Specially Designated
Nationals and Blocked Persons” as modified from time to time, and that none of
them is otherwise subject to the provisions of the Executive Order or the
Patriot Act. The most current list of “Specially Designated Nationals and
Blocked Persons” can be found at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html. Tenant shall from time
to time, within ten days after request by Landlord, deliver to Landlord any
certification or other evidence requested from time to time by Landlord in its
reasonable discretion, confirming Tenant’s compliance with these provisions. No
assignment or subletting shall be effective unless and until the assignee or
subtenant thereunder delivers to Landlord written confirmation of such party’s
compliance with the provisions of this subsection, in form and content
satisfactory to Landlord. If for any reason the representations and warranties
set forth in this subsection, or any certificate or other evidence of compliance
delivered to Landlord hereunder, is untrue in any respect when made or
delivered, or thereafter becomes untrue in any respect, then an event of default
hereunder shall be deemed to occur immediately, and there shall be no
opportunity to cure. Tenant shall indemnify, defend with counsel reasonably
acceptable to Landlord, and hold Landlord harmless from and against, any and all
liabilities, losses claims, damages, penalties, fines, and costs (including
attorneys’ fees and costs) arising from or related to the breach of any of the
foregoing representations, warranties, and duties of Tenant. The provisions of
this subsection shall survive the expiration or earlier termination of this
Lease for the longest period permitted by law.

17.19 WAIVER OF JURY TRIAL. LANDLORD AND TENANT HEREBY WAIVE THEIR RESPECTIVE
RIGHT TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM, COUNTERCLAIM OR
CROSS-COMPLAINT IN ANY ACTION, PROCEEDING AND/OR HEARING BROUGHT BY EITHER
LANDLORD AGAINST TENANT OR TENANT AGAINST LANDLORD ON ANY MATTER WHATSOEVER
ARISING OUT OF, OR IN ANY WAY CONNECTED WITH, THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, OR ANY CLAIM OF
INJURY OR DAMAGE, OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY LAW, STATUTE, OR
REGULATION, EMERGENCY OR OTHERWISE, NOW OR HEREAFTER IN EFFECT.

[The remainder of this page has been intentionally left blank]

 

51



--------------------------------------------------------------------------------

Executed to take effect as a sealed instrument on the Date of Lease first set
forth above.

 

LANDLORD: ONE LEDGEMONT LLC By:  

/s/ Robert L. Beal

  Name:   Robert L. Beal   Title:   Authorized Signatory TENANT: XENETIC
BIOSCIENCE, INCORPORATED By:  

/s/ Colin Hill

Name:   Colin Hill Title:  

Chief Financial Officer

Duly Authorized

 

52



--------------------------------------------------------------------------------

Exhibit A

Plan of Leased Premises

 

LOGO [g708796exc_pg0114.jpg]

 

A - 1



--------------------------------------------------------------------------------

Exhibit B

Rules and Regulations

 

1. If Tenant requires telephone, data, burglar alarm or similar service, the
cost of purchasing, installing and maintaining such service shall be borne
solely by Tenant. No boring or cutting for wires will be allowed without the
prior written consent of Landlord. Landlord shall direct electricians as to
where and how telephone, data, and electrical wires are to be introduced or
installed. The location of burglar alarms, telephones, call boxes or other
office equipment affixed to the Premises shall be subject to the prior written
approval of Landlord

 

2. Tenant shall not place a load upon any floor of its Premises, including
mezzanine area, if any, which exceeds the load per square foot that such floor
was designed to carry and that is allowed by law. Heavy objects shall stand on
such platforms as determined by Landlord to be necessary to properly distribute
the weight. Landlord will not be responsible for loss of or damage to any such
equipment or other property from any cause, and all damage done to the Building
by maintaining or moving such equipment or other property shall be repaired at
the expense of Tenant.

 

3. Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker or other device on the roof or exterior walls of the Building
without Landlord’s prior written consent which consent shall be in Landlord’s
sole discretion.

 

4. Tenant shall not mark, drive nails, screw or drill into the partitions,
woodwork, plaster or drywall (except for pictures and general office uses) or in
any way deface the Premises or any part thereof. Tenant shall not affix any
floor covering to the floor of the Premises or paint or seal any floors in any
manner except as approved by Landlord. Tenant shall repair any damage resulting
from noncompliance with this rule.

 

5. No cooking shall be done or permitted on the Premises, except that
Underwriters’ Laboratory approved microwave ovens or equipment for brewing
coffee, tea, hot chocolate and similar beverages shall be permitted, provided
that such equipment and use is in accordance with all applicable federal, state
and city laws, codes, ordinances, rules and regulations.

 

6. All trash and refuse shall be contained in suitable receptacles at locations
approved by Landlord. Tenant shall not place in the trash receptacles any
personal trash or material that cannot be disposed of in the ordinary and
customary manner of removing such trash without violation of any law or
ordinance governing such disposal.

 

7. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governing authority.

 

8. Tenant assumes all responsibility for securing and protecting its Premises
and its contents including keeping doors locked and other means of entry to the
Premises closed.

 

9. Tenant shall not use any method of heating or air conditioning other than
that supplied by Landlord without Landlord’s prior written consent.

 

10. No person shall go on the roof without Landlord’s permission.

 

11. Canvassing, soliciting, distribution of handbills or any other written
material in the Building or Project Area is prohibited and each tenant shall
cooperate to prevent the same. No tenant shall solicit business from other
tenants or permit the sale of any goods or merchandise in the Building or
Project Area without the written consent of Landlord.

 

B - 1



--------------------------------------------------------------------------------

12. Any equipment belonging to Tenant which causes noise or vibration that may
be transmitted to the structure of the Building or to any space therein to such
a degree as to be objectionable to Landlord or to any tenants in the Building
shall be placed and maintained by Tenant, at Tenant’s expense, on vibration
eliminators or other devices sufficient to eliminate the noise or vibration.

 

13. Driveways, sidewalks, halls, passages, exits, entrances and stairways
(“Access Areas”) shall not be obstructed by tenants or used by tenants for any
purpose other than for ingress to and egress from their respective premises.
Access areas are not for the use of the general public and Landlord shall in all
cases retain the right to control and prevent access thereto by all persons
whose presence, in the judgment of Landlord, shall be prejudicial to the safety,
character, reputation and interests of the Building or its tenants.

 

14. Landlord reserves the right to designate the use of parking areas and
spaces. Tenant shall not park in visitor, reserved, or unauthorized parking
areas. Tenant and Tenant’s guests shall park between designated parking lines
only and shall not park motor vehicles in those areas designated by Landlord for
loading and unloading. Vehicles in violation of the above shall be subject to
being towed at the vehicle owner’s expense. Vehicles parked overnight without
prior written consent of the Landlord shall be deemed abandoned and shall be
subject to being towed at vehicle owner’s expense. Tenant will from time to
time, upon the request of Landlord, supply Landlord with a list of license plate
numbers of vehicles owned or operated by its employees or agents.

 

15. No trucks, tractors or similar vehicles can be parked anywhere other than in
Tenant’s own truck dock area. Tractor-trailers which must be unhooked or parked
with dolly wheels beyond the concrete loading areas must use steel plates or
wood blocks under the dolly wheels to prevent damage to the paving surfaces. No
parking or storing of such trailers will be permitted in the parking areas or on
streets adjacent thereto.

 

16. No sign, placard, picture, advertisement, name or notice (collectively
referred to as “Signs”) shall be installed or displayed on any part of the
outside of the Building without the prior written consent of the Landlord which
consent shall be in Landlord’s sole discretion. All approved Signs shall be
printed, painted, affixed or inscribed at Tenant’s expense by a person or vendor
approved by Landlord and shall be removed by Tenant at Tenant’s expense upon
vacating the Premises. Landlord shall have the right to remove any Sign
installed or displayed in violation of this rule at Tenant’s expense and without
notice. Subject to approval by Landlord and by the Town of Lexington, Tenant
will have the right to signage similar to that of other tenants of the Building.
All such signage will be installed, maintained, and, at the end of the Term,
removed by Tenant at its sole expense, with Tenant repairing any damage caused
by same.

 

17. During periods of loading and unloading, Tenant shall not unreasonably
interfere with traffic flow and loading and unloading areas of other tenants.
All products, materials or goods must be stored within the Tenant’s Premises and
not in any exterior areas, including, but not limited to, exterior dock
platforms, against the exterior of the Building, parking areas and driveway
areas. Tenant agrees to keep the exterior of the Premises clean and free of
nails, wood, pallets, packing materials, barrels and any other debris produced
from their operation.

 

B - 2



--------------------------------------------------------------------------------

18. Tenant shall not permit any motor vehicles to be washed or mechanical work
or maintenance of motor vehicles to be performed on any portion of the Premises
or parking lot.

 

19. Tenant shall not permit smoking or carrying of lighted cigarettes or cigars
in areas reasonably designated by Landlord or any applicable governmental
agencies as non-smoking areas.

 

20. Canvassing, soliciting, distribution of handbills or any other written
material in the Building or Project Area is prohibited and each tenant shall
cooperate to prevent the same. No tenant shall solicit business from other
tenants or permit the sale of any goods or merchandise in the Building or
Project Area without the written consent of Landlord.

 

21. Tenant shall not permit any animals, other than seeing-eye dogs, to be
brought or kept in or about the Premises or any common area of the property.

 

22. Tenant shall not alter any lock or other access device or install a new or
additional lock or access device or bolt on any door of its Premises without the
prior written consent of Landlord. Tenant, upon the termination of its tenancy,
shall deliver to Landlord the keys or other means of access to all doors.

 

23. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of any premises in the Building. Landlord
may waive any one or more of these Rules and Regulations for the benefit of any
tenant or tenants, and any such waiver by Landlord shall not be construed as a
waiver of such Rules and Regulations for any or all tenants.

 

24. Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building and for the preservation of
good order in and about the Building. Tenant agrees to abide by all such rules
and regulations herein stated and any additional rules and regulations which are
adopted. Tenant shall be responsible for the observance of all of the foregoing
rules by Tenant’s employees, agents, clients, customers, invitees and guests.

 

B - 3



--------------------------------------------------------------------------------

Exhibit C

Rules and Regulations for Design and Construction of Tenant Work

 

1. DEFINITIONS

 

1.1 Building:    128 Spring Street, Ledgemont I. 1.2 Property Manager:    Beal
and Company, Inc., or such other individual/entity as landlord may designate,
from time to time. 1.3 Consultant:    Any architectural, engineering or design
consultant engaged by a Tenant in connection with Tenant Work. 1.4 Contractor:
   Any Contractor engaged by Tenant of the Building for the performance of any
Tenant Work, and any Subcontractor employed by any such Contractor. 1.5 Plans:
   All architectural, electrical and mechanical construction drawings and
specifications required for the proper construction of the Tenant Work. 1.6
Regular Business Hours:    Monday through Friday, 8:00 a.m. through 6:00 p.m.,
holidays and weekends excluded. 1.7 Tenant:    Any occupant of the Building. 1.8
Tenant Work:    Any alterations, improvements, additions, repairs or
installations on the building performed by or on behalf of any Tenant. 1.9
Tradeperson:    Any employee (including, without limitation, any mechanic
laborer, or Tradeperson) employed by a Contractor performing Tenant Work.

 

2. GENERAL

 

2.1 All Tenant Work shall be performed in accordance with these Rules and
Regulations and the applicable provisions of the Lease and to current local and
state code.

 

2.2 The provisions of these Rules and Regulations shall be incorporated in all
agreements governing the performance of all Tenant Work, including, without
limitation, any agreements governing services to be rendered by each Contractor
and Consultant.

 

2.3 Except as otherwise provided in these Rules and Regulations, all inquires,
submissions and approvals in connection with any Tenant Work shall be processed
through the Property Manager.

 

C - 1



--------------------------------------------------------------------------------

3. INTENTIONALLY OMITTED.

 

4. RECONSTRUCTION NOTIFICATION AND APPROVALS

 

4.1 Approval to Commence Work:

 

  A) Tenant shall submit to Property Manager, for the approval of the Landlord,
the names of all prospective Contractors and Certificates of Insurance, prior to
issuing any bid packages to such Contractors.

 

  B) No Tenant Work shall be undertaken by any Contractor or Tradeperson unless
and until all the matters set forth in Section 4.2 below have been received for
the Tenant Work in question and unless the Property Manager has approved the
matters set forth in Section 4.2 below.

 

4.2 No Tenant Work shall be performed unless, at least two (2) weeks before any
Tenant Work is to begin, all of the following have been provided to the Property
Manager and approved. In the event that Tenant proposes to change any of the
following, the Property Manager shall be immediately notified of such change and
such change shall be subject to the approval of the Property Manager:

 

  A) Schedule for the work, indication start and completion dates, any phasing
and special working hours, and also a list of anticipated shutdowns of building
systems.

 

  B) List of all Contractors and Subcontractors, including addresses, telephone
numbers, emergency (after hours) telephone numbers, trades employed, and the
union affiliation, if any, of each Contractor and Subcontractor.

 

  C) Names and telephone numbers of the supervisors of the work.

 

  D) Copies of all necessary governmental permits, licenses and approvals.

 

  E) Proof of current insurance, to the limits set out in Exhibit D to the Lease
and Regulations, naming Landlord (One Ledgemont LLC) and Landlord’s designees as
additional insured parties.

 

  F) Notice of the involvement of any Contractor in any ongoing threatened labor
dispute.

 

  G) Payment, Performance and Lien Bonds from sureties acceptable to Landlord,
in form acceptable to Landlord, naming Landlord as an additional obligee.

 

C - 2



--------------------------------------------------------------------------------

  H) Evidence that Tenant has made provision for either written waivers of lien
from all Contractors and suppliers of material, or other appropriate protective
measures approved by Landlord.

 

  I) A pre-existing condition survey as specified in Section 7.2(C).

 

4.3 Reporting Incidents: All accidents, disturbances, labor disputes or threats
thereof, and other noteworthy events pertaining to the Building or the Tenant’s
property shall be reported immediately to the Property Manager. A written report
must follow within twenty-four (24) hours.

 

5. CONSTRUCTION SCHEDULE

 

  5.1 Coordination:

 

  A) All Tenant Work shall be carried out expeditiously and with minimum
disturbance and disruption to the operation of the Building and without causing
discomfort, inconvenience, or annoyance to any of the other tenants or occupants
of the Building or the public at large.

 

  B) All schedules for the performance of construction, including materials
deliveries, must be coordinated through the Property Manager. The Property
Manager shall have the right, without incurring any liability to any Tenant, to
stop activities and/or to require rescheduling of Tenant Work based upon adverse
impact on the tenants or occupants of the Building or on the maintenance or
operation of the Building.

 

  C) If any Tenant Work requires the shutdown of risers and mains for
electrical, mechanical, sprinkler, and plumbing work, such work shall be
supervised by a representative of Landlord, the cost of which shall be charged
directly to the tenant at the prevailing building rate. No Tenant Work will be
performed in the Building’s mechanical or electrical equipment rooms without
both Landlord’s prior approval and the supervision of a representative of
Landlord, the cost of which shall be reimbursed by the Tenant to the Landlord.
Tenant shall provide the Property Manager with at least one week to schedule
such work.

 

5.2 Time Restrictions:

 

  A) Subject to Section 5.1 of these Rules and Regulations, general construction
work will generally be permitted at all times, unless such work affects other
tenants or occupants of the building or poses a safety concern at which time it
will need be scheduled during non-business hours.

 

  B) Tenant shall provide the Property Manager with at least forty eight
(48) hours notice before proceeding with Special Work, as hereinafter defined,
and such Special Work will be permitted only at times agreed to by the Property
Manager during periods outside of Regular Business Hours. “Special Work” shall
be defined as the following operations:

 

  1. All utility disruptions, shutoffs and turnovers.

 

C - 3



--------------------------------------------------------------------------------

  2. Activities involving high levels of noise, including demolition, coring,
drilling and ramsetting.

 

  3. Activities resulting in excessive dust or odors, including demolition,
staining and spray painting.

 

  4. All construction work which will require access to multi-tenant areas or
other tenant areas.

 

  C) The delivery of construction materials to the Building, their distribution
within the Building, and the removal of waste materials shall also be confined
to periods outside Regular Business Hours, unless otherwise specifically
permitted in writing by the Property Manager. Costs for use of the freight
elevator after Regular Business Hours shall be billed directly to such tenant at
the then prevailing rate.

 

  D) If coordination, labor disputes or other circumstances require, the
Property Manager may change the hours during which regular construction work can
be scheduled and/or restrict or refuse entry to and exit from the Building by
any Contractor.

 

6. CONTRACTOR PERSONNEL

 

6.1 Work in History:

 

  A) All Contractors shall be responsible for employing skilled and competent
personnel and suppliers who shall abide by the rules and regulations herein set
forth as amended from time to time by Landlord.

 

  B) No Tenant shall at any time, either directly or indirectly, employ, permit
the employment, or continue the employment of any contractor if such employment
or continued employment will or does interfere or cause any labor disharmony,
coordination difficulty, delay or conflict with any other contractors engaged in
construction work in or about the Building or the complex in which the Building
is located.

 

  C) Should a work stoppage or other action occur anywhere in or about the
Building as a result of the presence, anywhere in the Building, or a Contractor
engaged directly or indirectly by a Tenant, or should such Contractor be deemed
by Landlord to have violated any applicable rules or regulations, then upon
twelve hours written notice, Landlord may, without incurring any liability to
Tenant or said contractor, require any such Contractor to vacate the premises
demised by such Tenant and the Building, and to cease all further construction
work therein.

 

6.2 Conduct:

 

  A) While in or about the Building, all Tradepersons shall perform in a
dignified, quiet, courteous, and professional manner at all times. Tradepersons
shall wear clothing suitable for their work and shall remain full attired at all
times. All Contractors will be responsible for their Tradepersons’ proper
behavior and conduct.

 

  B) The Property Manager reserves the right to remove any one who, or any
contractor which; is causing a disturbance to any tenant or occupant of the
Building or any other person using or servicing the Building; is interfering
with the work of others; or is in any other way displaying conduct or
performance not compatible with the Landlord’s standards.

 

C - 4



--------------------------------------------------------------------------------

6.3 Access:

 

  A) All Contractors and Tradepersons shall contact the Property Manager prior
to commencing work, to confirm work location and Building access, including
elevator usage and times of operation. Access to the Building before and after
Regular Business Hours or any other hours designated from time to time by the
Property Manager and all day on weekends and holidays will only be provided when
forty-eight (48) hours advanced notice is given to the Property Manager.

 

  B) No Contractor or Tradepersons will be permitted to enter any private or
public space in the Building, other than the common areas of the Building
necessary to give direct access to the premises of Tenant for which he has been
employed, without the prior approval of the Property Manager.

 

  C) All Contractors and Tradepersons must obtain permission from the Property
Manager prior to undertaking work in any space outside of the Tenant’s premises.
This requirement specifically includes ceiling spaces below the premises where
any work required must be undertaken at the convenience of the affected Tenant
and outside of Regular Business Hours. Contractors undertaking such work shall
ensure that all work, including work required to reinstate removed items and
cleaning, be completed prior to opening of the next business day. Any cleaning
or repairs costs incurred by Landlord, as a result of work outside the
construction area shall be charged to the Tenant.

 

  D) Contractors shall ensure that all furniture, equipment and accessories in
areas potentially affected by any Tenant Work shall be adequately protected by
means of drop cloths or other appropriate measures. In addition, all Contractors
shall be responsible for maintaining security to the extent required by the
Property Manager.

 

  E) Temporary access doors for tenant construction areas connecting with a
public corridor will be building standards, i.e., door, frame, hardware and
lockset. A copy of the key will be furnished to the Property Manager.

 

6.4 Safety:

 

  A) All Contractors shall police ongoing construction operations and activities
at all times, keeping the premises orderly, maintaining cleanliness in and about
the premises, and ensuring safety and protection of all areas, including truck
docks, elevators, lobbies, and all other public areas which are used for access
to the premises.

 

C - 5



--------------------------------------------------------------------------------

  B) All Contractors shall appoint a supervisor who shall be responsible for all
safety measures, as well as for compliance with all applicable government laws,
ordinances, rules and regulations such as, for example, “OSHA” and
“Right-to-Know” legislation.

 

  C) Any damage caused by Tradepersons or other Contractor employees shall be
the responsibility of the Tenant employing the Contractor. Costs for repairing
such damage shall be charged directly to such Tenant.

 

6.5 Parking:

 

  A) No parking of contractor or sub-contractor vehicles will be provided in the
truck dock, handicapped or fire access lanes, or any private ways in or
surrounding the property. Vehicles so parked will be towed at the expense of the
Tenant who has engaged the Contractor for whom the owner of such vehicle is
employed.

 

  B) Garage parking is available on-site.

 

7. BUILDING MATERIALS

 

7.1 Delivery:

 

  A) All deliveries of construction materials shall be made at the predetermined
times approved by the Property Manager and shall be effected safely and
expeditiously only at the location determined by the Property Manager.

 

7.2 Transportation in Building:

 

  A) Distribution of materials from delivery point to the work area in the
Building shall be accomplished with the least disruption to the operation of the
Building possible. Elevators will be assigned for material delivery and will be
controlled by the Building Management.

 

  B) Contractors shall provide adequate protection to all carpets, wall
surfaces, doors and trim in all public areas through which materials are
transported. Contractors shall continuously clean all such areas. Protective
measures shall include runners over carpet, padding in elevators and any other
measures determined by the Property Manager.

 

  C) Any damage caused to the Building through the movement of construction
materials or otherwise shall be the responsibility of Tenant who has engaged the
Contractor involved. Charges for such damage will be submitted by the Landlord
directly to the Tenant. Prior to the commencement of tenant work, a pre-existing
condition survey shall be submitted to the Property Manager. Such survey shall
be used at the completion of the project to determine, if any, the extent of
damage to the building systems or finishes.

 

C - 6



--------------------------------------------------------------------------------

7.3 Storage and Placement:

 

  A) All construction materials shall be stored only in the premises where they
are to be installed. No storage of materials will be permitted in any public
areas, loading docks or corridors leading to the premises.

 

  B) No flammable, toxic, or otherwise hazardous materials may be brought in or
about the Building unless all of the following are met: (i) authorized by the
Property Manager, (ii) all applicable laws, ordinances, rules and regulations
are complied with, and (iii) all necessary permits have been obtained. All
necessary precautions shall be taken by the contractor handling such materials
against damage or injury caused by such materials.

 

  C) All materials required for the construction of the premises must comply
with Building Standards, must conform with the plans and specifications approved
by Landlord, and must be installed in the locations shown on the drawings
approved by the Landlord.

 

  D) All work shall be subject to supervision and inspection by Landlord’s
Representative.

 

  E) No alterations to approved plans will be made without prior knowledge and
approval of the Property Manager. Such changes shall be documented on the
as-build drawings required to be delivered to Landlord pursuant to Paragraph 10
of the rules and regulations.

 

  F) All protective devices (e.g., temporary enclosures and partitions) and
materials, as well as their placement, must be approved by the Property Manager.

 

  G) It is the responsibility of Contractors to ensure that the temporary
placement of materials does not impose a hazard to the Building or its
occupants, either through overloading, or interference with Building systems,
access, egress or in any other manner whatsoever.

 

  H) All existing and/or new openings made through the floor slab for piping,
cabling, etc. must be sealed per code. All holes in the floor slab at abandoned
floor outlets, etc. need to be filled with solid concrete.

 

7.4 Salvage and Waste Removal:

 

  A)

All rubbish, waste and debris shall be neatly and cleanly removed from the
Building by Contractors daily unless otherwise approved by the Property Manager.
The Building’s trash compactor shall not be used for construction or other
debris. For any demolition and debris, each Contractor must make arrangements
with the Property Manager for the scheduling and location of an additional
dumpster to be supplied at

 

C - 7



--------------------------------------------------------------------------------

  the cost of the Tenant engaging such Contractor. Where, in the opinion of the
Property Manager, such arrangements are not practical, such Contractors will
make alternative arrangements for removal at the cost of the Tenant engaging
such Contractors.

 

  B) Toxic or flammable materials are to be properly removed daily and disposed
of in full accordance with all applicable laws, ordinances, rules and
regulations.

 

  C) Contractors shall, prior to removing any item (including, without
limitation, building standard doors, frames and hardware, light fixtures,
ceiling diffusers, ceiling exhaust fans, sprinkler heads, fire horns, ceiling
speakers and smoke detectors) from the Building, notify the Property Manager
that it intends to remove such item. At the election of Property Manager,
Contractors shall deliver any such items to the Property Manager. Such items
will be delivered, without cost, to an area designated by the Property Manager
which area shall be within the Building or the complex in which the Building is
located.

 

8. PAYMENT OF CONTRACTORS

Tenant shall promptly pay the cost of all Tenant Work so that Tenant’s premises
and the Building shall be free of liens for labor or materials. If any
mechanic’s lien is filed against the Building or any part thereof which is
claimed to be attributable to the Tenant, its agents, employees or contractors,
Tenant shall give immediate notice of such lien to the Landlord and shall
promptly discharge the same by payment or filing any necessary bond within 10
days after Tenant has first notice of such mechanic’s lien.

 

9. CONFLICT BETWEEN RULES AND REGULATIONS AND LEASE

In the event of any conflict between the Lease and these Rules and Regulations,
the terms of the Lease shall control.

 

10. GENERAL

10.1. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of any premises in the Building. Landlord
may waive any one or more of these Rules and Regulations for the benefit of any
tenant or tenants, and any such waiver by Landlord shall not be construed as a
waiver of such Rules and Regulations for any or all tenants.

10.2. Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building and for the preservation of
good order in and about the Building. Tenant agrees to abide by all such rules
and regulations herein stated and any additional rules and regulations which are
adopted. Tenant shall be responsible for the observance of all of the foregoing
rules by Tenant’s employees, agents, clients, customers, invitees and guests.

 

C - 8



--------------------------------------------------------------------------------

SCHEDULE A OF EXHIBIT C

RULES AND REGULATIONS

FOR DESIGN AND CONSTRUCTION OF TENANT WORK

Ledgemont Center

BASE BUILDING CHARGES

Contractors desiring to work on the Building Systems must coordinate all work
with the Management Office at 781-861-7786.

All work must be scheduled a minimum of one week prior to the start of work. A
work order will be issued listing the system affected and the time of shutdown.
No work will commence until the work order has been signed by an authorized
representative of the construction company.

Contractors must obtain credit approval from the Management Office prior to any
work authorization.

 

     Fire Alarm Shutdown      Reconnect Shutdown  

8:00 a.m. to 5:00 p.m.

   $ 125.00         N/C   

5:00 p.m. to 8:00 a.m.

   $ 175.00       $ 175.00   

Saturday

   $ 225.00       $ 225.00   

Sunday

   $ 250.00       $ 250.00   

Labor charge (per person) for Fire Alarm Watch or Sprinkler System Shutdown
(required when servicing or testing any life safety device):

 

8:00 a.m. to 5:00 p.m.    $40.00 per hour 5:00 p.m. to 8:00 a.m.    $60.00 per
hour Saturday    $60.00 per hour Sunday    $80.00 per hour

Contractor may not proceed with any work until authorization to begin work has
been obtained from the Management Office. A separate request is to be issued for
each day in which the Life Safety work is being performed.

Contractor will be fined $1,500.00 for each and every false alarm caused by
contractors employees or their actions. Contractor will be fined $500.00 for
every smoke detector covered by the contractor or their subcontractors.

$30.00 Per Hr (3 Hr Min) Contractors must pay a minimum of $1,500.00 to repair
the elevator cabs if damaged.

 

C - 9



--------------------------------------------------------------------------------

SCHEDULE B OF EXHIBIT C

RULES AND REGULATIONS

FOR DESIGN AND CONSTRUCTION OF TENANT WORK

INSTALLATION OF CABLES

 

1.1 Computer and Telephone Cables

 

  1.1.1 Layout

A layout of cables must be submitted to the Property Manager for approval prior
to installation.

 

  1.1.2 Installation

 

  A) Cables installed above the ceiling must be Teflon coated or encased in
metal conduit.

 

  B) Cables must be tagged every 15’ and color coded.

 

  C) Cables must be properly affixed to the framing above the duct work so that
they are self-supporting. Do not fasten to light fixtures.

 

  D) Cables must not sag and will be installed in the shortest possible runs.

 

  E) Connections (connectors, splices, etc.) must be securely installed so that
they will not pull apart if cable is accidentally touched or pulled.

 

1.2 Electrical Floor Outlet Cables

 

  1.2.1 Layout

A layout of cables must be submitted to the Property Manager for approval prior
to installation.

 

  1.2.2 Installation

 

  A) Cables must be tagged every 15’ and color coded.

 

  B) Runs will be as short and as free of slack as possible secured per code
requirements.

 

  C) Cables are to be installed in tenant’s own ceiling then down partitions
into the ceiling of the tenant below.

 

  D) Cables must be properly secured so that they are self supporting.

 

C - 10



--------------------------------------------------------------------------------

  E) All connections (connectors, splices, etc.) must be located in the tenant’s
own space to avoid damage from below.

 

  F) Cables must be secured with clamps where they pass through the floor to
prevent connections from separating.

 

  G) Where feasible, install cables above duct work and other materials in the
ceiling.

 

  1.1 Electrical Work

 

  1.3.1 All power wiring in Mechanical Rooms, Electric Rooms and Telephone rooms
must be in EMT.

 

1.4 Security System

 

  1.4.1 Layout

A layout of the security system wiring must be submitted to the Property Manager
for approval prior to installation.

 

  1.4.2 Installation

 

  A) All wiring for the security system will be tagged every 15’.

 

C - 11



--------------------------------------------------------------------------------

SCHEDULE C OF EXHIBIT C

RULES AND REGULATIONS

FOR DESIGN AND CONSTRUCTION OF TENANT WORK

 

1. WELDING AND HEAT CUTTING WORK

 

  1.1 Definition

Welding and heat cutting activities as well as soldering and brazing shall be
included in “Special Work” category as defines in Section 5.2(B). They require
the tenant to provide the Property Manager with at least forty eight (48) hours
notice before proceeding and must be performed during periods outside of regular
business hours.

 

  1.2 Permitting

The Contractor must obtain a permit from the Lexington Fire Department before
commencing work.

 

  1.3 Precautions

Because welding and other hot work is a fire hazard, the Contractor must observe
the following precautions and procedures (when possible, work should be done in
a non-combustible area):

 

  A) No sprinkler impairments are allowed during “Special Work” and while the
fire watch is in place. The sprinkler impairment restriction is for the floor
the “Special Work” is taking place on and the floor above and the floor below.

 

  B) Smoke Detectors in the work area should be de-activated by the Building
Manager for the duration of the work. The Property Manager will re-activate
smoke detectors when the work is complete.

 

  C) Combustible materials shall be located at least fifty (50) feet from hot
work operations and shall be covered with non-combustible materials.

 

  D) All flammable liquids and other hazards must be removed.

 

  E) All floor and wall openings must be covered with non-combustible material.

 

  F) Containers, tanks, ducts, etc. must be cleaned and purged of flammable
vapors, liquids, dusts etc.

 

  G)

A minimum of one multipurpose ABC rated portable fire extinguisher must be
provided within ten (10) feet of the work area. The extinguisher should

 

C - 12



--------------------------------------------------------------------------------

  be fully charged and have been properly serviced within the last year. It is
the responsibility of the contractor to provide fire extinguishers. Building
extinguishers should not be used. A standpipe hose should also be readily
available.

 

  H) A fire watch should be maintained on the floor levels where the work was
conducted plus the next two floors below for at least one hour after welding or
burning has ceased. The fire watch shall consist of a member of the Lexington
Fire Department. If there is a chance that slag could enter into a utility or
elevator shaft, then the fire watch should cover the base of the shaft as well
as the intermediate floors.

 

  I) If determined, a member of the Lexington Fire Department shall be on site,
at Tenant cost, for any “Special Work”.

 

C - 13



--------------------------------------------------------------------------------

Exhibit D

Tenant Work Insurance Schedule

Tenant shall, at its own expense, maintain and keep in force, or cause to be
maintained and kept in force by any general contractors, sub-contractors or
other third party entities where required by contract, throughout any period of
alterations to the Premises or the Building by Tenant, the following insurance
coverages:

(1) Property Insurance. “All-Risk” or “Special” Form property insurance, and/or
Builders Risk coverage for major renovation projects, including, without
limitation, coverage for fire, earthquake and flood; boiler and machinery (if
applicable); sprinkler damage; vandalism; malicious mischief coverage on all
equipment, furniture, fixtures, fittings, tenants work, improvements and
betterments, business income, extra expense, merchandise, inventory/stock,
contents, and personal property located on or in the Premises. Such insurance
shall be in an amount equal to the full replacement cost of the aggregate of the
foregoing and shall provide coverage comparable to the coverage in the standard
ISO “All-Risk” or “Special” form, when such coverage is supplemented with the
coverages required above. Property policy shall also include coverage for Plate
Glass, where required by written contract.

Builders Risk insurance coverage may be provided by the general contractor on a
blanket builders risk policy with limits adequate for the project, and
evidencing the additional insureds as required in the Lease.

(2) Liability Insurance. General Liability, Umbrella/Excess Liability, Workers
Compensation and Auto Liability coverage as follows:

 

(a) General Liability    $1,000,000 per occurrence    $1,000,000 personal &
advertising injury    $2,000,000 products/completed operations aggregate   
$2,000,000 general aggregate

The General Contractor is required to maintain, during the construction period
and up to 3 years after project completion, a General Liability insurance
policy, covering bodily injury, personal injury, property damage, completed
operations, with limits to include a $1,000,000 limit for blanket contractual
liability coverage and adding Landlord as additional insured as respects the
project during construction and for completed operations up to 3 years after the
end of the project. Landlord requires a copy of the ISO 20 10 11 85 Additional
Insured endorsement, showing Landlord as an additional insured to the GC’s
policy.

(b) Auto Liability              $1,000,000 combined single limit (Any Auto) for
bodily injury and property damage, hired and non-owned cover.

 

(c)  

Workers Compensation

Employers Liability

   Statutory Limits      $1,000,000 each accident      $1,000,000 each employee
     $1,000,000 policy limit

 

D - 1



--------------------------------------------------------------------------------

General Contractor shall ensure that any and all sub-contractors shall maintain
equal limits of coverage for Workers Compensation/EL and collect insurance
certificates verifying same.

 

(d) Umbrella/Excess Liability    $3,000,000 per occurrence    $3,000,000
aggregate

(e) Environmental Insurance – To the extent required by Landlord Contractors’
commercial general liability/umbrella insurance policy(ies) shall include
Landlord and Landlord’s designees as additional insureds’, and shall include a
primary non-contributory provision. Liability policy shall contain a clause that
the insurer may not cancel or materially change coverage without first giving
Landlord thirty (30) days prior written notice, except cancellation for
non-payment of premium, in which ten (10) days prior written notice shall be
required.

(3) Deductibles. If any of the above insurances have deductibles or self insured
retentions, the Tenant and/or contractor (policy Named Insured) shall be
responsible for the deductible amount.

All of the insurance policies required in this Exhibit D shall be written by
insurance companies which are licensed to do business in the State where the
property is located, or obtained through a duly authorized surplus lines
insurance agent or otherwise in conformity with the laws of such state, with an
A.M. Best rating of at least A and a financial size category of not less than
VII. Tenant shall provide Landlord with certificates of insurance upon request,
prior to commencement of the Tenant/contractor work, or within thirty (30) days
of coverage inception and subsequent renewals or rewrites/replacements of any
cancelled/non-renewed policies.

 

D - 2



--------------------------------------------------------------------------------

Exhibit E

 

LOGO [g708796exc_pg0133.jpg]

 

E - 1



--------------------------------------------------------------------------------

Exhibit F

Construction Documents

1. Preparation of Construction Documents. The Construction Documents shall
include all architectural, mechanical, electrical and structural drawings and
detailed specifications for the Tenant Work and shall show all work necessary to
complete the Tenant Work including all cutting, fitting, and patching and all
connections to the mechanical and electrical systems and components of the
Building. Tenants leasing partial floors shall design entrances, doors and any
other elements which visually integrate with the elevator lobbies and common
areas in a manner and with materials and finishes which are compatible with the
common area finishes for such floor. Landlord reserves the right to reject
Construction Documents which in its reasonable opinion fail to comply with this
provision. The Construction Documents shall include:

(a) Major Work Information: A list of any items or matters which might require
structural modifications to the Building, including the following:

 

  (i) Location and details of special floor areas exceeding 150 pounds of live
load per square foot;

 

  (ii) Location and weights of storage files, batteries, HVAC units and
technical areas;

 

  (iii) Location of any special soundproofing requirements;

 

  (iv) Existence of any extraordinary HVAC requirements necessitating
perforation of structural members; and

 

  (v) Existence of any requirements for heavy loads, dunnage or other items
affecting the structure.

(b) Plans Submission: Two (2) blackline drawings and one (1) CAD disk showing
all architectural, mechanical and electrical systems, including cutsheets,
specifications and the following:

CONSTRUCTION PLANS:

 

  (1) All partitions shall be shown; indicate ratings of all partitions;
indicate all non-standard construction and details referenced;

 

  (2) Dimensions for partition shall be shown to face of stud; critical
tolerances and ± dimensions shall be clearly noted;

 

  (3) All doors shall be shown on and shall be numbered and scheduled on door
schedule; indicate ratings of all doors;

 

  (4) All non-standard construction, non-standard materials and/or installation
shall be explicitly noted; equipment and finishes shall be shown and details
referenced; and

 

  (5) All plumbing fixtures or other equipment requirements and any equipment
requiring connection to Building plumbing systems shall be noted.

 

F - 1



--------------------------------------------------------------------------------

REFLECTED CEILING PLAN:

 

  (1) Layout suspended ceiling grid pattern in each room, describing the intent
of the ceiling working point, origin and/or centering; and

 

  (2) Locate all ceiling-mounted lighting fixtures and air handling devices
including air dampers, fan boxes, etc., lighting fixtures, supply air diffusers,
wall switches, down lights, special lighting fixtures, special return air
registers, special supply air diffusers, and special wall switches.

TELECOMMUNICATIONS AND ELECTRICAL EQUIPMENT PLAN:

 

  (1) All telephone outlets required;

 

  (2) All electrical outlets required; note non-standard power devices and/or
related equipment;

 

  (3) All electrical requirements associated with plumbing fixtures or
equipment; append product data for all equipment requiring special power,
temperature control or plumbing considerations;

 

  (4) Location of telecommunications equipment and conduits; and

 

  (5) Components and design of the Antennas (including associated equipment) as
installed, in sufficient detail to evaluate weight, bearing requirements,
wind-load characteristics, power requirements and the effects on Building
structure, moisture resistance of the roof membrane and operations of
pre-existing telecommunications equipment.

DOOR SCHEDULE:

 

  (1) Provide a schedule of doors, sizes, finishes, hardware sets and ratings;
and

 

  (2) Non-standard materials and/or installation shall be explicitly noted.

HVAC:

 

  (1) Areas requiring special temperature and/or humidity control requirements;

 

  (2) Heat emission of equipment (including catalogue cuts), such as CRTs, copy
machines, etc.;

 

  (3) Special exhaust requirements – conference rooms, pantry, toilets, etc.;
and

 

  (4) Any extension of system beyond demised space.

ELECTRICAL:

 

  (1) Special lighting requirements;

 

  (2) Power requirements and special outlet requirements of equipment;

 

  (3) Security requirements;

 

F - 2



--------------------------------------------------------------------------------

  (4) Supplied telephone equipment and the necessary space allocation for same;
and

 

  (5) Any extensions of tenant equipment beyond demised space.

PLUMBING:

 

  (1) Remote toilets;

 

  (2) Pantry equipment requirements;

 

  (3) Remote water and/or drain requirements such as for sinks, ice makers,
etc.; and

 

  (4) Special drainage requirements, such as those requiring holding or dilution
tanks.

ROOF:

Detailed plan of any existing and proposed roof equipment showing location and
elevations of all equipment.

SITE:

Detailed plan, including fencing, pads, conduits, landscaping and elevations of
equipment.

SPECIAL SERVICES:

Equipment cuts, power requirements, heat emissions, raised floor requirements,
fire protection requirements, security requirements, and emergency power.

2. Plan Requirements. The Construction Documents shall be fully detailed and
fully coordinated with each other and with existing field conditions, shall show
complete dimensions, and shall have designated thereon all points of location
and other matters, including special construction details and finish schedules.
All drawings shall be uniform size and shall incorporate the standard electrical
and plumbing symbols and be at a scale of 1/8” = 1’0” or larger. Materials
and/or installation shall be explicitly noted and adequately specified to allow
for Landlord review, building permit application, and construction. All
equipment and installations shall be made in accordance with standard materials
and procedures unless a deviation outside of industry standards is shown on the
Construction Documents and approved by Landlord. To the extent practicable, a
concise description of products, acceptable substitutes, and installation
procedures and standards shall be provided. Product cuts must be provided and
special mechanical or electrical loads noted. Landlord’s approval of the plans,
drawings, specifications or other submissions in respect of any work, addition,
alteration or improvement to be undertaken by or on behalf of Tenant shall
create no liability or responsibility on the part of Landlord for their
completeness, design sufficiency or compliance with requirements of any
applicable laws, rules or regulations of any governmental or quasi-governmental
agency, board or authority.

 

F - 3



--------------------------------------------------------------------------------

3. Drawing and Document Production. Landlord shall provide Tenant with two
(2) blackline drawings and one (1) CAD disk showing the Building and site
outline, core walls and columns, together with corridor and demising wall
location plans.

4. Change Orders. The Construction Documents shall not be materially changed or
modified by Tenant after approval by Landlord without the further approval in
writing by Landlord, which approval shall not be unreasonably withheld or
delayed. Landlord shall not be obligated to approve any change or modification
of the Construction Documents which in Landlord’s sole opinion shall cause any
additional cost or expense to Landlord for which Tenant has not agreed to
reimburse Landlord.

 

F - 4



--------------------------------------------------------------------------------

Exhibit G

List of Environmental Substances

 

Chemicals

   Quantity

Sodium cyanoborohydride

   1 kg

Sodium azide

   250 g

Sodium dodecyl sulphate

   5 kg

Polyacrylamide gels + sodium azide (preservative)

   2.5 kg

Crosslinkers: Aminooxy,adipic dihyrazide, others

   0.5-5 g

Thiomersal

   0.1 kg

 

Solvents

   Quantity    Units    Flammable
Class

Absolute ethanol

   2.64    gallons    1B

Strong acids (HCl, AA)/alkalis (NaOH)

   <1.32    gallons    n/a

Methanol

   <1.32    gallons    1B

Dye- Instant/Collidal blue

   <1.32    gallons    n/a

Triethylamine

   0.13    gallons    1A

Acetonitrile

   <1.32    gallons    1B

Triethanolamine

   <1.32    gallons    3B

 

Non-Flammable Gases Compressed Air Carbon Dioxide Nitrogen

 

Biologicals Cell culture waste Bovine serum albumin

In no event shall Tenant be permitted to store more than 12.53 gallons
(including the waste stream) of Total/Combined Class 1 solvents

 

G - 1



--------------------------------------------------------------------------------

Exhibit H

Plans and Specifications for Initial Tenant Improvements

 

LOGO [g708796exc_pg0139.jpg]

 

H - 1



--------------------------------------------------------------------------------

LOGO [g708796exc_logoa.jpg]    LOGO [g708796exc_logob.jpg]

Page 1 of 4

Revised June 6, 2013

June 3, 2013

May 13, 2013

May 9, 2013

May 8, 2013

May 7, 2013

XXXXXXX

Beal and Company, Inc.

128 Spring Street

Lexington, MA 02420

 

RE: One Ledgemont Center, Lexington, MA-Xenetic Biosciences Renovation

DEMO

Partial carpet demo for new lab. Demo partial acoustical for new drywall layout.
Demo drywall for new door location. Demo existing closet.

PARTITION DRYWALL

Furnish and install new 3 5/8” metal studs and 5/8” drywall at all offices and
lab walls.

CEILING

Patch and match existing ceilings for new layout.

HVAC

 

•   Connect new 14” round galvanized exhaust ductwork just inside Mechanical
room to existing EF-53 and run new 14” round exhaust duct down corridor into Lab
1 and connect to (2) New lab hoods and provide (2) 10” round blast gates. Carry
cost to re-sheave fan and change motor if required.

PLUMBING

 

•   Provide new acid neutralization tank Orion model NT-50, with monitoring
system, with all associated acid waste and vent piping.

 

•   Provide new sink in copy area with associated HW, CW, sanitary and vent. Tie
into nearest available existing lines.

 

•   Provide new chemical lab sinks, (1) in Lab 1 area, (1) in Tissue Culture
area and (1) in Lab 2 area, each with non-potable HW, CW, acid waste and vent
piping. Drain lines must run below slab to new recessed acid neutralization tank
located in front of gas storage area behind stairs. Waste out of tank shall be
tied into existing sanitary piping serving existing toilets below slab. All acid
vent piping shall be tied into nearest available acid vent piping in area.

 

 

H - 2



--------------------------------------------------------------------------------

LOGO [g708796exc_logoa.jpg]    LOGO [g708796exc_logob.jpg]

Page 2 of 4

 

ELECTRICAL

Lab# 1 (All voltages shall be considered single-phase unless noted otherwise)

 

•   Furnish and install wiremold at counter top approximately 30’.

 

•   Furnish and install double quad pedestal at island top.

 

•   Provide five (5) 208 Volt 20 Amp circuits and outlets for centrifuge
equipment at bench level.

 

•   Provide two (2) 120 Volt 20 Amp circuits and outlets for the Malvern
Zetasizer at bench level.

 

•   A frequency converter to allow the change of frequency will be provided by
the Tenant for the following circuits and equipment:

 

1. Two (2) 20 Amp 220 Volt circuits and outlets for the freeze dryer at bench
level.

 

2. Six (6) 20 Amp 120 Volt circuits and outlets for the HPLC (Gilson) at bench
level.

 

3. One (1) 20 Amp 220 Volt circuit and outlet for the Constant Cell Disruption
System through the floor (assume a poke-through device).

 

4. One (1) 20 Amp 220 Volt circuit and outlet for the UV Spectrophotometer at
bench level.

 

5. One (1) 20 Amp 220 Volt circuit and outlet for the Sonicator at bench level.

 

6. One (1) 20 Amp 220 Volt circuit and outlet for the vacuum pump through the
floor (assume a poke-through device).

 

7. One (1) 20 Amp 220 Volt circuit and outlet for the mini oven at bench level.

Lab# 2 (All voltages shall be considered single-phase unless noted otherwise)

 

•   Furnish and install wiremold at counter top approximately 30’.

 

•   Furnish and install double quad pedestal at island top.

 

•   Provide three (3) 20 Amp 120 Volt circuits and outlets for the AKTA Prim
Plus at bench level.

 

•   Provide one (1) circuit and two (2) outlets (20 Amp 120 Volt) for the plate
reader at bench level.

 

•   Provide one (1) 20 Amp 120 Volt circuit and outlet for the AKTA Purifier at
bench level.

 

•   Provide one (1) 20 Amp 120 Volt circuit and outlet for the GPC Max at bench
level.

 

•   Provide one (1) 20 Amp 120 Volt circuit and outlet for the Fluostar Omega.

 

•   A frequency converter to allow the change of frequency will be provided by
the Tenant for the following circuits and equipment:

 

1. Provide one (1) 20 Amp 220 Volt circuit with two (2) outlets for the freezer
dryer (one outlet at bench, one outlet in floor – assume pokethrough device) .

 

2. Provide three (3) 20 Amp 120 Volt circuits and six (6) outlets for the HPLC
System Agilent at bench level.

 

3. Provide two (2) 20 Amp 120 Volt circuits and four (4) outlets for the HPLC
with fluorescent detector at bench level.

 

4. Provide one (1) 20 Amp 120 Volt circuit and outlet for the Gilson Pump at
bench level.

 

5. Provide one (1) 20 Amp 220 Volt circuit and outlet for the vacuum pump at
floor level (assume poke-through device) .

 

6. Provide one (1) 20 Amp 220 Volt circuit and outlet for the shaker and heater
at bench level.

 

7. Provide one (1) 20 Amp 220 Volt circuit and outlet for the Visidoc-ITEmag ing
System at bench level.

 

8. Provide one (1) 20 Amp 220 Volt circuit and outlet for the Karl Fisher
Titrator at bench level.

 

9. Provide one (1) 20 Amp 220 Volt circuit and outlet for the Karl Fisher
oven/pump assembly at bench level.

Equipment Area

All equipment in this area shall be supplied via a Tenant provided frequency
converter.

 

•   Provide two (2) 20 Amp 220 Volt circuit and four (4) floor-mounted outlets
for freezers (assume poke-through devices).

 

•   Provide one (1) 20 Amp 220 Volt circuit and outlet for the icemaker.

 

•   Provide one (1) 20 Amp 220 Volt 3-Phase circuit and outlet for the Ultra
Centrifuge at floor level (assume poke-through device).

 

 

P.O. Box 591   dezinespecialties @ earthlink.net   Tel    781246 9015 Wakefield,
MA 01880     Fax    781246 9045

 

 

H - 3



--------------------------------------------------------------------------------

LOGO [g708796exc_logoa.jpg]    LOGO [g708796exc_logob.jpg]

Page 3 of 4

 

Cell Culture Area

 

•   Provide one (1) 20 Amp 220 Volt circuit and outlet for the digital water
bath at bench level.

 

•   Provide one (1) 20 Amp 220 Volt circuit and outlet for the C02 incubator at
bench level.

 

•   Provide one (1) 20 Amp 220 Volt circuit and floor outlet for the incubator
(assume poke through device).

 

•   Provide one (1) 20 Amp 220 Volt circuit and outlet for ALC Refrigerated
Centrifuge at bench level.

General Space

 

•   Provide two (2) receptacles for every enclosed office space. Provide one
(1) circuit for every three (3) enclosed offices.

 

•   Provide one (1) circuit and three (3) receptacles for the Conference Room.

 

•   Provide three (3) circuits and furniture whip connections to the open office
furniture.

 

•   Provide general convenience circuit and four (4) receptacles in the space.

 

•   Provide relocation of existing and new to match existing light fixtures in
the space. Provide new switching and extend existing circuits as required.

 

•   Provide “ring and string” provisions for tel/data outlets.

 

•   Provide branch circuits to mechanical equipment (including cold room
equipment) as required.

 

•   Provide relocation of existing and addition of new to match existing fire
alarm devices to accommodate the new layout.

Extend existing wiring.

 

•   Relocate and provide new to match existing exit signs.

FLOORING

Prep Lab 2 area to receive new VCT flooring to match existing Lab 1. New VCT
flooring at copy/breakroom. New vinyl base at new walls to match existing.
Existing carpet to stay at office area.

DOORS, JAMS & HARDWARE

Furnish and install eight 3’ x 7’ birch doors and KD frames; cylindrical locks.
Furnish and install one 6’ x 7’ birch door and KD frames ; cylindrical locks.
Furnish and install two door closers. Furnish and install nine door stops.

GLASS/GLAZING

Furnish and install one 5’ x 4’ 3/8” glass panel with aluminum track.

PAINTING

Paint all new drywall to get two coats of low Sherwin Williams VOC paint. Patch
painting all affected areas.

SAWCUTTING

Existing slab for new waste lines and acid neutralization tank. lnfill with
concrete after pipe installation.

MILLWORK

Furnish and install thirteen 36” x 24” steel cabinets; four 24” x 24” steel
cabinets; four 48” x 24” steel cabinets;86 If x 25” phenolic countertops; one 5’
x 12’ phenolic countertop ; one 8’ x 4’ phenolic countertop . 152’ of phenolic
shelving ;three phenolic sinks 16” x 14”; one 7’ x 25” plam countertop with 12”
plam cabinet ; one ADA stainless steel sink with faucet ; three lab faucets.

 

 

P.O. Box 591   dezinespecialties @ earthlink.net   Tel    781246 9015 Wakefield,
MA 01880     Fax  781-246-9045

 

 

H - 4



--------------------------------------------------------------------------------

LOGO [g708796exc_logoa.jpg]    LOGO [g708796exc_logob.jpg]

Page 4 of 4

HOODS

Two 6’ chemical hoods: one 4’ recirculating hood; one 6’ Barker tissue culture
hood. All hoods to be reconditioned and certified.

ROUGH CARPENTRY

Blocking in walls as needed.

FIRE PROTECTION/FIRE ALARM

 

•   Provide new heads or relocate existing heads as required to accommodate new
architectural layout and to meet code.

 

•   Provide new heads in clean room as required to meet code.

NOTE:

 

•   Two 6’ chemical hoods are approximately four weeks after order has been
placed.

 

•   Steel cabinets are approximately four weeks after order has been placed.

ADD/ALTERNATES:

 

•   If frequency converter is required by tenant, tenant is responsible for
costs associated with equipment and installation. Additionally if code requires
the electrical equipment to be enclosed in a electrical room tenant and landlord
shall agree upon location within the premises and costs associated with the room
will be a cost to the tenant.

 

 

H - 5



--------------------------------------------------------------------------------

Exhibit I

Intentionally

Omitted

 

I - 1



--------------------------------------------------------------------------------

Exhibit J

Intentionally

Omitted

 

J - 1



--------------------------------------------------------------------------------

Exhibit K

Form of Term Commencement Date Agreement

COMMENCEMENT DATE AGREEMENT

                                          (“Tenant”) hereby certifies that it
has entered into a lease with One Ledgemont LLC (“Landlord”) dated as of
            20     and verifies the following information as of the      day of
            , 20    :

 

Address of Building:     128 Spring Street, Lexington, Massachusetts

Number of Rentable Square Feet in Premises:  

 

Commencement Date:  

 

Rent Commencement Date:  

 

Lease Termination Date:  

 

Tenant’s Pro Rata Share:  

 

Billing Address for Tenant:  

 

Attention:  

 

Telephone Number:   (    )   

 

Federal Tax I.D. No.:  

 

Tenant acknowledges and agrees that the Initial Tenant Improvements have been
completed to Tenant’s satisfaction, that Tenant has accepted possession of the
Premises, and that as of the date hereof, there exist no offsets or defenses to
the obligations of Tenant under the Lease.

 

TENANT:

 

By:  

 

Name:  

 

Title:  

 

  Hereunto duly authorized LANDLORD: One Ledgemont LLC By:  

 

Name:  

 

Title:  

 

  Hereunto duly authorized

 

K - 1



--------------------------------------------------------------------------------

Exhibit L

Form of Letter of Credit

IRREVOCABLE STANDBY LETTER OF CREDIT NO.

DATE:

BENEFICIARY:

ONE LEDGEMONT LLC

c/o The Beal Companies, LLP

177 Milk Street

Boston, Massachusetts 02109

AS “LANDLORD”

APPLICANT:

 

   

 

   

 

   

AS “TENANT”

AMOUNT: US $         (                     AND 00/100 U.S. DOLLARS)

EXPIRATION DATE:                     

LOCATION: AT OUR COUNTERS IN BOSTON, MASSACHUSETTS

DEAR SIR/MADAM:

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT
NO.                     IN YOUR FAVOR AVAILABLE BY YOUR DRAFT DRAWN ON US AT
SIGHT IN THE FORM OF EXHIBIT “B” ATTACHED AND ACCOMPANIED BY THE FOLLOWING
DOCUMENTS:

1. THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENT(S), IF ANY.

2. A DATED CERTIFICATION FROM THE BENEFICIARY SIGNED BY AN AUTHORIZED OFFICER OR
AGENT, FOLLOWED BY ITS DESIGNATED TITLE, STATING THE FOLLOWING:

(A) “THE AMOUNT REPRESENTS FUNDS DUE AND OWING TO US FROM APPLICANT PURSUANT TO
THAT CERTAIN LEASE BY AND BETWEEN BENEFICIARY, AS LANDLORD, AND APPLICANT, AS
TENANT.”

OR

(B) “WE HEREBY CERTIFY THAT WE HAVE RECEIVED NOTICE FROM                     
BANK THAT LETTER OF CREDIT NO.                      WILL NOT BE RENEWED, AND
THAT WE HAVE NOT RECEIVED A REPLACEMENT OF THIS LETTER OF CREDIT FROM APPLICANT
SATISFACTORY TO US AT LEAST THIRTY (30) DAYS PRIOR TO THE EXPIRATION DATE OF
THIS LETTER OF CREDIT.”

 

L - 1



--------------------------------------------------------------------------------

THE LEASE AGREEMENT MENTIONED ABOVE IS FOR IDENTIFICATION PURPOSES ONLY AND IT
IS NOT INTENDED THAT SAID LEASE AGREEMENT BE INCORPORATED HEREIN OR FORM PART OF
THIS LETTER OF CREDIT.

OUR OBLIGATION UNDER THIS CREDIT SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCES,
CLAIM OR DEFENSE, REAL OR PERSONAL, OF ANY PARTY AS TO THE ENFORCEABILITY OF THE
LEASE BETWEEN YOU AND TENANT, IT BEING UNDERSTOOD THAT OUR OBLIGATION SHALL BE
THAT OF A PRIMARY OBLIGOR AND NOT THAT OF A SURETY, GUARANTOR OR ACCOMMODATION
MAKER. IF YOU DELIVER THE WRITTEN CERTIFICATE REFERENCED ABOVE TO US, (I) WE
SHALL HAVE NO OBLIGATION TO DETERMINE WHETHER ANY OF THE STATEMENTS THEREIN ARE
TRUE, (II) OUR OBLIGATIONS HEREUNDER SHALL NOT BE AFFECTED IN ANY MANNER
WHATSOEVER IF THE STATEMENTS MADE IN SUCH CERTIFICATE ARE UNTRUE IN WHOLE OR IN
PART, AND (III) OUR OBLIGATIONS HEREUNDER SHALL NOT BE AFFECTED IN ANY MANNER
WHATSOEVER IF TENANT DELIVERS INSTRUCTIONS OR CORRESPONDENCE TO WHICH EITHER
(A) DENIES THE TRUTH OF THE STATEMENT SET FORTH IN THE CERTIFICATE REFERRED TO
ABOVE, OR (B) INSTRUCTS US NOT TO PAY BENEFICIARY ON THIS CREDIT FOR ANY REASON
WHATSOEVER.

PARTIAL AND MULTIPLE DRAWS ARE ALLOWED. EXCEPT AS EXPRESSLY SET FORTH HEREIN,
THIS LETTER OF CREDIT MUST ACCOMPANY ANY DRAWINGS HEREUNDER FOR ENDORSEMENT OF
THE DRAWING AMOUNT AND WILL BE RETURNED TO THE BENEFICIARY UNLESS IT IS FULLY
UTILIZED.

DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT.

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE
NOTIFY YOU BY REGISTERED MAIL/OVERNIGHT COURIER SERVICE AT THE ABOVE ADDRESSES
THAT THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE CURRENT EXPIRATION
DATE. IN NO EVENT SHALL THIS LETTER OF CREDIT BE AUTOMATICALLY EXTENDED BEYOND
SIX (6) MONTHS BEYOND LEASE EXPIRATION.

THIS LETTER OF CREDIT MAY BE TRANSFERRED WITHOUT COST TO THE BENEFICIARY, ONE OR
MORE TIMES BUT IN EACH INSTANCE TO A SINGLE BENEFICIARY AND ONLY IN THE FULL
AMOUNT AVAILABLE TO BE DRAWN UNDER

 

L - 2



--------------------------------------------------------------------------------

THE LETTER OF CREDIT AT THE TIME OF THE TRANSFER AND ONLY BY THE ISSUING BANK
UPON OUR RECEIPT OF THE ATTACHED “EXHIBIT A” DULY COMPLETED AND EXECUTED BY THE
BENEFICIARY AND ACCOMPANIED BY THE ORIGINAL LETTER OF CREDIT AND ALL AMENDMENTS,
IF ANY.

ALL DEMANDS FOR PAYMENT SHALL BE MADE BY PRESENTATION OF THE ORIGINAL
APPROPRIATE DOCUMENTS PRIOR TO 10:00 A.M. E.S.T. TIME, ON A BUSINESS DAY AT OUR
OFFICE (THE “BANK’S OFFICE”) AT:                                         ,
BOSTON, MASSACHUSETTS         , ATTENTION:                      OR BY FACSIMILE
TRANSMISSION AT: (617)         -        ; AND SIMULTANEOUSLY UNDER TELEPHONE
ADVICE TO: (617)         -        , ATTENTION:                      WITH
ORIGINALS TO FOLLOW BY OVERNIGHT COURIER SERVICE.

PAYMENT AGAINST CONFORMING PRESENTATIONS HEREUNDER SHALL BE MADE BY BANK DURING
NORMAL BUSINESS HOURS OF THE BANK’S OFFICE WITHIN ONE (1) BUSINESS DAY AFTER
PRESENTATION.

WE HEREBY AGREE WITH THE DRAWERS, ENDORSERS AND BONAFIDE HOLDERS THAT THE DRAFTS
DRAWN UNDER AND IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF
CREDIT SHALL BE DULY HONORED UPON PRESENTATION TO THE DRAWEE, IF NEGOTIATED ON
OR BEFORE THE EXPIRATION DATE OF THIS CREDIT.

THIS LETTER OF CREDIT IS SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS (2007 REVISION), INTERNATIONAL CHAMBER OF COMMERCE,
PUBLICATION NO. 600.

 

 

   

 

AUTHORIZED SIGNATURE     AUTHORIZED SIGNATURE

 

L - 3



--------------------------------------------------------------------------------

EXHIBIT “A”

 

DATE: TO:

 

    RE: STANDBY LETTER OF CREDIT     NO.    ISSUED BY ATTN:   L/C AMOUNT:     

LADIES AND GENTLEMEN:

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

(NAME OF TRANSFEREE)

(ADDRESS)

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

SINCERELY,

 

 

(BENEFICIARY’S NAME)

 

 

SIGNATURE OF BENEFICIARY SIGNATURE AUTHENTICATED

 

            (NAME OF BANK)

 

AUTHORIZED SIGNATURE

 

L - 4



--------------------------------------------------------------------------------

EXHIBIT “B”

 

                                            DATE:
                                                                     REF. NO.
                                                       AT SIGHT OF THIS DRAFT  
            PAY TO THE ORDER OF                                          US$
                                   USDOLLARS  

 

           

 

                DRAWN UNDER                      BANK, BOSTON, MASSACHUSETTS,
STANDBY LETTER OF CREDIT NUMBER NO.                      DATED
                                   TO:  

 

  BANK                

 

   

 

             

 

  , MA            (BENEFICIARY’S NAME)                        

 

                      Authorized Signature                                      
                                   

 

L - 5



--------------------------------------------------------------------------------

COMMENCEMENT DATE AGREEMENT

Xenetic Bioscience Incorporated. (“Tenant”) hereby certifies that it has entered
into a lease with ONE LEDGEMONT LLC (“Landlord”) dated August 1st, 2013 (the
“Lease”) and verifies the following information as of the 16th day of January.
Capitalized terms used, but not herein defined, shall have the meaning ascribed
in the Lease:

 

Address of Building:    128 Spring Street, Lexington, MA 02421 Number of
Rentable Square Feet in Premises:    3,959 r.s.f. Term Commencement Date:   
January 1st, 2014 Rent Commencement Date:    February 1st, 2014 Lease
Termination Date:    January 31st, 2019 Tenant’s Pro Rata Share:    2.27%
Initial Annual Rent:    $XXXXXX Option to Extend:    One (1) additional term of
five (5) Lease Years, with nine (9) months (but not more than twelve (12)
months) by unconditional written notice Initial Letter of Credit:    $XXXXXX

 

* Free Rent Period – from the Term Commencement Date through the first full
month of the lease term

Tenant acknowledges and agrees that all improvements Landlord is obligated to
make to the Premises, if any, have been completed to Tenant’s satisfaction, that
Tenant has accepted possession of the Premises, and that as of the date hereof,
there exist no offsets or defenses to the obligations of Tenant under the Lease.

 

TENANT:     LANDLORD: XENETIC BIOSCIENCE, INC.     ONE LEDGEMONT LLC By:  

/s/ Colin Hill

    By:  

 

Name:   Colin Hill       Name: Robert L. Beal Title:   CFO     Title:  
Authorized Signatory   Hereunto duly authorized       Hereunto duly authorized  
     